[ex101amendedrestatedcred001.jpg]
CHI 64213081v14 AMENDED AND RESTATED CREDIT AGREEMENT dated as of December 11,
2013 among SCHWEITZER-MAUDUIT INTERNATIONAL, INC., and SWM LUXEMBOURG, as
Borrowers THE LENDERS PARTY HERETO, JPMORGAN CHASE BANK, N.A., as Administrative
Agent, J.P. MORGAN SECURITIES LLC, FIFTH THIRD BANK, MERRILL LYNCH PIERCE FENNER
& SMITH, INC., and SUNTRUST ROBINSON HUMPHREY, INC., as Joint Lead Arrangers and
Joint Bookrunners, and FIFTH THIRD BANK, MERRILL LYNCH PIERCE FENNER & SMITH,
INC. and SUNTRUST ROBINSON HUMPHREY, INC., as Co-Syndication Agents



--------------------------------------------------------------------------------



 
[ex101amendedrestatedcred002.jpg]
i CHI 64213081v14 TABLE OF CONTENTS Page ARTICLE I DEFINITIONS
...........................................................................................................
2  SECTION 1.01.  Defined Terms
........................................................................................
2  SECTION 1.02.  Classification of Loans and Borrowings
............................................... 27  SECTION 1.03.  Terms
Generally
...................................................................................
27  SECTION 1.04.  Accounting Terms; GAAP
.................................................................... 28  SECTION
1.05.  Currency Equivalents
............................................................................ 28 
ARTICLE II THE CREDITS
........................................................................................................
28  SECTION 2.01.  Commitments
........................................................................................
28  SECTION 2.02.  Loans and Borrowings
.......................................................................... 29 
SECTION 2.03.  Requests for Borrowings
...................................................................... 30 
SECTION 2.04.  [Intentionally Omitted]
......................................................................... 31 
SECTION 2.05.  Swingline Loans
...................................................................................
31  SECTION 2.06.  Letters of Credit
....................................................................................
32  SECTION 2.07.  Funding of Borrowings
......................................................................... 37 
SECTION 2.08.  Interest Elections
...................................................................................
37  SECTION 2.09.  Termination, Reduction and Increase of Commitments; Removal
of Borrowers
.........................................................................................
39  SECTION 2.10.  Repayment and Amortization of Loans; Evidence of Debt.
................. 41  SECTION 2.11.  Prepayment of Loans
............................................................................ 42 
SECTION 2.12.  Fees
.......................................................................................................
43  SECTION 2.13.  Interest
..................................................................................................
44  SECTION 2.14.  Alternate Rate of Interest
...................................................................... 45 
SECTION 2.15.  Increased Costs; Illegality
..................................................................... 46 
SECTION 2.16.  Break Funding Payments
...................................................................... 47 
SECTION 2.17.  Taxes
.....................................................................................................
48  SECTION 2.18.  Payments Generally; Pro Rata Treatment; Sharing of Setoffs
............. 51  SECTION 2.19.  Mitigation Obligations; Replacement of Lenders
................................. 55  SECTION 2.20.  Defaulting Lenders
...............................................................................
56  ARTICLE III REPRESENTATIONS AND WARRANTIES
...................................................... 58  SECTION 3.01. 
Organization; Powers
............................................................................ 58 
SECTION 3.02.  Authorization; Enforceability
............................................................... 58  SECTION
3.03.  Governmental Approvals; No Conflicts
............................................... 58  SECTION 3.04.  Financial
Condition; No Material Adverse Change ............................. 58  SECTION
3.05.  Properties
..............................................................................................
59  SECTION 3.06.  Litigation and Environmental Matters
.................................................. 59  SECTION 3.07.  Compliance
with Laws and Agreements .............................................. 59 
SECTION 3.08.  Investment Company Status
................................................................. 60 



--------------------------------------------------------------------------------



 
[ex101amendedrestatedcred003.jpg]
ii CHI 64213081v14 SECTION 3.09.  Taxes
.....................................................................................................
60  SECTION 3.10.  ERISA
...................................................................................................
60  SECTION 3.11.  Disclosure
.............................................................................................
60  SECTION 3.12.  Subsidiaries
...........................................................................................
61  SECTION 3.13.  Material Agreements
.............................................................................
61  SECTION 3.14.  Labor Relations
.....................................................................................
61  SECTION 3.15.  Solvency
................................................................................................
61  SECTION 3.16.  Insurance
...............................................................................................
61  SECTION 3.17.  Regulation U
.........................................................................................
61  SECTION 3.18.  Common Enterprise.
.............................................................................
61  SECTION 3.19.  Foreign Borrower
..................................................................................
62  SECTION 3.20.  Compliance with Domiciliation Law
.................................................... 62  SECTION 3.21.  COMI
....................................................................................................
62  ARTICLE IV CONDITIONS
.......................................................................................................
62  SECTION 4.01.  Effective Date
.......................................................................................
62  SECTION 4.02.  Each Credit Event
.................................................................................
64  SECTION 4.03.  Delstar Acquisition Effective Date
....................................................... 65  ARTICLE V
AFFIRMATIVE COVENANTS
.............................................................................
66  SECTION 5.01.  Financial Statements and Other Information
........................................ 66  SECTION 5.02.  Notices of Material
Events ................................................................... 67 
SECTION 5.03.  Existence; Conduct of Business
............................................................ 68  SECTION 5.04. 
Payment of Obligations
........................................................................ 68 
SECTION 5.05.  Maintenance of Properties; Insurance
................................................... 68  SECTION 5.06.  Books and
Records; Inspection Rights ................................................. 68 
SECTION 5.07.  Compliance with Laws
......................................................................... 68 
SECTION 5.08.  Use of Proceeds
....................................................................................
69  SECTION 5.09.  Further Assurances; Additional Borrowers
.......................................... 69  SECTION 5.10.  OFAC
....................................................................................................
70  SECTION 5.11.  Status of Obligations
.............................................................................
70  SECTION 5.12.  Post-Closing Obligations.
..................................................................... 71 
SECTION 5.13.  Centre of Main Interest
......................................................................... 71 
ARTICLE VI NEGATIVE COVENANTS
..................................................................................
71  SECTION 6.01.  Indebtedness
..........................................................................................
71  SECTION 6.02.  Liens
......................................................................................................
71  SECTION 6.03.  Fundamental Changes; Asset Sales
...................................................... 73  SECTION 6.04. 
Investments, Loans, Advances, Guarantees and Acquisitions .............. 74 
SECTION 6.05.  Swap Agreements
.................................................................................
76  SECTION 6.06.  Restricted Payments; Stock Purchases.
................................................ 76  SECTION 6.07.  Transactions
with Affiliates
.................................................................. 76  SECTION
6.08.  Restrictive Agreements
......................................................................... 77 
SECTION 6.09.  Amendment of Material Documents
..................................................... 78 



--------------------------------------------------------------------------------



 
[ex101amendedrestatedcred004.jpg]
iii CHI 64213081v14 SECTION 6.10.  Financial Covenants.
.............................................................................
78  SECTION 6.11.  Fiscal Year
............................................................................................
78  SECTION 6.12.  Excluded Subsidiaries
........................................................................... 78 
ARTICLE VII EVENTS OF DEFAULT
.....................................................................................
78  ARTICLE VIII THE ADMINISTRATIVE AGENT
................................................................... 81  ARTICLE
IX MISCELLANEOUS
..............................................................................................
85  SECTION 9.01.  Notices
..................................................................................................
85  SECTION 9.02.  Waivers; Amendments
.......................................................................... 86 
SECTION 9.03.  Expenses; Indemnity; Damage Waiver
................................................. 88  SECTION 9.04.  Successors
and Assigns
........................................................................ 89 
SECTION 9.05.  Survival
.................................................................................................
93  SECTION 9.06.  Counterparts; Integration; Effectiveness
.............................................. 93  SECTION 9.07.  Severability
...........................................................................................
93  SECTION 9.08.  Right of Setoff
......................................................................................
94  SECTION 9.09.  Governing Law; Jurisdiction; Consent to Service of Process
............... 94  SECTION 9.10.  WAIVER OF JURY TRIAL
................................................................. 95  SECTION
9.11.  Headings
...............................................................................................
95  SECTION 9.12.  Confidentiality
......................................................................................
95  SECTION 9.13.  Interest Rate Limitation
........................................................................ 96 
SECTION 9.14.  USA PATRIOT Act
..............................................................................
96  SECTION 9.15.  Judgment Currency
...............................................................................
97  SECTION 9.16.  Acknowledgements
...............................................................................
97  ARTICLE X LOAN GUARANTY
..............................................................................................
98  SECTION 10.01.  Guaranty
................................................................................................
98  SECTION 10.02.  Guaranty of Payment
............................................................................ 99 
SECTION 10.03.  No Discharge or Diminishment of Loan Guaranty
............................... 99  SECTION 10.04.  Defenses Waived
..................................................................................
99  SECTION 10.05.  Rights of Subrogation
......................................................................... 100 
SECTION 10.06.  Reinstatement; Stay of Acceleration.
.................................................. 100  SECTION 10.07. 
Information
.........................................................................................
100  SECTION 10.08.  Termination
.........................................................................................
100  SECTION 10.09.  Taxes.
..................................................................................................
101  SECTION 10.10.  Maximum Liability
.............................................................................
101  SECTION 10.11.  Liability Cumulative
........................................................................... 101 
SECTION 10.12.  Keepwell
.............................................................................................
101   



--------------------------------------------------------------------------------



 
[ex101amendedrestatedcred005.jpg]
iv CHI 64213081v14 SCHEDULES: Schedule 1.01 -- Permitted Investments Schedule
2.01 -- Commitment Schedule Schedule 3.06 -- Disclosed Matters Schedule 3.12 --
Subsidiaries Schedule 3.13 -- Material Agreements Schedule 3.16 -- Insurance
Schedule 5.12 -- Subsidiary Guarantors Schedule 6.02 -- Existing Liens Schedule
6.08 -- Existing Restrictions EXHIBITS: Exhibit A -- Form of Assignment and
Assumption Exhibit B -- Form of Borrowing Request Exhibit C -- Form of
Compliance Certificate Exhibit D -- U.S. Tax Certificate



--------------------------------------------------------------------------------



 
[ex101amendedrestatedcred006.jpg]
CHI 64213081v14 AMENDED AND RESTATED CREDIT AGREEMENT AMENDED AND RESTATED
CREDIT AGREEMENT, dated as of December 11, 2013 (as it may be amended, restated,
modified, extended or supplemented from time to time, this “Agreement”) by and
among SCHWEITZER-MAUDUIT INTERNATIONAL, INC., a Delaware corporation (“Parent”
or “U.S. Borrower”), SWM LUXEMBOURG, a Luxembourg private limited liability
company (société à responsabilité limitée), having its registered office at 16,
avenue Pasteur, L-2310 Luxembourg, registered with the Luxembourg Register of
Commerce and Companies (Registre de Commerce et des Sociétés, Luxembourg) under
number B 180.186 and with a share capital of EUR 3,079,205 (“SWM Luxembourg”
and, together with U.S. Borrower, the “Borrowers” and, individually, each a
“Borrower”), the Lenders (as defined below) that are from time to time a party
hereto, JPMORGAN CHASE BANK, N.A., as Administrative Agent, J.P. MORGAN
SECURITIES LLC, FIFTH THIRD BANK, MERRILL LYNCH PIERCE FENNER & SMITH, INC. and
SUNTRUST ROBINSON HUMPHREY, INC., as Joint Lead Arrangers and Joint Bookrunners,
and FIFTH THIRD BANK, MERRILL LYNCH PIERCE FENNER & SMITH, INC. and SUNTRUST
ROBINSON HUMPHREY, INC., as Co-Syndication Agents. R E C I T A L S: WHEREAS,
Parent, Schweitzer-Mauduit RTL Philippines Inc., a Philippines corporation (“SWM
Philippines”), the Administrative Agent and the financial institutions party
thereto as lenders previously entered into that certain Credit Agreement, dated
as of May 12, 2011 (as amended, restated, supplemented or otherwise modified,
the “Original Credit Agreement”), pursuant to which such lenders agreed to
extend certain loans and other financial accommodations to or for the benefit of
the Borrowers pursuant to the terms and conditions set forth therein. WHEREAS,
the parties hereto desire to amend and restate the Original Credit Agreement to,
among other things, refinance their existing Loans (as defined in the Original
Credit Agreement) and to increase the Commitment under the Original Credit
Agreement as set forth herein to be used (a) to fund a portion of the Delstar
Acquisition (as defined below), (b) for general corporate purposes of the
Borrowers and their Subsidiaries and (c) to pay expenses relating to the
negotiation and documentation of the Delstar Acquisition and this Agreement.
WHEREAS, in connection with the foregoing, the parties hereto agree that upon
satisfaction of the conditions set forth in Sections 4.01 and 4.02, the Original
Credit Agreement shall be amended and restated in its entirety and superseded by
this Agreement; provided, however, the obligation to repay the Obligations under
the Original Credit Agreement shall continue in full force and effect and shall
be governed by the terms of this Agreement and corresponding Loan Documents.
NOW, THEREFORE, in consideration of the foregoing Recitals and the mutual
covenants set forth below, and intending to be legally bound, the parties hereto
agree as follows: AGREEMENT:



--------------------------------------------------------------------------------



 
[ex101amendedrestatedcred007.jpg]
2 CHI 64213081v14 ARTICLE I DEFINITIONS SECTION 1.01. Defined Terms. As used in
this Agreement, the following terms have the meanings specified below: “ABR”
when used in reference to any Loan or Borrowing, refers to whether such Loan is,
or the Loans comprising such Borrowing are, bearing interest at a rate
determined by reference to the Alternate Base Rate. “Acquisition Expenses” means
fees, costs and expenses related to the Delstar Acquisition. “Act” has the
meaning assigned to such term in Section 9.14. “Additional Borrower” has the
meaning assigned to such term in Section 5.09(b). “Adjusted LIBO Rate” means,
with respect to any Eurodollar Borrowing for any Interest Period (or, as
applicable, for the purpose of determining the Alternate Base Rate for any day
by reference to a one month Interest Period), an interest rate per annum
(rounded upwards, if necessary, to the next 1/16 of 1%) equal to (a) the LIBO
Rate for such Interest Period multiplied by (b) with respect to Loans
denominated in U.S. Dollars, the Statutory Reserve Rate. “Administrative Agent”
means JPMorgan, in its capacity as administrative agent for the Lenders
hereunder, and its successors and assigns in such capacity. “Administrative
Questionnaire” means an Administrative Questionnaire in a form supplied by the
Administrative Agent. “Adverse Tax Ruling” means a final ruling by the Supreme
Court of Brazil against the taxpayer, SWM Brazil, and in favor of the applicable
tax authorities regarding either one or both of the two assessments by the tax
authorities of the State of Rio de Janeiro for Imposto sobre Circulação de
Mercadorias e Serviços for the period January 1995 through November 2000.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. “Agreement”
has the meaning assigned to such term in the Introduction. “Agreement Currency”
has the meaning assigned to such term in Section 9.15. “Alternate Base Rate”
means, for any day, a rate per annum equal to the greatest of (a) the Prime Rate
in effect on such day, (b) the Federal Funds Effective Rate in effect on such
day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one month Interest Period
on such day (or if such day is not a Business Day, the immediately preceding
Business Day) plus 1%; provided that, for the avoidance of doubt, the Adjusted
LIBO Rate for any day shall be based on the rate



--------------------------------------------------------------------------------



 
[ex101amendedrestatedcred008.jpg]
3 CHI 64213081v14 appearing on the Reuters Screen LIBOR01 Page (or on any
successor or substitute page of such page) at approximately 11:00 a.m. London
time on such day (or if such day is not a Business Day, the immediately
preceding Business Day). Any change in the Alternate Base Rate due to a change
in the Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate
shall be effective from and including the effective date of such change in the
Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate,
respectively. “Applicable Percentage” means, with respect to any Lender, a
percentage equal to a fraction the numerator of which is such Lender’s
Commitment and the denominator of which is the aggregate Commitment of all
Lenders (if the Commitments have terminated or expired, the Applicable
Percentages shall be determined based upon such Lender’s share of the aggregate
Revolving Credit Exposures at that time); provided that, in the case of Section
2.20 when a Defaulting Lender shall exist, any such Defaulting Lender’s
Commitment shall be disregarded in the calculation. “Applicable Rate” means, for
any day, with respect to any ABR Loan or Eurodollar Loan, or with respect to the
commitment fees payable hereunder, as the case may be, the applicable rate per
annum set forth below under the caption “Eurodollar Spread”, “ABR Spread” or
“Commitment Fee Rate”, as the case may be, based upon the Borrowers’ Net Debt to
EBITDA Ratio as of the most recent determination date; provided that, until the
delivery to the Administrative Agent, pursuant to Section 5.01, of Parent’s
consolidated financial information for the fiscal quarter ending December 31,
2013, the “Applicable Rate” shall be the applicable rate per annum set forth in
Level IV below: Level Net Debt to EBITDA Ratio Eurodollar Spread ABR Spread
Commitment Fee Rate I Greater than or equal to 2.50 to 1.00 2.00% 1.00% 0.30% II
Greater than or equal to 2.00 to 1.00 but less than 2.50 to 1.00 1.75% 0.75%
0.30% III Greater than or equal to 1.25 to 1.00 but less than 2.00 to 1.00 1.50%
0.50% 0.25% IV Less than 1.25 to 1.00 1.25% 0.25% 0.20% For purposes of the
foregoing, (a) the Applicable Rate shall be determined as of the end of each
fiscal quarter of Parent based upon Parent’s annual or quarterly consolidated
financial statements delivered pursuant to Section 5.01 and (b) each change in
the Applicable Rate resulting from a change in the Net Debt to EBITDA Ratio
shall be effective during the period



--------------------------------------------------------------------------------



 
[ex101amendedrestatedcred009.jpg]
4 CHI 64213081v14 commencing on and including the date of delivery to the
Administrative Agent of such consolidated financial statements indicating such
change and ending on the date immediately preceding the effective date of the
next such change; provided that, the Net Debt to EBITDA Ratio shall be deemed to
be at Level I set forth above (A) at any time that an Event of Default has
occurred and is continuing or (B) if the Borrowers fail to deliver the annual or
quarterly consolidated financial statements required to be delivered by them
pursuant to Section 5.01, during the period from the expiration of the time for
delivery thereof until such consolidated financial statements are delivered.
“Approved Fund” has the meaning assigned to such term in Section 9.04. “Asset
Disposition” means any sale, transfer, lease or other disposition of any
properties or assets of any Borrower or any of its Subsidiaries (including,
without limitation, pursuant to a Sale and Leaseback Transaction and any such
sale, transfer or disposition of Equity Interests) in a single transaction or in
a series of related transactions (other than (a) the sale of inventory or the
licensing of intellectual property in the ordinary course of business, (b) the
sale of surplus, obsolete or worn out property in the ordinary course of
business and (c) the sale of Permitted Investments in the ordinary course of
business). “Assignment and Assumption” means an assignment and assumption
entered into by a Lender and an assignee (with the consent of any party whose
consent is required by Section 9.04), and accepted by the Administrative Agent,
in the form of Exhibit A or any other form approved by the Administrative Agent.
“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments. “Banking Services” means each and any of the following bank
services provided to the Borrowers and/or any of their Subsidiaries by any
Product Provider: (a) credit cards for commercial customers (including, without
limitation, “commercial credit cards” and purchasing cards), (b) stored value
cards and (c) treasury management services (including, without limitation,
controlled disbursement, concentration, automated clearinghouse transactions,
return items, overdrafts and interstate depository network services). “Banking
Services Obligations” means any and all obligations of the Borrowers and/or any
of their Subsidiaries, whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor) in connection
with Banking Services. “Bankruptcy Action” has the meaning assigned to it in
Section 6.12. “Board” means the Board of Governors of the Federal Reserve System
of the United States of America. “Borrower” has the meaning assigned to such
term in the Introduction.



--------------------------------------------------------------------------------



 
[ex101amendedrestatedcred010.jpg]
5 CHI 64213081v14 “Borrowing” means (a) Revolving Loans of the same Class and
Type, made, converted or continued on the same date and, in the case of
Eurodollar Loans, as to which a single Interest Period is in effect, or (b) a
Swingline Loan. “Borrowing Request” means a request by the applicable Borrower
for a Revolving Borrowing in accordance with Section 2.03. “Brazil Tax
Assessment” means those certain tax assessments existing as of the Effective
Date against SWM Brazil by the tax authorities of the State of Rio de Janeiro,
Brazil with respect to the transaction tax on the Circulation of Goods and
Services for Interstate and Intermunicipal Transportation and Communications
(ICMS) for the period from January 1995 through November 2000. “Business Day”
means any day that is not a Saturday, Sunday or other day on which commercial
banks in New York City are authorized or required by law to remain closed;
provided that, if a determination of a Business Day shall relate to (a) a
Eurodollar Loan, the term “Business Day” shall also exclude any day on which
banks are closed for dealings in U.S. Dollar deposits in the London interbank
market, (b) an Offshore Currency Loan or Letter of Credit denominated in Euros,
or any other dealings in Euros to be carried out pursuant to this Agreement, the
term “Business Day” shall also exclude any day that is not a TARGET Day, and (c)
any other Loan or Letter of Credit in any Offshore Currency, the term “Business
Day” shall also exclude any day on which dealings in deposits in the relevant
Offshore Currency are not conducted by and between banks in the applicable
offshore interbank market for such Offshore Currency. “Capital Lease” means,
with respect to any Person, any lease of (or other arrangement conveying the
right to use) any real or personal property by such Person, or a combination
thereof, that, in conformity with GAAP, is accounted for as a capital lease on
the balance sheet of such Person. “Capital Lease Obligations” of any Person
means the obligations of such Person to pay rent or other amounts under any
Capital Lease, which obligations are required to be classified and accounted for
as capital leases on a balance sheet of such Person under GAAP, and the amount
of such obligations shall be the capitalized amount thereof determined in
accordance with GAAP. “Change in Control” means (a) the acquisition of
ownership, directly or indirectly, beneficially or of record, by any Person or
group (within the meaning of the Securities Exchange Act of 1934 and the rules
of the Securities and Exchange Commission thereunder as in effect on the date
hereof) of Equity Interests representing more than 35% of the aggregate ordinary
voting power represented by the issued and outstanding Equity Interests of
Parent; or (b) occupation of a majority of the seats (other than vacant seats)
on the board of directors of Parent by Persons who were neither (i) nominated by
the board of directors of Parent nor (ii) appointed by directors so nominated.
“Change in Law” means the occurrence, after the Effective Date (or with respect
to any Lender, if later, the date on which such Lender becomes a Lender), of any
of the following



--------------------------------------------------------------------------------



 
[ex101amendedrestatedcred011.jpg]
6 CHI 64213081v14 (a) the adoption of any law, rule, regulation or treaty, (b)
any change in any law, rule, regulation or treaty or in the interpretation or
application thereof by any Governmental Authority or (c) compliance by any
Lender or the Issuing Bank (or, for purposes of Section 2.15(b), by any lending
office of such Lender or by such Lender’s or the Issuing Bank’s holding company,
if any) with any request, guideline or directive (whether or not having the
force of law) of any Governmental Authority made or issued after the Effective
Date; provided that for purposes of this Agreement, (i) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives in connection therewith and (ii) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case, pursuant to Basel
III, shall in each case be deemed to be an adoption of, change in (including,
without limitation, a change in the interpretation or administration thereof)
and/or phase-in of applicable law, rule or regulation (including any compliance
thereof) and deemed to have gone into effect after the date of this Agreement
regardless of the date enacted, adopted or issued. “Charges” has the meaning
assigned to such term in Section 9.13. “Class”, when used in reference to any
Loan or Borrowing, refers to whether such Loan, or the Loans comprising such
Borrowing, are U.S. Revolving Loans, EUR Revolving Loans, or Swingline Loans
and, when used in reference to any Commitment, refers to whether such Commitment
is a U.S. Revolving Commitment or EUR Revolving Commitment. “Code” means the
Internal Revenue Code of 1986, as amended from time to time. “Commitment” means,
with respect to each Lender, the commitment, if any, of such Lender to make
Revolving Loans and to acquire participations in Letters of Credit and Swingline
Loans hereunder up to the amount set forth on the Commitment Schedule (or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable) as such commitment may be reduced or increased from time to time
pursuant to (a) Section 2.09 and (b) assignments by or to such Lender pursuant
to Section 9.04. The portion of the Commitments, if any, which may be utilized
for EUR Revolving Loans shall constitute the EUR Revolving Commitment, which
shall be treated as a sub-facility of the Commitment; provided that, the total
Revolving Credit Exposure shall not exceed the total Commitments. The aggregate
amount of the Lenders’ Commitments on the Effective Date is $500,000,000.
“Commitment Schedule” means Schedule 2.01 attached hereto. “Commodity Exchange
Act” means the Commodity Exchange Act (7 U.S.C. § 1 et seq.). “Computation Date”
means (a) each date of a delivery of a Borrowing Request, (b) with respect to
any Letter of Credit, each of the following: (i) each date of a Borrower’s
delivery of a request for the issuance of a Letter of Credit, (ii) each date of
a Borrower’s request for an amendment of any such Letter of Credit having the
effect of increasing the amount thereof, and (iii) each date of any payment by
the Issuing Bank under any Letter of Credit, and (c) the last day of each fiscal
quarter.



--------------------------------------------------------------------------------



 
[ex101amendedrestatedcred012.jpg]
7 CHI 64213081v14 “Control” means the possession, directly or indirectly, of the
power to direct or cause the direction of the management or policies of a
Person, whether through the ability to exercise voting power, by contract or
otherwise. “Controlling” and “Controlled” have meanings correlative thereto.
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default. “Defaulting Lender” means any Lender, as determined by the
Administrative Agent, that has (a) failed to fund any portion of its Loans or
participations in Letters of Credit or Swingline Loans within three (3) Business
Days of the date required to be funded by it hereunder, (b) notified any
Borrower, the Administrative Agent, the Issuing Bank, the Swingline Lender or
any Lender in writing that it does not intend to comply with any of its funding
obligations under this Agreement or has made a public statement to the effect
that it does not intend to comply with its funding obligations under this
Agreement or under other agreements in which it commits to extend credit, (c)
failed, within three (3) Business Days after a request by the Administrative
Agent, to confirm that it will comply with the terms of this Agreement relating
to its obligations to fund prospective Loans and participations in then
outstanding Letters of Credit and Swingline Loans, (d) otherwise failed to pay
over to the Administrative Agent or any other Lender any other amount required
to be paid by it hereunder within three (3) Business Days of the date when due,
unless the subject of a good faith dispute, or (e) (i) become or is insolvent or
has a parent company that has become or is insolvent or (ii) become the subject
of a bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or custodian,
appointed for it, or has taken any action in furtherance of, or indicating its
consent to, approval of or acquiescence in any such proceeding or appointment or
has a parent company that has become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee, administrator, assignee
for the benefit of creditors or similar Person charged with reorganization or
liquidation of its business or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment; provided that a Lender shall
not be a Defaulting Lender solely by virtue of the ownership or acquisition of
any Equity Interest in that Lender or any direct or indirect parent company
thereof by a Governmental Authority so long as such ownership interest does not
result in or provide such Lender with immunity from the jurisdiction of courts
within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender. “Delstar” means Delstar, Inc., a Delaware corporation. “Delstar
Acquisition” means the acquisition on the Delstar Acquisition Effective Date of
all of the Equity Interests of Delstar by SWM Acquisition Corp. I, a Delaware
corporation and Subsidiary of Parent, by way of a merger of SWM Acquisition
Corp. II, a Delaware corporation and Subsidiary of Parent, with and into
Delstar, with Delstar being the surviving entity. “Delstar Acquisition Effective
Date” has the meaning assigned to such term in Section 4.03.



--------------------------------------------------------------------------------



 
[ex101amendedrestatedcred013.jpg]
8 CHI 64213081v14 “Delstar Existing Debt Documents” means the Credit Agreement,
dated February 1, 2011, as amended, supplemented or otherwise modified from time
to time, by and among Delstar, Delstar Holding Corp. and Delstar Technologies,
as borrowers, and RBS Citizens, National Association, Wilmington Trust Company
and TD Bank, N.A., as Lenders, together with all loan documents, instruments and
agreements executed in connection therewith. “Disclosed Matters” means the
actions, suits and proceedings and the environmental matters disclosed in
Schedule 3.06. “Domestic Subsidiary” means any direct or indirect Subsidiary of
Parent that is organized under the laws of the United States, any State or
commonwealth thereof (not including any territory or possession thereof) or the
District of Columbia. “EBITDA” means, for any period, Net Income for such period
plus (without duplication and to the extent deducted in determining Net Income
for such period) the sum of (a) Interest Expense for such period, (b) income tax
expense for such period, (c) all amounts attributable to depreciation and
amortization expense for such period, (d) non-recurring, non-cash restructuring
and impairment charges, (e) earnings attributable to the minority interest held
by Parent or any of its Subsidiaries in Persons that are not Subsidiaries, to
the extent such earnings are actually received by Parent or any of its
Subsidiaries and (f) all other non-cash charges (provided that, if any such
non-cash charges represent an accrual or reserve for potential cash items in any
future period, the cash payment in respect thereof in such future period shall
be subtracted from EBITDA to such extent), minus (without duplication and to the
extent included in determining Net Income) (a) amortization of deferred revenue,
but not including any increase in deferred revenues for such period and (b)
minority interests in the earnings of Subsidiaries, to the extent such earnings
are distributed to the holders of such minority interests which such holders are
not Parent or any of its Subsidiaries, all calculated for Parent and its
Subsidiaries on a consolidated basis in accordance with GAAP. For purposes of
calculating EBITDA for any period of four consecutive quarters (each, a
“Reference Period”), (i) if at any time during such Reference Period (and after
the Effective Date), Parent or any of its Subsidiaries shall have made an
acquisition or a disposition of any line of business or Subsidiary (other than,
with respect to the fiscal quarter ended March 31, 2013, June 30, 2013 and
September 30, 2013, the Delstar Acquisition), EBITDA for such Reference Period
shall be calculated after giving pro forma effect thereto (including pro forma
adjustments arising out of events which are directly attributable to such
acquisition or disposition, are factually supportable and are expected to have a
continuing impact, in each case determined on a basis consistent with Article 11
of Regulation S-X promulgated under the Securities Act of 1933, as amended, and
as interpreted by the staff of the Securities and Exchange Commission) or in
such other manner reasonably acceptable to the Administrative Agent as if any
such acquisition, disposition or adjustment occurred on the first day of such
Reference Period, and (ii) from and after the consummation of the Delstar
Acquisition, EBITDA for the fiscal quarters ended March 31, 2013, June 30, 2013
and September 30, 2013 for the Borrowers and their Subsidiaries shall be deemed
to be $57,600,000, $60,700,000 and $61,700,000, respectively, and the EBITDA for
the fiscal quarter ending December 31, 2013 for Delstar and its Subsidiaries
shall be calculated in accordance with clause (i) above.



--------------------------------------------------------------------------------



 
[ex101amendedrestatedcred014.jpg]
9 CHI 64213081v14 “Effective Date” means the date on which the conditions
specified in Section 4.01 are satisfied (or waived in accordance with Section
9.02). “EMU” means the economic and monetary union in accordance with the Treaty
of Rome 1957, as amended by the Single European Act 1986, the Maastricht Treaty
of 1992 and the Amsterdam Treaty of 1998. “EMU Legislation” means the
legislative measures of the EMU for the introduction of, changeover to or
operation of a single or unified European currency. “Environmental Laws” means
all laws, rules, regulations, codes, ordinances, orders, decrees, judgments,
injunctions, notices or binding agreements issued, promulgated or entered into
by any Governmental Authority, relating in any way to the environment,
preservation or reclamation of natural resources, the management, release or
threatened release of any Hazardous Material or to health and safety matters.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrowers or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing. “Equity Interests” means shares of capital stock, partnership
interests, membership interests in a limited liability company, beneficial
interests in a trust or other equity ownership interests in a Person, and any
warrants, options or other rights entitling the holder thereof to purchase or
acquire any such equity interest. “Equivalent Amount” means, whenever this
Agreement requires or permits a determination on any date of the equivalent in
any currency (the “base currency”) of an amount expressed in any other currency
(the “other currency”), the equivalent amount in such base currency of such
amount expressed in the other currency as determined by the Administrative Agent
or Borrowers, as applicable, on such date on the basis of the Spot Rate for the
purchase of the base currency with such other currency on the relevant
Computation Date provided for hereunder. “ERISA” means the Employee Retirement
Income Security Act of 1974, as amended from time to time. “ERISA Affiliate”
means any trade or business (whether or not incorporated) that, together with
any Borrower, is treated as a single employer under Section 414(b) or (c) of the
Code or, solely for purposes of Section 302 of ERISA and Section 412 of the
Code, is treated as a single employer under Section 414 of the Code. “ERISA
Event” means (a) any “reportable event”, as defined in Section 4043 of ERISA or
the regulations issued thereunder with respect to a Plan (other than an event
for which the 30



--------------------------------------------------------------------------------



 
[ex101amendedrestatedcred015.jpg]
10 CHI 64213081v14 day notice period is waived), (b) the existence with respect
to any Plan of an “accumulated funding deficiency” (as defined in Section 412 of
the Code or Section 302 of ERISA), whether or not waived, (c) the filing
pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan, (d) the incurrence by the Borrowers or any of their ERISA Affiliates of
any liability under Title IV of ERISA with respect to the termination of any
Plan, (e) the receipt by the Borrowers or any ERISA Affiliate from the PBGC or a
plan administrator of any notice relating to an intention to terminate any Plan
or Plans or to appoint a trustee to administer any Plan, (f) the incurrence by
the Borrowers or any of their ERISA Affiliates of any liability with respect to
the withdrawal or partial withdrawal from any Plan or Multiemployer Plan, or (g)
the receipt by the Borrowers or any ERISA Affiliate of any notice, or the
receipt by any Multiemployer Plan from the Borrowers or any ERISA Affiliate of
any notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent or in
reorganization, within the meaning of Title IV of ERISA. “Euro”, “EUR” and “€”
mean the lawful currency of the Participating Member States introduced in
accordance with the EMU Legislation. “Eurodollar”, when used in reference to any
Loan or Borrowing, refers to whether such Loan, or the Loans comprising such
Borrowing, are bearing interest at a rate determined by reference to the
Adjusted LIBO Rate. “Eurodollar Loan” means a Loan denominated in U.S. Dollars
or in an Offshore Currency that bears interest at the Adjusted LIBO Rate plus
the Applicable Margin in effect for Eurodollar Loans from time to time. “EUR
Revolving Commitment” means, at any time, with respect to each Lender, the
commitment, if any, of such Lender to make EUR Revolving Loans in Euros and to
acquire participations in Letters of Credit issued in Euros in connection
therewith up to the amount set forth on the Commitment Schedule (or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable) as such commitment may be reduced or increased from time to time
pursuant to (a) Section 2.09 and (b) assignments by or to such Lender pursuant
to Section 9.04. The EUR Revolving Commitment of each EUR Revolving Credit
Lender is a sub-commitment of its Commitment. The initial aggregate amount of
the Lenders’ EUR Revolving Commitments is the Equivalent Amount in Euros of
$300,000,000. “EUR Revolving Credit Exposure” means, with respect to any EUR
Revolving Credit Lender at any time, the sum of the Equivalent Amount in U.S.
Dollars of the outstanding principal amount of such Lender’s EUR Revolving Loans
and its LC Exposure with respect to Letters of Credit issued in Euros at such
time. “EUR Revolving Credit Facility” means the credit facility established for
the U.S. Borrower and SWM Luxembourg pursuant to Section 2.01(b). “EUR Revolving
Credit Lender” means a Lender with a EUR Revolving Commitment or, if the EUR
Revolving Commitments have terminated or expired, a Lender with EUR Revolving
Credit Exposure.



--------------------------------------------------------------------------------



 
[ex101amendedrestatedcred016.jpg]
11 CHI 64213081v14 “EUR Revolving Loan” means a Loan made pursuant to Section
2.01(b). “Event of Default” has the meaning assigned to such term in Article
VII. “Excluded Swap Obligation” means any Hedging Obligation of a Loan Party
(other than the direct counterparty of such Hedging Obligation) if, and to the
extent that, all or a portion of the guaranty of such Loan Party of, or the
grant by such Loan Party of a security interest to secure, such Hedging
Obligation (or any guaranty thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Loan Party’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act at the time the
guaranty of such Loan Party or the grant of such security interest becomes
effective with respect to such Hedging Obligation. If a Hedging Obligation
arises under a master agreement governing more than one swap, such exclusion
shall apply only to the portion of such Hedging Obligation that is attributable
to swaps for which such Guarantee or security interest is or becomes illegal.
“Excluded Taxes” means, with respect to any payment made by any Loan Party under
this Agreement, any of the following Taxes imposed on or with respect to a
Recipient: (a) income or franchise Taxes imposed on (or measured by) net income
by the United States of America, or by the jurisdiction under the laws of which
such Recipient is organized or in which its principal office is located or, in
the case of any Lender, in which its applicable lending office is located; (b)
any branch profits Taxes imposed by the United States of America or any similar
Taxes imposed by any other jurisdiction in which any Borrower is located; and
(c) in the case of a Non-U.S. Lender (other than an assignee pursuant to a
request by a Borrower under Section 2.19(b)), any U.S. Federal withholding Taxes
resulting from any law in effect (including FATCA) on the date such Non-U.S.
Lender becomes a party to this Agreement (or designates a new lending office) or
is attributable to such Non-U.S. Lender’s failure to comply with Section
2.17(f), except to the extent that such Non-U.S. Lender (or its assignor, if
any) was entitled, at the time of designation of a new lending office (or
assignment), to receive additional amounts from the Borrowers with respect to
such withholding Taxes pursuant to Section 2.17(a). “Existing Debt Documents”
means the Original Credit Agreement and each other Loan Document (as defined
therein). “FATCA” means Sections 1471 through 1474 of the Code, as of the date
of this Agreement and any regulations or official interpretations thereof.
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if



--------------------------------------------------------------------------------



 
[ex101amendedrestatedcred017.jpg]
12 CHI 64213081v14 necessary, to the next 1/100 of 1%) of the quotations for
such day for such transactions received by the Administrative Agent from three
Federal funds brokers of recognized standing selected by it. “Fee Letter” means
that certain fee letter agreement, dated November 25, 2013, among Parent, SWM
Luxembourg and the Administrative Agent. “Financial Officer” means the chief
financial officer, principal accounting officer, treasurer or controller of a
Borrower. “Foreign Borrower” means, individually, each of SWM Luxembourg and
each other Borrower which may become a borrower hereunder pursuant to Section
5.09 from time to time that is a Foreign Subsidiary of Parent. “Foreign Borrower
Documents” has the meaning assigned to such term in Section 3.19. “Foreign
Subsidiary” means any direct or indirect Subsidiary of Parent that is not a
Domestic Subsidiary. “GAAP” means generally accepted accounting principles in
the United States of America. “Governmental Authority” means the government of
the United States of America, any other nation or any political subdivision
thereof, whether foreign, state or local, and any agency, authority,
instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government. “Governmental Authorizations” means
any and all permits, licenses, authorizations, certificates, registrations,
accreditations and governmental or other approvals applied for, pending by,
issued or given to the Borrowers or any of their Subsidiaries with or by any
Governmental Authorities and all agreements with any Governmental Authorities
entered into by the Borrowers or any of their Subsidiaries, that are in effect
or applied for. “Guarantee” of or by any Person (the “guarantor”) means any
obligation, contingent or otherwise, of the guarantor guaranteeing or having the
economic effect of guaranteeing any Indebtedness or other obligation of any
other Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of the guarantor, direct or indirect,
(a) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation or to purchase (or to advance or
supply funds for the purchase of) any security for the payment thereof, (b) to
purchase or lease property, securities or services for the purpose of assuring
the owner of such Indebtedness or other obligation of the payment thereof or (c)
to maintain working capital, equity capital or any other financial statement
condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation; provided, that the term
Guarantee shall not include (i) endorsements for collection or deposit in the
ordinary course of business, (ii) joint and several liability imposed by
Environmental Laws or (iii) inventory purchase agreements entered into in
connection with the sale of a mill or other facility.



--------------------------------------------------------------------------------



 
[ex101amendedrestatedcred018.jpg]
13 CHI 64213081v14 “Guaranteed Obligations” has the meaning assigned to such
term in Section 10.01. “Guaranteed Parties” means each of (a) the Administrative
Agent, (b) the Lenders, (c) the Issuing Bank and (d) any Product Provider with
respect to Banking Services Obligations and Swap Obligations. “Guarantor” means,
individually, (a) Parent and (b) each Subsidiary Guarantor. “Hazardous
Materials” means all explosive or radioactive substances or wastes and all
hazardous or toxic substances, wastes or other pollutants, including petroleum
or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“Hedging Obligation” means, with respect to any Loan Party, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money (including, without limitation, with respect to
overdrafts), (b) all obligations of such Person evidenced by bonds, debentures,
notes, preferred Equity Interests (which preferred Equity Interests are either
mandatorily redeemable or redeemable at the option of the holder, in each case,
at any time on or prior to the date that is six months after the Maturity Date)
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding trade accounts
payable incurred in the ordinary course of business and repayable in accordance
with customary trade practices), (f) all Indebtedness of others secured by (or
for which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed, (g)
all Guarantees by such Person of Indebtedness of others, (h) all Capital Lease
Obligations of such Person, (i) all obligations, contingent or otherwise, of
such Person as an account party in respect of letters of credit and letters of
guaranty, (j) all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances and (k) all Off-Balance Sheet Liabilities. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by any Loan Party under any Loan Document and
(b) Other Taxes. “Indemnitee” has the meaning assigned to such term in Section
9.03(b). “Information Memorandum” means the Confidential Information Memorandum
dated November 2013 relating to the Borrowers and the Transactions.



--------------------------------------------------------------------------------



 
[ex101amendedrestatedcred019.jpg]
14 CHI 64213081v14 “Interest Coverage Ratio” means, on any date of
determination, the ratio of (a) EBITDA to (b) Interest Expense paid or payable
in cash, in case of each of clauses (a) and (b) for the most recently completed
four fiscal quarters then ended of Parent as of such date. “Interest Election
Request” means a request by the Borrowers to convert or continue a Revolving
Borrowing in accordance with Section 2.08. “Interest Expense” means, for any
period, total interest expense (including that attributable to Capital Lease
Obligations) of Parent and its Subsidiaries for such period with respect to all
outstanding Indebtedness of Parent and its Subsidiaries (including all
commissions, discounts and other fees and charges owed with respect to letters
of credit and bankers’ acceptance financing and net costs under Swap Agreements
in respect of interest rates to the extent such net costs are allocable to such
period in accordance with GAAP) calculated on a consolidated basis for Parent
and its Subsidiaries for such period in accordance with GAAP. “Interest Payment
Date” means (a) with respect to any ABR Loan (other than a Swingline Loan), the
last day of each March, June, September and December, (b) with respect to any
Eurodollar Loan, the last day of the Interest Period applicable to the Borrowing
of which such Loan is a part and, in the case of a Eurodollar Borrowing with an
Interest Period of more than three months’ duration, each day prior to the last
day of such Interest Period that occurs at intervals of three months’ duration
after the first day of such Interest Period and (c) with respect to any
Swingline Loan, the day that such Loan is required to be repaid. “Interest
Period” means with respect to any Eurodollar Borrowing, the period commencing on
the date of such Borrowing and ending on the numerically corresponding day in
the calendar week or calendar month that is one week or one, two, three or six
months thereafter, as the applicable Borrower may elect; provided that (a) if
any Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless, in the case
of a Eurodollar Borrowing only, such next succeeding Business Day would fall in
the next calendar week or month, as applicable, in which case such Interest
Period shall end on the next preceding Business Day and (b) any Interest Period
pertaining to a Eurodollar Borrowing that commences on the last Business Day of
a calendar month (or on a day for which there is no numerically corresponding
day in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period. For purposes
hereof, the date of a Borrowing initially shall be the date on which such
Borrowing is made and, in the case of a Revolving Borrowing, thereafter shall be
the effective date of the most recent conversion or continuation of such
Borrowing. “Interpolated Rate” has the meaning assigned to such term in the
definition of LIBO Rate. “IRS” means the United States Internal Revenue Service.
“Issuing Bank” means JPMorgan, in its capacity as the issuer of Letters of
Credit hereunder, and its successors in such capacity as provided in Section
2.06(i). The Issuing Bank may, in its discretion, arrange for one or more
Letters of Credit to be issued by Affiliates of the



--------------------------------------------------------------------------------



 
[ex101amendedrestatedcred020.jpg]
15 CHI 64213081v14 Issuing Bank, in which case the term “Issuing Bank” shall
include any such Affiliate with respect to Letters of Credit issued by such
Affiliate. “JPMorgan” means JPMorgan Chase Bank, N.A., a national banking
association, and its successors. “Judgment Currency” has the meaning assigned to
such term in Section 9.15. “LC Borrower” has the meaning assigned to such term
in Section 2.06(b). “LC Collateral Account” has the meaning assigned to such
term in Section 2.06(j). “LC Disbursement” means a payment made by the Issuing
Bank pursuant to a Letter of Credit. “LC Exposure” means, at any time, the sum
of (a) the Equivalent Amount in U.S. Dollars of the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the Equivalent Amount in
U.S. Dollars of the aggregate amount of all LC Disbursements that have not yet
been reimbursed by or on behalf of the Borrowers at such time. The LC Exposure
of any Lender at any time shall be its Applicable Percentage of the total LC
Exposure at such time. “Lenders” means the Persons listed on the Commitment
Schedule and any other Person that shall have become a party hereto pursuant to
an Assignment and Assumption or pursuant to Section 2.09(c), other than any such
Person that ceases to be a party hereto pursuant to an Assignment and
Assumption. Unless the context otherwise requires, the term “Lenders” includes
the Swingline Lender. “Letter of Credit” means any letter of credit issued
pursuant to this Agreement. “LIBO Rate” means, for any Interest Period for any
Eurodollar Loan comprising part of the same Borrowing in any currency, an
interest rate per annum: (a) in the case of U.S. Dollars, equal to the rate
appearing on Reuters Screen LIBOR01 Page (or on any successor or substitute page
of such service, or any successor to or substitute for such service, providing
rate quotations comparable to those currently provided on such page of such
service, as determined by the Administrative Agent from time to time for
purposes of providing quotations of interest rates applicable to U.S. Dollar
deposits in the London interbank market) at approximately 11:00 a.m., London
time, two (2) Business Days prior to the commencement of such Interest Period,
as the rate for dollar deposits with a maturity comparable to such Interest
Period; and (b) in the case of Euros, equal to the rate per annum for deposits
in such currency that appears on Reuters Page EURIBOR-01 (or any successor or
substitute page of such service, or any successor to or substitute for such
service, providing rate quotations comparable to those currently provided on
such page of such service, as determined by the Administrative Agent from time
to time for purposes of providing quotations of interest rates applicable to
Euros);



--------------------------------------------------------------------------------



 
[ex101amendedrestatedcred021.jpg]
16 CHI 64213081v14 provided, however that if the LIBO Rate shall not be
available at the applicable time for a period equal in length to any Interest
Period, then the LIBO Rate shall be determined by the Administrative Agent
(which determination shall be conclusive and binding absent manifest error) to
be equal to the rate that results from interpolating on a linear basis between
(such rate being referred to herein as the “Interpolated Rate”): (A) the LIBO
Rate for the longest period for which the LIBO Rate is available that is shorter
than the affected Interest Period and (B) the LIBO Rate for the shortest period
for which the LIBO Rate is available that exceeds the affected Interest Period,
in each case, at such time. “Lien” means, with respect to any asset, (a) any
mortgage, deed of trust, lien, pledge, hypothecation, encumbrance, charge or
security interest in, on or of such asset, (b) the interest of a vendor or a
lessor under any conditional sale agreement, capital lease or title retention
agreement (or any financing lease having substantially the same economic effect
as any of the foregoing) relating to such asset and (c) in the case of
securities, any purchase option, call or similar right of a third party with
respect to such securities. “Loan Documents” means this Agreement, any Notes,
any Letter of Credit applications, each Subsidiary Guaranty and all other
agreements, instruments, documents and certificates identified in or required by
Section 4.01 or 4.03 executed and delivered to, or in favor of, the
Administrative Agent or any Lenders and including all other guaranties, pledges,
powers of attorney, consents, assignments, contracts, notices, letter of credit
agreements and all other written matter whether now or hereafter executed by or
on behalf of any Loan Party, or any employee of any Loan Party, and delivered to
the Administrative Agent or any Lender in connection with this Agreement or the
transactions contemplated hereby. Any reference in this Agreement or any other
Loan Document to a Loan Document shall include all appendices, exhibits or
schedules thereto, and all amendments, restatements, supplements or other
modifications thereto, and shall refer to this Agreement or such Loan Document
as the same may be in effect at any and all times such reference becomes
operative. “Loan Guaranty” means Article X of this Agreement. “Loan Parties”
means, collectively, each Borrower, each Guarantor and each other Person which
executes a guaranty of the Obligations in favor of the Administrative Agent.
“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement. “Margin Stock” means any “margin stock” as defined in Regulation U of
the Board. “Material Adverse Effect” means (a) a material adverse change in, or
a material adverse effect on (i) the operations, business, assets, properties,
liabilities (actual or contingent) or condition, financial or otherwise, of
Parent and its Subsidiaries, taken as a whole, or (ii) the ability of any Loan
Party to perform any of its obligations under any Loan Document to which it is a
party, (b) a material impairment of the rights and remedies of or benefits
available to the Administrative Agent or any Lender under the Loan Documents, or
(c) a material adverse effect upon the legality, validity, binding effect or
enforceability against any Borrower or any other Loan Party of any Loan Document
to which it is a party.



--------------------------------------------------------------------------------



 
[ex101amendedrestatedcred022.jpg]
17 CHI 64213081v14 “Material Indebtedness” means Indebtedness (other than the
Loans and Letters of Credit), or obligations in respect of one or more Swap
Agreements, of any one or more of the Borrowers and its/their Subsidiaries in an
aggregate principal amount exceeding $10,000,000. For purposes of determining
Material Indebtedness, the “principal amount” of the obligations of the
Borrowers or any Subsidiary in respect of any Swap Agreement at any time shall
be the maximum aggregate amount (giving effect to any netting agreements) that
the Borrowers or such Subsidiary would be required to pay if such Swap Agreement
were terminated at such time. “Material Subsidiary” means (a) each Borrower
other than Parent and (b) each other consolidated Subsidiary of Parent which (i)
holds 10% or more of the consolidated assets of Parent, or (ii) generates 10% or
more of consolidated EBITDA of Parent, calculated as of the most recent fiscal
period for which the Administrative Agent shall have received financial
statements required to be delivered pursuant to Sections 5.01(a) and (b).
“Maturity Date” means December 11, 2018 or any earlier date on which the
Commitments are terminated pursuant to the terms hereof. “Maximum Liability” has
the meaning assigned to such term in Section 10.10. “Maximum Rate” has the
meaning assigned to such term in Section 9.13. “Merger Agreement” means that
certain Agreement and Plan of Merger, dated as of November 18, 2013, by and
among SWM Acquisition Corp. I, a Delaware corporation, SWM Acquisition II, a
Delaware corporation, Delstar, the sellers named therein, American Capital, Ltd.
and Parent. “Moody’s” means Moody’s Investors Service, Inc. “Multiemployer Plan”
means a multiemployer plan as defined in Section 4001(a)(3) of ERISA. “Net Debt”
means, for any date of determination, (a) Parent’s and its Subsidiaries’
consolidated Total Debt as of such date minus (b) the total amount of
unrestricted cash and cash equivalents (as defined in and set forth on the
consolidated financial statements of Parent for the previous fiscal quarter or
year for which financial statements have been delivered pursuant to Section
5.01(a) or (b)) of Parent in excess of $15,000,000, in each case, as determined
in accordance with GAAP; provided, however, that clause (i) of the definition of
“Indebtedness” shall be excluded for purposes of determining Net Debt. “Net Debt
to EBITDA Ratio” means, on any date of determination, the ratio of (a) Net Debt
as of such date to (b) EBITDA for the most recently completed four fiscal
quarters then ended of Parent as of such date. “Net Income” means, for any
period, the consolidated net income (or loss) of Parent and its Subsidiaries
determined on a consolidated basis in accordance with GAAP; provided that there
shall be excluded (a) the income (or deficit) of any Person accrued prior to the
date it becomes a Subsidiary or is merged into or consolidated with Parent or
any of its Subsidiaries, (b) the income (or deficit) of any Person (other than a
Subsidiary) in which Parent or any of its



--------------------------------------------------------------------------------



 
[ex101amendedrestatedcred023.jpg]
18 CHI 64213081v14 Subsidiaries has an ownership interest and (c) the
undistributed earnings of any Subsidiary to the extent that the declaration or
payment of dividends or similar distributions by such Subsidiary is not at the
time permitted by the terms of any contractual obligation (other than under any
Loan Document) or Requirement of Law applicable to such Subsidiary.
“Non-Consenting Lender” has the meaning assigned to such term in Section
9.02(d). “Non-U.S. Lender” means a Lender that is not a U.S. Person. “Note”
means each promissory note issued by the Borrowers pursuant to Section 2.10(e).
“Obligated Party” has the meaning assigned to such term in Section 10.02.
“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations (including all interest that
accrues after the commencement of any case or proceeding by or against any Loan
Party in bankruptcy, whether or not allowed in such case or proceeding) of the
Loan Parties to the Lenders or to any Lender, the Administrative Agent, the
Issuing Bank or any indemnified party arising under the Loan Documents, and all
Banking Services Obligations and Swap Obligations; provided, that Obligations
shall not include Excluded Swap Obligations. “Offshore Currency” means Euros.
“Offshore Currency Loan” means any Loan denominated in an Offshore Currency.
“OFAC” has the meaning assigned to such term in Section 5.10. “Off-Balance Sheet
Liability” of a Person means (a) any repurchase obligation or liability of such
Person with respect to accounts or notes receivable sold by such Person, (b) any
liability under any Sale and Leaseback Transaction other than Capital Lease
Obligations, (c) any liability under any so-called “synthetic lease” arrangement
or transaction entered into by such Person or (d) any obligation arising with
respect to any other transaction which is the functional equivalent of or takes
the place of borrowing but which does not constitute a liability on the balance
sheets of such Person. “Original Credit Agreement” has the meaning assigned to
such term in the Recitals. “Other Connection Taxes” means, with respect to any
Recipient, Taxes imposed as a result of a present or former connection between
such Recipient and the jurisdiction imposing such Taxes (other than a connection
arising from such Recipient having executed, delivered, enforced, become a party
to, performed its obligations under, received payments under, received or
perfected a security interest under, or engaged in any other transaction
pursuant to, or enforced, this Agreement, or sold or assigned an interest in
this Agreement). “Other Taxes” means any present or future stamp, court,
documentary, intangible, recording, filing or similar excise or property Taxes
that arise from any payment made under, from the execution, delivery,
performance, enforcement or registration of, or from the



--------------------------------------------------------------------------------



 
[ex101amendedrestatedcred024.jpg]
19 CHI 64213081v14 registration, receipt or perfection of a security interest
under, or otherwise with respect to, this Agreement, except any such Taxes that
are Other Connection Taxes imposed with respect to an assignment (other than an
assignment under Section 2.19(b)). “P de Mal” means Papeteries de Malaucene
S.A.S. and its subsidiary, Malaucene Industries S.N.C. “Parent” has the meaning
assigned to such term in the Introduction. “Participant” has the meaning
assigned to such term in Section 9.04(c). “Participant Register” has the meaning
assigned to such term in Section 9.04(c). “Participating Member State” means
each state so described in any EMU Legislation. “PBGC” means the Pension Benefit
Guaranty Corporation referred to and defined in ERISA and any successor entity
performing similar functions. “Permitted Acquisition” means any acquisition,
other than the Delstar Acquisition or an intercompany acquisition, by (i) Parent
or any of its Subsidiaries of all or substantially all of the assets of a
Person, or of all or substantially all of any business or division of a Person
or (ii) Parent or any of its Subsidiaries of a majority of the Equity Interests
of any Person, in each case, so long as the following conditions have been
satisfied: (a) the Administrative Agent shall receive not less than twenty (20)
days’ prior written notice of any such acquisition with an aggregate
consideration of greater than $100,000,000 individually or in the aggregate in
any fiscal year, which notice shall include a reasonably detailed description of
the proposed terms of such acquisition and identify the anticipated closing date
thereof; (b) the Administrative Agent shall receive, not less than ten (10)
Business Days (or such shorter period as shall be agreed to by the
Administrative Agent) prior to the consummation of such acquisition (to the
extent notice thereof is required under clause (a) above), a due diligence
package, which package shall include, without limitation, the following with
regard to the acquisition of the applicable Target: (i) pro forma financial
projections (after giving effect to such acquisition) for Parent and its
Subsidiaries for the current and next two (2) fiscal years or through the
remaining term of the agreement; and (ii) a general description of (A) the
Target’s business and (B) material agreements binding upon the Target or any of
its personal or real property and, if requested by the Administrative Agent,
copies of such material agreements; (c) prior to and after giving effect to such
acquisition and the incurrence of any Loans, other Indebtedness or contingent
obligations in connection therewith, Parent on a consolidated basis shall have a
Net Debt to EBITDA Ratio (after giving effect to such acquisition, calculated on
a pro forma basis in a manner reasonably satisfactory to



--------------------------------------------------------------------------------



 
[ex101amendedrestatedcred025.jpg]
20 CHI 64213081v14 the Administrative Agent) of not greater than 2.75:1.00 for
the twelve (12) month period ending on the last day of the most recently ended
quarter for which financial statements of Borrower have been delivered to the
Administrative Agent pursuant to Section 5.01(b) prior to such acquisition; (d)
all material consents necessary for such acquisition have been acquired and such
acquisition is consummated in accordance with the applicable acquisition
documents and applicable law; (e) such acquisition shall not be hostile and (if
required) shall have been approved by the board of directors (or other similar
body) and/or the stockholders or other equity holders of the Target; and (f) no
Default or Event of Default is in existence or would occur after giving effect
to such acquisition. “Permitted Encumbrances” means: (a) Liens imposed by law
for Taxes that are not yet due or are being contested in compliance with Section
5.04; (b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and
other like Liens imposed by law or arising in the ordinary course of business
and securing obligations that are not overdue by more than thirty (30) days or
are being contested in compliance with Section 5.04; (c) pledges and deposits
made in the ordinary course of business in compliance with workers’
compensation, unemployment insurance and other social security laws or
regulations or to secure statutory obligations of the Borrowers or their
Subsidiaries; (d) deposits to secure the performance of bids, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature, in each case in the ordinary course of
business; (e) judgment liens in respect of judgments that do not constitute an
Event of Default under clause (k) of Article VII; and (f) easements, zoning
restrictions, rights-of-way and similar encumbrances on real property imposed by
law or arising in the ordinary course of business that do not secure any
monetary obligations and do not materially detract from the value of the
affected property or interfere with the ordinary conduct of business of the
Borrowers or any Subsidiary; provided that the term “Permitted Encumbrances”
shall not include any Lien securing Indebtedness.



--------------------------------------------------------------------------------



 
[ex101amendedrestatedcred026.jpg]
21 CHI 64213081v14 “Permitted Investments” means: (a) direct obligations of, or
obligations the principal of and interest on which are unconditionally
guaranteed by (i) the government of Brazil, with respect to investments of
amounts arising from or used in the conduct of such Person’s business in Brazil,
(ii) the United States (or by any agency thereof to the extent such obligations
are backed by the full faith and credit of the United States), (iii) the
Republic of France, (iv) the Kingdom of Spain, (v) the Republic of Indonesia,
with respect to investments of amounts arising from or used in the conduct of
such Person’s business in Indonesia, or (vi) the Republic of The Philippines,
with respect to investments of amounts arising from or used in the conduct of
such Person’s business in the Philippines; (b) investments in commercial paper
maturing within 270 days from the date of acquisition thereof and having, at
such date of acquisition, a credit rating from S&P not less than “A-2” or not
less than “P-2” from Moody’s Investors Service; (c) investments in certificates
of deposit, banker’s acceptances and time deposits maturing within 180 days from
the date of acquisition thereof issued or guaranteed by or placed with, and
money market deposit accounts issued or offered by any commercial bank which has
a combined capital and surplus and undivided profits of not less than
$500,000,000; (d) fully collateralized repurchase agreements with a term of not
more than 30 days for securities described in clause (a) above and entered into
with a financial institution satisfying the criteria described in clause (c)
above; (e) money market funds that (i) comply with the criteria set forth in
Securities and Exchange Commission Rule 2a-7 under the Investment Company Act of
1940, as amended, to the extent any such money market funds are subject to such
act, (ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio
assets of at least $5,000,000,000; (f) such other instruments (within the
meaning of Article 9 of the Uniform Commercial Code as adopted in the State of
New York) or money market funds either (i) as listed on Schedule 1.01 or (ii) as
the Borrowers may request and the Administrative Agent may approve in writing,
which approval will not be unreasonably withheld; and (g) with respect to
investments of amounts arising from or used in the conduct of such Person’s
business in Brazil, Indonesia and the Philippines, bank debt securities issued
by the following banks: Banco ABN AMRO Real S.A., Banco do Brasil S.A., Banco
Itau S.A., Banco Safra S.A., HSBC Bank Brasil S.A. Banco Multiplo, Standard
Chartered Bank, Pan Indonesia Bank, Bank of the Philippine Islands, Equitable
PCI Bank (collectively, the “Permitted Banks”) or any Lender; provided that (i)
such bank receives a long-term foreign currency senior debt rating from either
S&P or Moody’s and such rating is equal to or higher than B- (or the then
equivalent) (provided that (A) if the ratings established or deemed to have been
established by S&P and Moody’s for such bank shall differ, the lower of the two
ratings shall apply and (B) if neither S&P nor



--------------------------------------------------------------------------------



 
[ex101amendedrestatedcred027.jpg]
22 CHI 64213081v14 Moody’s shall have in effect a long-term foreign currency
senior debt rating for such bank, then Moody’s long-term foreign currency
deposit rating, if any, shall be substituted therefor); (ii) notwithstanding
anything to the contrary contained in this definition, the aggregate amount of
all investments and other amounts held by Borrowers or any of their Subsidiaries
in Permitted Banks shall not exceed the Equivalent Amount of $30,000,000 and the
aggregate amount of all investments and other amounts held in Permitted Banks
located in Indonesia or the Philippines shall not exceed the Equivalent Amount
of $25,000,000 and (iii) such investments may be terminated without premium or
penalty within three Business Days. “Permitted Liens” means Liens permitted by
Section 6.02 hereof. “Person” means any natural person, corporation, limited
liability company, trust, joint venture, association, company, partnership,
Governmental Authority or other entity. “Plan” means any employee pension
benefit plan (other than a Multiemployer Plan) subject to the provisions of
Title IV of ERISA or Section 412 of the Code or Section 302 of ERISA, and in
respect of which a Borrower or any ERISA Affiliate is (or, if such plan were
terminated, would under Section 4069 of ERISA be deemed to be) an “employer” as
defined in Section 3(5) of ERISA. “Prime Rate” means the rate of interest per
annum publicly announced from time to time by JPMorgan as its prime rate in
effect at its office located at 270 Park Avenue, New York, New York; each change
in the Prime Rate shall be effective from and including the date such change is
publicly announced as being effective. “Product Provider” means any Lender or
any of its Affiliates (or any Person party to a Swap Agreement with any Borrower
that was a Lender or an Affiliate thereof party to such Swap Agreement
immediately prior to the assignment of all of its Commitments and Loans
hereunder pursuant to Section 9.04). “Qualified ECP Guarantor” means, in respect
of any Hedging Obligation, each Loan Party that has total assets exceeding
$10,000,000 at the time the relevant guaranty or grant of the relevant security
interest becomes effective with respect to such Hedging Obligation or such other
person as constitutes an “eligible contract participant” under the Commodity
Exchange Act and can cause another person to qualify as an “eligible contract
participant” at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act. “Recipient” means, as
applicable, (a) the Administrative Agent, (b) any Lender and (c) the Issuing
Bank. “Register” has the meaning assigned to such term in Section 9.04(b).
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.



--------------------------------------------------------------------------------



 
[ex101amendedrestatedcred028.jpg]
23 CHI 64213081v14 “Report” means reports prepared by the Administrative Agent
or another Person showing the results of examinations, inspections or audits
pertaining to a Borrower’s and/or any of its Subsidiary’s assets from
information furnished by or on behalf of such Borrower or any such Subsidiary,
which Reports may be distributed to the Lenders by the Administrative Agent.
“Required Lenders” means, at any time, Lenders having Revolving Credit Exposures
and unused Commitments representing at least 51% of the sum of the total
Revolving Credit Exposures and unused Commitments at such time. “Requirement of
Law” means, as to any Person, the certificate of incorporation and by- laws or
other organizational or governing documents of such Person, and any law, treaty,
rule or regulation or determination of an arbitrator or a court or other
Governmental Authority, in each case applicable to or binding upon such Person
or any of its property or to which such Person or any of its property is
subject. “Restricted Payment” means (a) any dividend or other distribution
(whether in cash, securities or other property) with respect to any Equity
Interests in the Borrowers or any Subsidiary or (b) any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such Equity Interests in the Borrowers or any
Subsidiary or any option, warrant or other right to acquire any such Equity
Interests in the Borrowers or any Subsidiary. “Revolving Borrowing” means a
Borrowing that is comprised of (a) a Revolving Loan or (b) a Swingline Loan.
“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the Equivalent Amount in U.S. Dollars of outstanding principal amount of
such Lender’s Revolving Loans, its LC Exposure and its Swingline Exposure at
such time. “Revolving Loan” means a Loan made pursuant to Section 2.01.
“Sanctions” has the meaning assigned to such term in Section 3.07. “S&P” means
Standard & Poor’s. “Sale and Leaseback Transaction” means any sale or other
transfer of property by any Person with the intent to lease such property as
lessee. “Significant Subsidiary” means (a) each Material Subsidiary and (b) such
other Subsidiaries, as determined from time to time by Parent, that, when taken
together with the Loan Parties and the Material Subsidiaries, hold 85% or more
of the consolidated assets or generate 85% or more of consolidated EBITDA of
Parent, in each case of clauses (a) and (b), calculated as of the most recent
fiscal period for which the Administrative Agent shall have received financial
statements required to be delivered pursuant to Sections 5.01(a) and (b).
“Solvent” means, as to any Person: (a) the fair value of the assets of such
Person, at a fair valuation, will exceed its debts and liabilities,
subordinated, contingent or otherwise; (b) the



--------------------------------------------------------------------------------



 
[ex101amendedrestatedcred029.jpg]
24 CHI 64213081v14 present fair saleable value of the property of such Person
will be greater than the amount that will be required to pay the probable
liability of its debts and other liabilities, subordinated, contingent or
otherwise, as such debts and other liabilities become absolute and matured; (c)
such Person will be able to pay its debts and liabilities, subordinated,
contingent or otherwise, as such debts and liabilities become absolute and
matured; and (d) such Person will not have unreasonably small capital with which
to conduct the business in which it is engaged as such business is now conducted
and is proposed to be conducted after the Effective Date. “Spot Rate” for a
currency means (a) for any Computation Date ending on the last day of a fiscal
quarter (except in the case of any determination of the Spot Rate used in the
calculation of the Equivalent Amount in connection with or pursuant to any
terms, conditions or other provisions located in Article II herein), the rate
used by Parent in preparing its financial statements in accordance with GAAP and
(b) for all other purposes, the rate quoted by the Administrative Agent as the
spot rate for the purchase by the Administrative Agent of such currency with
another currency through its foreign exchange office at approximately 11:00 a.m.
(New York time) on the date two (2) Business Days prior to the date as of which
the foreign exchange computation is made. “Statutory Reserve Rate” means a
fraction (expressed as a decimal), the numerator of which is the number one and
the denominator of which is the number one minus the aggregate of the maximum
reserve percentage (including any marginal, special, emergency or supplemental
reserves) expressed as a decimal established by the Board to which the
Administrative Agent is subject, with respect to the Adjusted LIBO Rate, for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board). Such reserve percentage shall include those imposed
pursuant to such Regulation D. Eurodollar Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D or any comparable
regulation. The Statutory Reserve Rate shall be adjusted automatically on and as
of the effective date of any change in any reserve percentage. “subsidiary”
means, with respect to any Person (the “parent”) at any date, any corporation,
limited liability company, partnership, association or other entity the accounts
of which would be consolidated with those of the parent in the parent’s
consolidated financial statements if such financial statements were prepared in
accordance with GAAP as of such date, as well as any other corporation, limited
liability company, partnership, association or other entity (a) of which
securities or other ownership interests representing more than 50% of the equity
or more than 50% of the ordinary voting power or, in the case of a partnership,
more than 50% of the general partnership interests are, as of such date, owned,
controlled or held, or (b) that is, as of such date, otherwise Controlled, by
the parent or one or more subsidiaries of the parent or by the parent and one or
more subsidiaries of the parent. “Subsidiary” means any subsidiary of any
Borrower; provided, however, from and after the occurrence of a Bankruptcy
Action with respect to SWM Brazil or P de Mal to the extent such Bankruptcy
Action was permitted under Section 6.03(a)(v), SWM Brazil and/or P de Mal, as
applicable, shall not be deemed to be a Subsidiary under this Agreement and the
other Loan



--------------------------------------------------------------------------------



 
[ex101amendedrestatedcred030.jpg]
25 CHI 64213081v14 Documents for purposes of compliance with Articles III, V, VI
(other than Section 6.10 therein) and VII herein. “Subsidiary Guarantor” means
each Subsidiary of any Loan Party which is a party to the Subsidiary Guaranty.
“Subsidiary Guaranty” means that certain Subsidiary Guaranty made by each
Subsidiary Guarantor party thereto in favor of the Administrative Agent, for the
benefit of the Guaranteed Parties, in form and substance acceptable to the
Administrative Agent, as from time to time amended, restated, supplemented (by
joinder or otherwise) or otherwise modified, together with each other guaranty,
joinder or guaranty supplement delivered pursuant to Section 5.09 or otherwise
executed by any Subsidiary Guarantor. “Swap Agreement” means any agreement with
respect to any swap, forward, future or derivative transaction or option or
similar agreement involving, or settled by reference to, one or more rates,
currencies, commodities, equity or debt instruments or securities, or economic,
financial or pricing indices or measures of economic, financial or pricing risk
or value or any similar transaction or any combination of these transactions;
provided that no phantom stock or similar plan providing for payments only on
account of services provided by current or former directors, officers, employees
or consultants of the Borrowers or the Subsidiaries shall be a Swap Agreement.
“Swap Obligations” of a Person means any and all obligations of such Person
owing to a Product Provider, whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor), under (a) any
and all Swap Agreements, and (b) any and all cancellations, buy backs,
reversals, terminations or assignments of any Swap Agreement transaction;
provided, that Swap Obligations shall not include Excluded Swap Obligations.
“Swingline Borrower” has the meaning assigned to such term in Section 2.05(b).
“Swingline Borrowing” means a Borrowing comprised of a Swingline Loan.
“Swingline Exposure” means, at any time, the Equivalent Amount in U.S. Dollars
of the aggregate principal amount of all Swingline Loans outstanding at such
time. The Swingline Exposure of any Lender at any time shall be its Applicable
Percentage of the total Swingline Exposure at such time. “Swingline Lender”
means JPMorgan, in its capacity as lender of Swingline Loans hereunder, and its
successors and assigns in such capacity. “Swingline Loan” means a Loan made
pursuant to Section 2.05. “SWM Brazil” means Schweitzer-Mauduit do Brasil, S.A.
“SWM Luxembourg” has the meaning assigned to such term in the Introduction. “SWM
Philippines” has the meaning assigned to such term in the Recitals.



--------------------------------------------------------------------------------



 
[ex101amendedrestatedcred031.jpg]
26 CHI 64213081v14 “Tangible Net Worth” means, as of any date for Parent and its
Subsidiaries on a consolidated basis, the sum of (a) the par value (or value
stated on the books of Parent) of the capital stock of all classes of Parent,
plus (b) the additional paid-in capital of Parent, plus (c) the amount of the
surplus and retained earnings whether capital or earned, of Parent, all
determined on a consolidated basis in accordance with GAAP, excluding, however,
(i) the value of any redeemable preferred stock or similar capital stock of
Parent, and (ii) accumulated other comprehensive income, minus (d) the absolute
value of treasury stocks, minus (e) the sum of the value indicated on Parent’s
balance sheet of the following items: patents, trademarks, copyrights, deferred
charges (excluding deferred taxes), deferred credits (excluding deferred
revenues), goodwill and other intangible assets. “Target” means the Person, or
business or substantially all of the assets of a Person, proposed to be acquired
pursuant to a Permitted Acquisition. “TARGET Day” means any day on which the
Trans-European Automated Real-time Gross Settlement Express Transfer (TARGET)
payment system (or, if such payment system ceases to be operative, such other
payment system (if any) determined by the Administrative Agent to be a suitable
replacement) is open for the settlement of payments in Euro. “Taxes” means any
present or future taxes, levies, imposts, duties, deductions, withholdings,
assessments, fees or other charges imposed by any Governmental Authority,
including any interest, additions to tax or penalties applicable thereto. “Term
Loan Facility” has the meaning assigned to such term in Section 2.09(d). “Total
Debt” means, at any date, all Indebtedness of Parent and its Subsidiaries at
such date, on a consolidated basis, calculated in accordance with GAAP.
“Transactions” means the execution, delivery and performance by the Loan Parties
of the Loan Documents, the borrowing of Loans, the use of the proceeds thereof
and the issuance of Letters of Credit hereunder. “Type”, when used in reference
to any Loan or Borrowing, refers to whether the rate of interest on such Loan,
or on the Loans comprising such Borrowing, is determined by reference to the
Adjusted LIBO Rate or the Alternate Base Rate. “United States Dollars”, “U.S.
Dollars” and “$” means lawful money of the United States of America. “U.S.” and
“United States” mean the United States of America. “U.S. Borrower” has the
meaning assigned to such term in the Introduction. “U.S. Person” means a “United
States person” within the meaning of Section 7701(a)(30) of the Code. “U.S.
Revolving Commitment” means at any time, with respect to each Lender, the
commitment, if any, of such Lender to make U.S. Revolving Loans in U.S. Dollars
and to



--------------------------------------------------------------------------------



 
[ex101amendedrestatedcred032.jpg]
27 CHI 64213081v14 acquire participations in Letters of Credit issued in and
Swingline Loans made in U.S. Dollars in connection therewith up to the amount
set forth on the Commitment Schedule (or in the Assignment and Assumption
pursuant to which such Lender becomes a party hereto, as applicable) at such
time hereunder, as such commitment may be reduced or increased from time to time
pursuant to (a) Section 2.09 and (b) assignments by or to such Lender pursuant
to Section 9.04. The initial aggregate amount of the Lenders’ U.S. Revolving
Commitments is $500,000,000. “U.S. Revolving Credit Exposure” means, with
respect to any U.S. Revolving Credit Lender at any time, the sum of the
outstanding principal amount of such Lender’s U.S. Revolving Loans and its LC
Exposure and Swingline Exposure with respect to Letters of Credit issued in U.S.
Dollars at such time. “U.S. Revolving Credit Lender” means a Lender with a U.S.
Revolving Commitment or, if the U.S. Revolving Commitments have terminated or
expired, a Lender with U.S. Revolving Credit Exposure. “U.S. Revolving Loan”
means a Loan made pursuant to Section 2.01(a). “U.S. Tax Certificate” has the
meaning assigned to such term in Section 2.17(f)(ii)(D). “Withdrawal Liability”
means liability to a Multiemployer Plan as a result of a complete or partial
withdrawal from such Multiemployer Plan, as such terms are defined in Part I of
Subtitle E of Title IV of ERISA. “Withholding Agent” means any Borrower and the
Administrative Agent. SECTION 1.02. Classification of Loans and Borrowings. For
purposes of this Agreement, Loans may be classified and referred to by Class
(e.g., a “Revolving Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class
and Type (e.g., a “Eurodollar Revolving Loan”). Borrowings also may be
classified and referred to by Class (e.g., a “Revolving Borrowing”) or by Type
(e.g., a “Eurodollar Borrowing”) or by Class and Type (e.g., a “Eurodollar
Revolving Borrowing”). SECTION 1.03. Terms Generally. The definitions of terms
used herein shall apply equally to the singular and plural forms of the terms
defined herein. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”. The word “will” shall be construed to have the same meaning and
effect as the word “shall”. Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, clauses, sub-clauses, Exhibits and
Schedules shall be construed to refer to Articles, Sections,



--------------------------------------------------------------------------------



 
[ex101amendedrestatedcred033.jpg]
28 CHI 64213081v14 clauses and sub-clauses of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights. SECTION 1.04. Accounting Terms; GAAP. Except as otherwise
expressly provided herein, all terms of an accounting or financial nature shall
be construed in accordance with GAAP, as in effect from time to time; provided
that (a) if the Borrowers notify the Administrative Agent that Borrowers request
an amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrowers that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith and (b) obligations
relating to a lease that were (or would be) classified and accounted for by
Parent and its Subsidiaries as an operating lease under GAAP as in effect on the
Effective Date shall continue to be classified and accounted for as obligations
relating to an operating lease and not as a capitalized lease. Notwithstanding
the preceding sentence, the calculation of liabilities shall not include any
fair value adjustments to the carrying value of liabilities to record such
liabilities at fair value pursuant to electing the fair value option election
under FASB ASC 825-10-25 (formerly known as FAS 159, The Fair Value Option for
Financial Assets and Financial Liabilities) or other FASB standards allowing
entities to elect fair value option for financial liabilities. Accordingly, the
amount of liabilities shall be the historical cost basis, which generally is the
contractual amount owed adjusted for amortization or accretion of any premium or
discount. SECTION 1.05. Currency Equivalents. For purposes of determining in any
currency any amount outstanding in another currency, the Equivalent Amount of
such currency on the date of any such determination shall be used. The
Administrative Agent or Parent, as applicable, shall determine the Spot Rates as
of each Computation Date to be used for calculating the Equivalent Amounts in
U.S. Dollars or Offshore Currencies, as applicable. Such Spot Rates shall become
effective as of such Computation Date and shall be the Spot Rates employed in
converting any amounts between the applicable currencies until the next
Computation Date to occur. ARTICLE II THE CREDITS SECTION 2.01. Commitments.
Subject to the terms and conditions set forth herein, each Lender agrees,
severally and not jointly, as follows: (a) each U.S. Revolving Credit Lender
agrees, severally and not jointly, to make U.S. Revolving Loans to each
Borrower, at any time and from time to time during the Availability Period, in
an aggregate principal amount at any such time outstanding that will not result
in (i) such Lender’s U.S. Revolving Credit Exposure (plus the



--------------------------------------------------------------------------------



 
[ex101amendedrestatedcred034.jpg]
29 CHI 64213081v14 aggregate amount of such Lender’s EUR Revolving Credit
Exposure) exceeding such Lender’s U.S. Revolving Commitment, or (ii) the sum of
the total Revolving Credit Exposures exceeding the total Commitments. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrowers may borrow, prepay and reborrow Revolving Loans; and (b) each EUR
Revolving Credit Lender agrees, severally and not jointly, to make EUR Revolving
Loans to each Borrower at any time and from time to time during the Availability
Period, in an aggregate principal amount at any such time outstanding that will
not result in (i) such Lender’s EUR Revolving Credit Exposure exceeding such
Lender’s EUR Revolving Commitment, (ii) such Lender’s U.S. Revolving Credit
Exposure exceeding such Lender’s U.S. Revolving Commitment or (iii) the sum of
the total Revolving Credit Exposures (plus the aggregate amount of such Lender’s
EUR Revolving Credit Exposure) exceeding the total Commitments. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrowers may borrow, prepay and reborrow EUR Revolving Loans. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrowers may borrow, prepay and reborrow Revolving Loans. SECTION 2.02. Loans
and Borrowings. (a) Each Loan (other than a Swingline Loan) shall be made as
part of a Borrowing consisting of Loans of the same Class and Type made by the
Lenders ratably in accordance with their respective Commitments of the
applicable Class; provided that, the Administrative Agent may allocate (or
re-allocate) any U.S. Revolving Loans and/or EUR Revolving Loans on a non-pro
rata basis on any Computation Date to the extent the failure to so allocate (or
re-allocate) on a non-pro rata basis would cause the Revolving Credit Exposure
of any Lender to exceed its Commitment. Any Swingline Loan shall be made in
accordance with the procedures set forth in Section 2.05. The failure of any
Lender to make any Loan required to be made by it shall not relieve any other
Lender of its obligations hereunder; provided that the Commitments of the
Lenders are several and no Lender shall be responsible for any other Lender’s
failure to make Loans as required. (b) Subject to Section 2.14, each Revolving
Borrowing shall be comprised entirely of ABR Loans or Eurodollar Loans as the
Borrowers may request in accordance herewith, provided that (i) all Loans (other
than Swingline Loans) in an Offshore Currency shall be a Eurodollar Loan and
(ii) all U.S. Revolving Loans made to a Foreign Borrower shall be a Eurodollar
Loan. Each Swingline Loan shall be an ABR Loan. Each Lender at its option may
make any Eurodollar Loan by causing any domestic or foreign branch or Affiliate
of such Lender to make such Loan; provided that any exercise of such option
shall not affect the obligation of the applicable Borrower to repay such Loan in
accordance with the terms of this Agreement. (c) At the time of each Eurodollar
Borrowing, each Eurodollar Loan shall be in U.S. Dollars or in an Offshore
Currency, in an aggregate amount of (i) in connection with a U.S. Revolving
Loan, not less than $5,000,000 and an integral multiple of



--------------------------------------------------------------------------------



 
[ex101amendedrestatedcred035.jpg]
30 CHI 64213081v14 $1,000,000 thereof, and (ii) in connection with a EUR
Revolving Loan, not less than €5,000,000 and an integral multiple of €1,000,000
thereof. At the time that each ABR Revolving Borrowing is made, such Borrowing
shall be in an aggregate amount that is not less than $5,000,000; provided that
an ABR Revolving Borrowing may be in an aggregate amount that is equal to the
entire unused balance of the total Commitments or that is required to finance
the reimbursement of an LC Disbursement as contemplated by Section 2.06(e). Each
Swingline Loan shall be in an amount that is an integral multiple of $100,000
and not less than $100,000. Borrowings of more than one Type and Class may be
outstanding at the same time; provided that there shall not at any time be more
than a total of ten (10) Eurodollar Revolving Borrowings outstanding with
respect to the EUR Revolving Loans and U.S. Revolving Loans. The Equivalent
Amount in Euros of each Offshore Currency Loan shall be recalculated hereunder
on each date on which it shall be necessary to determine the amount of any Loan
or Loans outstanding hereunder on such date. (d) Notwithstanding any other
provision of this Agreement, the Borrowers shall not be entitled to request, or
to elect to convert or continue, any Borrowing if the Interest Period requested
with respect thereto would end after the Maturity Date. (e) All U.S. Revolving
Loans and Swingline Loans made to the Borrowers shall be made in U.S. Dollars.
All EUR Revolving Loans made to the Borrowers shall be made in Euros. SECTION
2.03. Requests for Borrowings. To request a Borrowing, the applicable Borrower
shall notify the Administrative Agent of such request in writing (a) in the case
of a Eurodollar Borrowing in U.S. Dollars, not later than 11:00 a.m., New York
City time, three (3) Business Days before the date of the proposed Borrowing,
(b) in the case of a Eurodollar Borrowing in Euros, not later than 11:00 a.m.,
London time, three (3) Business Days before the date of the proposed Borrowing,
or (c) in the case of an ABR Borrowing, not later than 11:00 a.m., New York City
time, on the date of the proposed Borrowing. Each such Borrowing Request shall
be irrevocable and shall be in the form of Exhibit B or any other form approved
by the Administrative Agent and signed by the applicable Borrower. Each such
Borrowing Request shall specify the following information in compliance with
Section 2.02: (i) whether the Loans comprising such Borrowing are U.S. Revolving
Loans or EUR Revolving Loans; (ii) the aggregate amount of the requested
Borrowing and the currency of the requested Borrowing (which in each case shall
be in accordance with Section 2.02); (iii) the date of the requested Borrowing,
which shall be a Business Day; (iv) whether such Borrowing is to be an ABR
Borrowing or a Eurodollar Borrowing;



--------------------------------------------------------------------------------



 
[ex101amendedrestatedcred036.jpg]
31 CHI 64213081v14 (v) in the case of a Eurodollar Borrowing, the initial
Interest Period to be applicable thereto, which shall be a period contemplated
by the definition of the term “Interest Period”; and (vi) the location and
number of such Borrower’s account to which funds are to be disbursed, which
shall comply with the requirements of Section 2.07. If no election as to the
Type of U.S. Revolving Loan by the applicable Borrower is specified, then the
requested U.S. Revolving Loan shall be an ABR Borrowing. If no Interest Period
is specified with respect to any requested Borrowing for EUR Revolving Loans,
then the Borrowers shall be deemed to have selected an Interest Period of one
(1) month’s duration. Promptly following receipt of a Borrowing Request in
accordance with this Section, the Administrative Agent shall advise each Lender
of the details thereof and of the amount of such Lender’s Loan to be made as
part of the requested Borrowing. SECTION 2.04. [Intentionally Omitted] SECTION
2.05. Swingline Loans. (a) Subject to the terms and conditions set forth herein,
the Swingline Lender agrees to make Swingline Loans in U.S. Dollars to the U.S.
Borrower from time to time during the Availability Period, in an aggregate
principal amount in U.S. Dollars at any time outstanding that will not result in
(i) the aggregate principal amount of outstanding Swingline Loans exceeding
$30,000,000 or (ii) the sum of the total Revolving Credit Exposures exceeding
the total Commitments; provided that the Swingline Lender shall not be required
to make a Swingline Loan to refinance an outstanding Swingline Loan. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
U.S. Borrower may borrow, prepay and reborrow Swingline Loans. (b) To request a
Swingline Loan, the U.S. Borrower (the “Swingline Borrower”) shall notify the
Administrative Agent of such request in writing, not later than 1:00 p.m., New
York City time, on the day of a proposed Swingline Loan. Each such notice shall
be irrevocable and shall specify the requested date (which shall be a Business
Day) and amount of the requested Swingline Loan. The Administrative Agent will
promptly advise the Swingline Lender of any such notice received from such
Swingline Borrower. The Swingline Lender shall make each Swingline Loan
available to the Swingline Borrower to the location and number of the Swingline
Borrower’s account to which funds are to be disbursed as the Swingline Borrower
shall designate in its request (or, in the case of a Swingline Loan made to
finance the reimbursement of an LC Disbursement as provided in Section 2.06(e),
by remittance to the Issuing Bank) by 3:00 p.m., New York City time, on the
requested date of such Swingline Loan. (c) The Swingline Lender may by written
notice given to the Administrative Agent not later than 10:00 a.m., New York
City time, on any Business Day require the Lenders to acquire participations on
such Business Day in all or a portion of the outstanding Swingline Loans. Such
notice shall specify the aggregate amount of



--------------------------------------------------------------------------------



 
[ex101amendedrestatedcred037.jpg]
32 CHI 64213081v14 Swingline Loans in which Lenders will participate. Promptly
upon receipt of such notice, the Administrative Agent will give notice thereof
to each Lender, specifying in such notice such Lender’s Applicable Percentage of
such Swingline Loan or Loans. Each Lender hereby absolutely and unconditionally
agrees, upon receipt of notice as provided above, to pay to the Administrative
Agent, for the account of the Swingline Lender, such Lender’s Applicable
Percentage of such Swingline Loan or Loans. Each Lender acknowledges and agrees
that its obligation to acquire participations in Swingline Loans pursuant to
this Section 2.05(c) is absolute and unconditional and shall not be affected by
any circumstance whatsoever, including the occurrence and continuance of a
Default or reduction or termination of the Commitments, and that each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever. Each Lender shall comply with its obligation under this clause (c)
by wire transfer of immediately available funds, in the same manner as provided
in Section 2.07 with respect to Loans made by such Lender (and Section 2.07
shall apply, mutatis mutandis, to the payment obligations of the Lenders), and
the Administrative Agent shall promptly pay to the Swingline Lender the amounts
so received by it from the Lenders. The Administrative Agent shall notify the
Swingline Borrower of any participations in any Swingline Loan acquired pursuant
to this Section 2.05(c), and thereafter payments in respect of such Swingline
Loan shall be made to the Administrative Agent and not to the Swingline Lender.
Any amounts received by the Swingline Lender from the Swingline Borrower (or
other party on behalf of the Swingline Borrower) in respect of a Swingline Loan,
after receipt by the Swingline Lender of the proceeds of a sale of
participations therein, shall be promptly remitted to the Administrative Agent;
any such amounts received by the Administrative Agent shall be promptly remitted
by the Administrative Agent to the Lenders that shall have made their payments
pursuant to this Section 2.05(c) and to the Swingline Lender, as their interests
may appear; provided that any such payment so remitted shall be repaid to the
Swingline Lender or to the Administrative Agent, as applicable, if and to the
extent such payment is required to be refunded to the Swingline Borrower for any
reason. The purchase of participations in a Swingline Loan pursuant to this
Section 2.05(c) shall not relieve the Borrowers of any default in the payment
thereof. SECTION 2.06. Letters of Credit. (a) Subject to the terms and
conditions set forth herein, any Borrower may request the issuance of Letters of
Credit, in U.S. Dollars or any Offshore Currency, for the account of such
Borrower (or for the joint account of U.S. Borrower, SWM Luxembourg and/or a
Subsidiary designated by either such Borrower), in a form reasonably acceptable
to the Administrative Agent and the Issuing Bank, at any time and from time to
time during the Availability Period. In the event of any inconsistency between
the terms and conditions of this Agreement and the terms and conditions of any
form of letter of credit application or other agreement submitted by the
Borrowers to, or entered into by the Borrowers with, the Issuing Bank relating
to any Letter of Credit, the terms and conditions of this Agreement shall
control. Letters of Credit issued, amended, renewed or extended hereunder at the
request of the applicable Borrower shall be issued in U.S. Dollars or Euros, as
requested by such Borrower, and shall constitute utilization of the U.S.
Revolving Commitments and/or EUR Revolving Commitments, as applicable.



--------------------------------------------------------------------------------



 
[ex101amendedrestatedcred038.jpg]
33 CHI 64213081v14 (b) To request the issuance of a Letter of Credit (or the
amendment, renewal or extension of an outstanding Letter of Credit), the
Borrower requesting such Letter of Credit (or amendment, renewal or extension of
an outstanding Letter of Credit) (the “LC Borrower”) shall hand deliver or
telecopy (or transmit by electronic communication, if arrangements for doing so
have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day), the date on which such Letter of Credit is to expire
(which shall comply with clause (c) of this Section), the amount of such Letter
of Credit and whether such amount will be in U.S. Dollars or Euros, the name and
address of the beneficiary thereof and such other information as shall be
necessary to prepare, amend, renew or extend such Letter of Credit. If requested
by the Issuing Bank, the LC Borrower also shall submit a letter of credit
application on the Issuing Bank’s standard form in connection with any request
for a Letter of Credit. A Letter of Credit shall be issued, amended, renewed or
extended only if (and upon issuance, amendment, renewal or extension of each
Letter of Credit, the Borrower shall be deemed to represent and warrant that),
after giving effect to such issuance, amendment, renewal or extension (i) the
total U.S. Revolving Credit Exposure shall not exceed total U.S. Revolving
Commitments, (ii) the U.S Revolving Credit Exposure of any Lender (plus such
Lender’s EUR Revolving Credit Exposure) shall not exceed such Lender’s U.S.
Revolving Commitment, (iii) the total EUR Revolving Credit Exposure shall not
exceed total EUR Revolving Commitments, (iv) the EUR Revolving Credit Exposure
of any Lender shall not exceed such Lender’s EUR Revolving Commitment, (v) the
total LC Exposure shall not exceed $20,000,000, (vi) the sum of the total
Revolving Credit Exposures shall not exceed the total Commitments and (vii) the
Revolving Credit Exposure of any Lender shall not exceed such Lender’s
Commitment. (c) Each Letter of Credit shall expire at or prior to the close of
business on the earlier of (i) the date one (1) year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one (1) year after such renewal or extension), and (ii) the date that
is five (5) Business Days prior to the Maturity Date. (d) By the issuance of a
Letter of Credit (or an amendment to a Letter of Credit increasing the amount
thereof) and without any further action on the part of the Issuing Bank or the
Lenders, the Issuing Bank hereby grants to each Lender, and each Lender hereby
acquires from the Issuing Bank, a participation in such Letter of Credit equal
to such Lender’s Applicable Percentage of the aggregate amount available to be
drawn under such Letter of Credit. In consideration and in furtherance of the
foregoing, each Lender hereby absolutely and unconditionally agrees to pay to
the Administrative Agent, for the account of the Issuing Bank, such Lender’s
Applicable Percentage of each LC Disbursement made by the Issuing Bank and not
reimbursed by the LC Borrower on the date due as provided in clause (e) of this
Section, or of any reimbursement payment required to be refunded to the LC
Borrower for any reason. Each Lender acknowledges and agrees that its obligation
to acquire participations pursuant to this clause (d) in respect of Letters of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter



--------------------------------------------------------------------------------



 
[ex101amendedrestatedcred039.jpg]
34 CHI 64213081v14 of Credit, the occurrence and continuance of a Default or
reduction or termination of the Commitments, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever. (e) If
the Issuing Bank shall make any LC Disbursement in respect of a Letter of
Credit, the LC Borrower shall reimburse such LC Disbursement by paying to the
Administrative Agent an amount equal to such LC Disbursement in U.S. Dollars or
Euros, as applicable, based on the currency of such LC Disbursement, not later
than 12:00 noon, New York City time (or London time in the case of a LC
Disbursement in Euros), on the date that such LC Disbursement is made, if the LC
Borrower shall have received notice of such LC Disbursement prior to 10:00 a.m.,
New York City time (or London time in the case of a LC Disbursement in Euros),
on such date, or, if such notice has not been received by the LC Borrower prior
to such time on such date, then not later than 12:00 noon, New York City time
(or London time in the case of a LC Disbursement in Euros), on (i) the Business
Day that the LC Borrower receives such notice, if such notice is received prior
to 10:00 a.m., New York City time (or London time in the case of a LC
Disbursement in Euros), on the day of receipt, or (ii) the Business Day
immediately following the day that the LC Borrower receives such notice, if such
notice is not received prior to such time on the day of receipt; provided that
the LC Borrower may, subject to the conditions to borrowing set forth herein,
request in accordance with Section 2.03 or 2.05 that such payment be financed
with an ABR Revolving Borrowing or a Swingline Loan (or if such LC Disbursement
was made in an Offshore Currency, as a Eurodollar Loan with an Interest Period
of one month) in an equivalent amount and, to the extent so financed, the LC
Borrower’s obligation to make such payment shall be discharged and replaced by
the resulting ABR Revolving Borrowing, Swingline Loan or Eurodollar Loan, as
applicable. If the LC Borrower fails to make such payment when due, the
Administrative Agent shall notify each Lender of the applicable LC Disbursement,
the payment then due from the LC Borrower in respect thereof and such Lender’s
Applicable Percentage thereof. Promptly following receipt of such notice, each
Lender shall pay to the Administrative Agent its Applicable Percentage of the
payment then due from the LC Borrower, in the same manner as provided in Section
2.07 with respect to Loans made by such Lender (and Section 2.07 shall apply,
mutatis mutandis, to the payment obligations of the Lenders), and the
Administrative Agent shall promptly pay to the Issuing Bank the amounts so
received by it from the Lenders. Promptly following receipt by the
Administrative Agent of any payment from the LC Borrower pursuant to this clause
(e), the Administrative Agent shall distribute such payment to the Issuing Bank
or, to the extent that Lenders have made payments pursuant to this clause (e) to
reimburse the Issuing Bank, then to such Lenders and the Issuing Bank as their
interests may appear. Any payment made by a Lender pursuant to this clause (e)
to reimburse the Issuing Bank for any LC Disbursement (other than the funding of
ABR Revolving Loans, Eurodollar Loans or a Swingline Loan as contemplated above)
shall not constitute a Loan and shall not relieve the LC Borrower of its
obligation to reimburse such LC Disbursement. (f) The LC Borrower’s obligation
to reimburse LC Disbursements as provided in clause (e) of this Section shall be
absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Agreement under any



--------------------------------------------------------------------------------



 
[ex101amendedrestatedcred040.jpg]
35 CHI 64213081v14 and all circumstances whatsoever and irrespective of (i) any
lack of validity or enforceability of any Letter of Credit or this Agreement, or
any term or provision therein or herein, (ii) any draft or other document
presented under a Letter of Credit proving to be forged, fraudulent or invalid
in any respect or any statement therein being untrue or inaccurate in any
respect, (iii) payment by the Issuing Bank under a Letter of Credit against
presentation of a draft or other document that does not comply with the terms of
such Letter of Credit, or (iv) any other event or circumstance whatsoever,
whether or not similar to any of the foregoing, that might, but for the
provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the LC Borrower’s obligations hereunder.
Neither the Administrative Agent, the Lenders nor the Issuing Bank, nor any of
their Related Parties, shall have any liability or responsibility by reason of
or in connection with the issuance or transfer of any Letter of Credit or any
payment or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank; provided that the foregoing shall not be construed to excuse the
Issuing Bank from liability to the LC Borrower to the extent of any direct
damages (as opposed to consequential damages, claims in respect of which are
hereby waived by the LC Borrower to the extent permitted by applicable law)
suffered by the LC Borrower that are caused by the Issuing Bank’s failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree that, in the absence of gross negligence or willful misconduct
on the part of the Issuing Bank (as finally determined by a court of competent
jurisdiction), the Issuing Bank shall be deemed to have exercised care in each
such determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties hereto agree that, with respect to documents
presented which appear on their face to be in substantial compliance with the
terms of a Letter of Credit, the Issuing Bank may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit. (g) The
Issuing Bank shall, promptly following its receipt thereof, examine all
documents purporting to represent a demand for payment under a Letter of Credit.
The Issuing Bank shall promptly notify the Administrative Agent and the LC
Borrower by telephone (confirmed by telecopy) of such demand for payment and
whether the Issuing Bank has made or will make an LC Disbursement thereunder;
provided that any failure to give or delay in giving such notice shall not
relieve the LC Borrower of its obligation to reimburse the Issuing Bank and the
Lenders with respect to any such LC Disbursement. (h) If the Issuing Bank shall
make any LC Disbursement, then, unless the LC Borrower shall reimburse such LC
Disbursement in full on the date such LC Disbursement is made, the unpaid amount
thereof shall bear interest, for each day from and including the date such LC
Disbursement is made to, but excluding the date that the



--------------------------------------------------------------------------------



 
[ex101amendedrestatedcred041.jpg]
36 CHI 64213081v14 LC Borrower reimburses such LC Disbursement, at the rate per
annum then applicable to ABR Revolving Loans; provided that, if the LC Borrower
fails to reimburse such LC Disbursement when due pursuant to clause (e) of this
Section, then (x) Section 2.13(d) shall apply and (y) if any LC Disbursement in
an Offshore Currency for which the applicable Lenders have purchased and funded
participation interests as provided in Section 2.06(d) above remains outstanding
for more than a period of two (2) weeks after the date upon which the funding of
such participations was required as set forth above, such LC Disbursement shall
automatically accrue interest as a Eurodollar Loan with an Interest Period of
one month immediately upon the two week anniversary of the required
participation funding date. Interest accrued pursuant to this clause (h) shall
be for the account of the Issuing Bank, except that interest accrued on and
after the date of payment by any Lender pursuant to clause (e) of this Section
to reimburse the Issuing Bank shall be for the account of such Lender to the
extent of such payment. (i) The Issuing Bank may be replaced at any time by
written agreement among the Borrowers, the Administrative Agent, the replaced
Issuing Bank and the successor Issuing Bank. The Administrative Agent shall
notify the Lenders of any such replacement of the Issuing Bank. At the time any
such replacement shall become effective, the LC Borrower shall pay all unpaid
fees accrued for the account of the replaced Issuing Bank pursuant to Section
2.12(b). From and after the effective date of any such replacement, (i) the
successor Issuing Bank shall have all the rights and obligations of the Issuing
Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all of the rights and obligations of
an Issuing Bank under this Agreement with respect to Letters of Credit issued by
it prior to such replacement, but shall not be required to issue additional
Letters of Credit. (j) If any Event of Default shall occur and be continuing, on
the Business Day that the LC Borrower receives notice from the Administrative
Agent or the Required Lenders (or, if the maturity of the Loans has been
accelerated, Lenders with LC Exposure representing at least a majority of the
total LC Exposure) demanding the deposit of cash collateral pursuant to this
clause (j), the LC Borrower shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Lenders (the “LC Collateral Account”), an amount in cash in the applicable
currency equal to 103% of the LC Exposure as of such date plus any accrued and
unpaid interest thereon; provided that the obligation to deposit such cash
collateral shall become effective immediately, and such deposit shall become
immediately due and payable, without demand or other notice of any kind, upon
the occurrence of any Event of Default with respect to any Borrower described in
clause (h) or (i) of Article VII. Such deposit shall be held by the
Administrative Agent as collateral for the payment and performance of the
Obligations of the Borrowers under this Agreement. The Administrative Agent
shall have exclusive dominion and control, including the exclusive right of
withdrawal, over such account and the Borrowers hereby grant the Administrative
Agent a security interest in the LC Collateral Account. Other than any interest
earned on the investment



--------------------------------------------------------------------------------



 
[ex101amendedrestatedcred042.jpg]
37 CHI 64213081v14 of such deposits, which investments shall be made at the
option and sole discretion of the Administrative Agent and at the Borrowers’
risk and expense, such deposits shall not bear interest. Interest or profits, if
any, on such investments shall accumulate in such account. Moneys in such
account shall be applied by the Administrative Agent to reimburse the Issuing
Bank for LC Disbursements for which it has not been reimbursed and, to the
extent not so applied, shall be held for the satisfaction of the reimbursement
obligations of the Borrowers for the LC Exposure at such time or, if the
maturity of the Loans has been accelerated (but subject to the consent of
Lenders with LC Exposure representing at least a majority of the total LC
Exposure), be applied to satisfy other Obligations of the Borrowers under this
Agreement. If the LC Borrower is required to provide an amount of cash
collateral hereunder as a result of the occurrence of an Event of Default, such
amount (to the extent not applied as aforesaid) shall be returned to the LC
Borrower within three (3) Business Days after all Events of Default have been
cured or waived. SECTION 2.07. Funding of Borrowings. (a) Each Lender shall make
each Loan to be made by it hereunder on the proposed date thereof by wire
transfer of immediately available funds by 12:00 noon, New York City time (or,
in the case of a Eurodollar Borrowing in Euros, London time), to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders; provided that Swingline Loans shall be made as provided
in Section 2.05. The Administrative Agent will make such Loans available to the
Borrowers to an account designated by the Borrowers in the applicable Borrowing
Request; provided that Loans made to finance the reimbursement of an LC
Disbursement as provided in Section 2.06(e) shall be remitted by the
Administrative Agent to the Issuing Bank. (b) Unless the Administrative Agent
shall have received notice from a Lender prior to the proposed date of any
Borrowing that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with clause
(a) of this Section and may, in reliance upon such assumption, make available to
the applicable Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the applicable Borrower
severally agree to pay to the Administrative Agent forthwith on demand such
corresponding amount, with interest thereon, for each day from and including the
date such amount is made available to such Borrower to, but excluding, the date
of payment to the Administrative Agent, at (i) in the case of such Lender, the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation or (ii) in the case of the Borrowers, the interest rate applicable
to ABR Loans. If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Loan included in such Borrowing.
SECTION 2.08. Interest Elections.



--------------------------------------------------------------------------------



 
[ex101amendedrestatedcred043.jpg]
38 CHI 64213081v14 (a) Each Borrowing initially shall be of the Type specified
in the applicable Borrowing Request and, in the case of a Eurodollar Borrowing,
shall have an initial Interest Period as specified in such Borrowing Request.
Thereafter, subject to the requirements of Section 2.02, the Borrowers may elect
to convert such Borrowing to a different Type or to continue such Borrowing and,
in the case of a Eurodollar Borrowing, may elect Interest Periods therefor, all
as provided in this Section. The Borrowers may elect different options with
respect to different portions of the affected Borrowing, in which case each such
portion shall be allocated ratably among the Lenders holding the Loans
comprising such Borrowing, and the Loans comprising each such portion shall be
considered a separate Borrowing. This Section shall not apply to Swingline
Borrowings, which may not be converted or continued. (b) To make an election
pursuant to this Section, the applicable Borrower shall notify the
Administrative Agent of such election in writing by the time that a Borrowing
Request would be required under Section 2.03 if such Borrower were requesting a
Borrowing of the Type resulting from such election to be made on the effective
date of such election. Each such Interest Election Request shall be irrevocable
and shall be in a form approved by the Administrative Agent and signed by the
applicable Borrower. (c) Each telephonic and written Interest Election Request
shall specify the following information in compliance with Section 2.02: (i) the
Borrowing to which such Interest Election Request applies and, if different
options are being elected with respect to different portions thereof, the
portions thereof to be allocated to each resulting Borrowing (in which case the
information to be specified pursuant to clauses (iii) and (iv) below shall be
specified for each resulting Borrowing); (ii) the effective date of the election
made pursuant to such Interest Election Request, which shall be a Business Day;
(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and (iv) if the resulting Borrowing is a Eurodollar Borrowing, the
Interest Period to be applicable thereto after giving effect to such election,
which shall be a period contemplated by the definition of the term “Interest
Period”. If any such Interest Election Request requests a Eurodollar Borrowing
but does not specify an Interest Period, then the applicable Borrower shall be
deemed to have selected an Interest Period of one month’s duration. (d) Promptly
following receipt of an Interest Election Request, the Administrative Agent
shall advise each applicable Lender of the details thereof and of such Lender’s
portion of each resulting Borrowing.



--------------------------------------------------------------------------------



 
[ex101amendedrestatedcred044.jpg]
39 CHI 64213081v14 (e) If the Borrowers fail to deliver a timely Interest
Election Request with respect to a Eurodollar Revolving Borrowing prior to the
end of the Interest Period applicable thereto, then, unless such Borrowing is
repaid as provided herein, at the end of such Interest Period such Borrowing
shall be converted to an ABR Borrowing; provided, however, if such Borrowing is
denominated in an Offshore Currency, such Borrowing shall instead be continued
as a Eurodollar Borrowing of the same Class with an Interest Period of one (1)
month. Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing and the Administrative Agent, at the request of the
Required Lenders, so notifies the Borrowers, then, so long as an Event of
Default is continuing (i) no outstanding Borrowing may be converted to or
continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto; provided, however, if such Borrowing is denominated
in an Offshore Currency, such Borrowing shall instead be continued as a
Eurodollar Borrowing with an Interest Period of one (1) month. SECTION 2.09.
Termination, Reduction and Increase of Commitments; Removal of Borrowers. (a)
Unless previously terminated, all Commitments shall terminate on the Maturity
Date. (b) The Borrowers may at any time terminate the Commitments upon (i) the
payment in full in cash of all outstanding Loans, together with accrued and
unpaid interest thereon, (ii) the cancellation and return of all outstanding
Letters of Credit (or alternatively, with respect to each such Letter of Credit,
the furnishing to the Issuing Bank with a cash deposit (or at the discretion of
the Issuing Bank a back up standby letter of credit satisfactory to the Issuing
Bank) equal to 103% of the LC Exposure as of such date), (iii) the payment in
full in cash of the accrued and unpaid fees and (iv) the payment in full in cash
of all reimbursable expenses and all other Obligations in cash together with
accrued and unpaid interest thereon. The Borrowers may from time to time reduce
the Commitments of any Class; provided that (A) each reduction of the
Commitments shall be in an amount that is an integral multiple of the Equivalent
Amount of $1,000,000 and not less than the Equivalent Amount of $5,000,000, and
(B) the Borrowers shall not terminate or reduce the Commitments of any Class if,
after giving effect to any concurrent prepayment of the Loans of such Class in
accordance with Section 2.11, the sum of the Revolving Credit Exposures for such
Class would exceed the total Commitments of such Class. (c) The Borrowers shall
notify the Administrative Agent of any election to terminate or reduce the
Commitments under clause (b) of this Section at least three (3) Business Days
prior to the effective date of such termination or reduction, specifying such
election and the effective date thereof. Promptly following receipt of any
notice, the Administrative Agent shall advise the Lenders of the contents
thereof. Each notice delivered by the Borrowers pursuant to this Section shall
be irrevocable; provided that a notice of termination of the Commitments
delivered by the Borrowers may state that such notice is conditioned upon the
effectiveness of other credit facilities, in which case such



--------------------------------------------------------------------------------



 
[ex101amendedrestatedcred045.jpg]
40 CHI 64213081v14 notice may be revoked by the Borrowers (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Commitments
shall be permanent. Each reduction of the Commitments shall be made ratably
among the Lenders in accordance with their respective Commitments. (d) The
Borrowers shall have the right (exercisable at any time and from time to time)
to increase the Commitments by obtaining additional Commitments in U.S. Dollars
or Euros, by up to an aggregate amount equal to the Equivalent Amount of
$200,000,000 (resulting in a maximum aggregate Commitment of the Equivalent
Amount of $700,000,000), in the form of a Revolving Loan or a term loan, either
from one or more of the Lenders or another lending institution acceptable to
Administrative Agent; provided that (i) any such request for an increase shall
be in a minimum amount equal to the Equivalent Amount of $25,000,000, (ii) any
such new Lender assumes all of the rights and obligations of a “Lender”
hereunder, (iii) the procedures described in Sections 2.09(d), 2.09(e) and
2.09(f) have been satisfied, (iv) no Lender shall be required or obligated to
increase its commitment and (v) in the case of Loans to be made under a new term
loan facility (a “Term Loan Facility”), (A) this Agreement shall be amended, in
form and substance acceptable to the Administrative Agent, to reflect the
addition of such Term Loan Facility, (B) the maturity date applicable to all
Loans made under such Term Loan Facility shall be on or after the Maturity Date
(but may have amortization prior to the Maturity Date), (C) the interest margin
for Loans made under such Term Loan Facility may be priced differently than the
Revolving Loans and/or any other loans made under the Term Loan Facility, (D)
the Loans made under such Term Loan Facility shall rank equally in right of
payment with all other remaining Loans, including, without limitation, pursuant
to Section 2.18 of this Agreement (unless otherwise agreed by the Lenders making
Loans under the Term Loan Facility), and (E) any other terms and provisions
applicable to such Term Loan Facility (including, without limitation, the terms
and provisions relating to repayments and prepayments with respect to Loans made
under such Term Loan Facility) shall be substantially the same as (and in any
event not more favorable than) the Revolving Loans and any other term loans
issued hereunder prior to such date and shall otherwise be in form and substance
satisfactory to the Administrative Agent, the Borrowers, and the Lenders
participating in such Term Loan Facility; provided that, the terms and
conditions applicable to any such Term Loan Facility maturing after the Maturity
Date may provide for material additional or different financial or other
covenants or prepayment requirements applicable only during periods after the
Maturity Date. (e) Any amendment hereto for such an increase or addition
pursuant to Sections 2.09(d), (e) and (f) shall be in form and substance
satisfactory to the Administrative Agent and shall only require the written
signatures of the Administrative Agent, the Borrowers and the Lender(s) being
added or increasing their Commitment. As a condition precedent to each such
increase, Borrowers shall deliver to the Administrative Agent such legal
opinions and other documents reasonably requested by Administrative Agent,
including, without limitation, a certificate (in sufficient copies for each
Lender) signed by an authorized officer of Borrowers (i) certifying and
attaching the resolutions adopted by each Loan Party approving or consenting to
such increase and (ii) certifying



--------------------------------------------------------------------------------



 
[ex101amendedrestatedcred046.jpg]
41 CHI 64213081v14 that, before and after giving effect to such increase, (A)
the representations and warranties contained in Article III and the other Loan
Documents are true and correct, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they are
true and correct as of such earlier date, (B) no Default or Event of Default has
occurred and is continuing and each of the other conditions set forth in Section
4.02 have been satisfied and (C) Borrowers are in compliance on a pro forma
basis (assuming such increase was made on the last day of the applicable period)
with the covenants set forth in Section 6.10, recomputed for the most recent
quarter for which financial statements have been delivered pursuant to
calculations and detail acceptable to Administrative Agent. (f) Within a
reasonable time after the effective date of any increase, the Administrative
Agent shall, and is hereby authorized and directed to, revise the Commitment
Schedule to reflect such increase and shall distribute such revised Commitment
Schedule to each of the Lenders and the Borrowers, whereupon such revised
Commitment Schedule shall replace the old Commitment Schedule and become part of
this Agreement. On the Business Day following any such increase, all outstanding
Loans and other outstanding advances shall be reallocated among the Lenders
(including any newly added Lenders) in accordance with the Lenders’ respective
revised Applicable Percentages. Eurodollar Borrowings shall not be reallocated
among the Lenders prior to the expiration of the applicable Interest Period in
effect at the time of any such increase. (g) Parent may, upon not less than
twenty (20) Business Days’ notice from Parent to the Administrative Agent (or
such shorter period as may be agreed by the Administrative Agent in its sole
discretion), terminate the status of any Borrower (other than Parent) as a
Borrower, if and only if (i) there are no outstanding Loans or LC Exposure
outstanding with respect to such Borrower or other amounts payable by such
Borrower on account of any Loans made to it or Letters of Credit issued for its
account as of the effective date of such termination (unless such Loans and
other Obligations have been assumed by another Borrower and certified as such to
the Administrative Agent) and (ii) such Borrower shall become a Subsidiary
Guarantor if it is required to do so pursuant to Section 5.09(a) prior to or
contemporaneously with the effective date of such termination. The
Administrative Agent shall promptly notify the Lenders of any such termination
of such Borrower’s status as a borrower. SECTION 2.10. Repayment and
Amortization of Loans; Evidence of Debt. (a) Each Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each applicable Lender the then unpaid principal amount of each of its U.S.
Revolving Loans in U.S. Dollars and EUR Revolving Loans in Euros on the Maturity
Date and (ii) to the Swingline Lender the then unpaid principal amount of each
Swingline Loan on the earlier of (A) the Maturity Date or (B) the first date
after such Swingline Loan is made that is the 15th or last day of a calendar
month and is at least two (2) Business Days after such Swingline Loan is made;
provided that on each date that a Revolving Borrowing is made, the U.S. Borrower
shall repay all Swingline Loans then outstanding.



--------------------------------------------------------------------------------



 
[ex101amendedrestatedcred047.jpg]
42 CHI 64213081v14 (b) Each Lender shall maintain in accordance with its usual
practice an account or accounts evidencing the indebtedness of the Borrowers to
such Lender resulting from each Loan made by such Lender, including the amounts
of principal and interest payable and paid to such Lender from time to time
hereunder. (c) The Administrative Agent shall maintain accounts in which it
shall record (i) the amount of each Loan made hereunder, the Class and Type
thereof and the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrowers to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof. (d) The entries made in the accounts maintained pursuant
to clauses (b) or (c) of this Section shall be prima facie evidence of the
existence and amounts of the Obligations recorded therein; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrowers
to repay the Loans in accordance with the terms of this Agreement. (e) Any
Lender may request that Loans made by it be evidenced by a promissory note. In
such event, the Borrowers shall prepare, execute and deliver to such Lender a
promissory note payable to the order of such Lender (or, if requested by such
Lender, to such Lender and its registered assigns) and in a form approved by the
Administrative Agent. Thereafter, the Loans evidenced by such promissory note
and interest thereon shall at all times (including after assignment pursuant to
Section 9.04) be represented by one or more promissory notes in such form
payable to the order of the payee named therein (or, if such promissory note is
a registered note, to such payee and its registered assigns). (f) If on any
Computation Date, the aggregate Revolving Credit Exposure of the Lenders for any
Class exceeds the aggregate Commitments of the Lenders for such Class, the
applicable Borrower shall immediately prepay the Revolving Loans in the amount
of such excess. To the extent that, after any such prepayment of all Revolving
Loans of any Class an excess of the Revolving Credit Exposure of such Class over
the aggregate Commitments of such Class still exists, the Borrowers shall
promptly cash collateralize the Letters of Credit in the manner described in
Section 2.06(j) in an amount sufficient to eliminate such excess. Any such
payment shall be applied, first, to the Swingline Loans, second, to the
Revolving Credit Loans for such Class and, third, as cash collateral for LC
Exposure for such Class. SECTION 2.11. Prepayment of Loans. (a) The Borrowers
shall have the right at any time and from time to time to prepay any Borrowing
in whole or in part, subject to Section 2.16 and prior notice in accordance with
clause (b) of this Section.



--------------------------------------------------------------------------------



 
[ex101amendedrestatedcred048.jpg]
43 CHI 64213081v14 (b) The Borrowers shall notify the Administrative Agent (and,
in the case of prepayment of a Swingline Loan, the Swingline Lender) by
telephone (confirmed by telecopy) of any prepayment hereunder (i) in the case of
prepayment of a Eurodollar Revolving Borrowing in U.S. Dollars, not later than
11:00 a.m., New York City time, three (3) Business Days before the date of
prepayment, (ii) in the case of prepayment of a Eurodollar Revolving Borrowing
in Euros, not later than 11:00 a.m., London time, three (3) Business Days before
the date of prepayment, (iii) in the case of prepayment of an ABR Revolving
Borrowing, not later than 11:00 a.m., New York City time, one (1) Business Day
before the date of prepayment, or (iv) in the case of prepayment of a Swingline
Loan, not later than 12:00 noon, New York City time, on the date of prepayment.
Each such notice shall be irrevocable and shall specify the prepayment date and
the principal amount of each Borrowing or portion thereof to be prepaid;
provided that, if a notice of prepayment is given in connection with a
conditional notice of termination of the Commitments as contemplated by Section
2.09, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.09. Promptly following
receipt of any such notice relating to a Revolving Borrowing, the Administrative
Agent shall advise the applicable Lenders of the contents thereof. Each partial
prepayment of any Revolving Borrowing shall be in an amount that would be
permitted in the case of an advance of a Revolving Borrowing of the same Type as
provided in Section 2.02. Each prepayment of a Revolving Borrowing of any Class
shall be applied ratably to the Revolving Loans of such Class included in the
prepaid Borrowing. Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.13. SECTION 2.12. Fees. (a) The U.S. Borrower
agrees to pay to the Administrative Agent for the account of each Lender a
commitment fee, which shall accrue at the Applicable Rate on an amount equal to
(i) the Commitment (as increased or reduced in accordance with the terms of this
Agreement), minus (ii) the average daily amount of the Equivalent Amount in
Dollars of the aggregate Revolving Credit Exposure during the period from and
including the date hereof to, but excluding, the date on which the Lenders’
Commitments terminate. Accrued commitment fees shall be payable in arrears on
the last day of March, June, September and December of each year and on the date
on which the Commitments terminate, commencing on the first such date to occur
after the date hereof. All commitment fees shall be computed on the basis of a
year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day). Such commitment fee shall
be allocated among Lenders in an amount determined by the unused portion of that
Lender’s Commitment, expressed as a percentage of the unused portion of the
Commitments of all Lenders and multiplied by the amount of such commitment fee
as calculated pursuant to the first sentence of this clause (a). (b) The
applicable Borrower agrees to pay (i) to the Administrative Agent for the
account of each Lender for each Class a participation fee with respect to its
participations in Letters of Credit for such Class, which shall accrue per annum
at the same Applicable Rate used to determine the interest rate applicable to
Eurodollar



--------------------------------------------------------------------------------



 
[ex101amendedrestatedcred049.jpg]
44 CHI 64213081v14 Revolving Loans on the average daily amount of such Lender’s
LC Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Effective Date to, but
excluding, the later of the date on which such Lender’s Commitment terminates or
the date on which such Lender ceases to have any LC Exposure and (ii) to the
Issuing Bank a fronting fee, which shall accrue at the rate of 0.125% per annum
on the average daily amount of the LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to, but excluding, the later of the date of
termination of the Commitments or the date on which there ceases to be any LC
Exposure, as well as the Issuing Bank’s standard fees with respect to the
issuance, amendment, renewal or extension of any Letter of Credit or processing
of drawings thereunder. Letter of Credit participation fees and fronting fees
accrued through and including the last day of March, June, September and
December of each year shall be payable in arrears on the third Business Day
following such last day, commencing on the first such date to occur after the
Effective Date; provided that all such fees shall be payable on the date on
which the Commitments terminate and any such fees accruing after the date on
which the Commitments terminate shall be payable on demand. Any other fees
payable to the Issuing Bank pursuant to this clause (b) shall be payable within
ten (10) days after demand. All Letter of Credit participation fees and fronting
fees shall be computed on the basis of a year of 360 days and shall be payable
for the actual number of days elapsed (including the first day but excluding the
last day). (c) The Borrowers agree to pay to the Administrative Agent, for its
own account, fees payable in the amounts and at the times separately agreed upon
between the Borrowers and the Administrative Agent. (d) All fees payable
hereunder shall be paid on the dates due, in immediately available funds, to the
Administrative Agent (or to the Issuing Bank, in the case of fees payable to it)
for distribution, in the case of commitment fees and participation fees, to the
Lenders in the currency specified in Section 2.18(g). Fees paid shall not be
refundable under any circumstances. SECTION 2.13. Interest. (a) The Loans
comprising each ABR Borrowing (excluding each Swingline Loan) shall bear
interest at the Alternate Base Rate plus the Applicable Rate. (b) The Loans
comprising each Eurodollar Borrowing shall bear interest at the Adjusted LIBO
Rate for the Interest Period in effect for such Borrowing plus the Applicable
Rate. (c) The Loans comprising each Swingline Loan shall bear interest at a rate
per annum as may be agreed to in writing between U.S. Borrower and Swingline
Lender. (d) Notwithstanding the foregoing, if any principal of or interest on
any Loan or any fee or other amount payable by the Borrowers hereunder are not
paid when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall



--------------------------------------------------------------------------------



 
[ex101amendedrestatedcred050.jpg]
45 CHI 64213081v14 bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding clauses of
this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in clause (a) of this Section. (e) Accrued
interest on each Loan shall be payable in arrears on each Interest Payment Date
for such Loan and upon termination of the Commitments; provided that (i)
interest accrued pursuant to clause (d) of this Section shall be payable on
demand, (ii) in the event of any repayment or prepayment of any Loan (other than
a prepayment of an ABR Revolving Loan prior to the end of the Availability
Period), accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment and (iii) in the event of
any conversion of any Eurodollar Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion. (f) All interest hereunder shall be computed on the
basis of a year of 360 days, except that interest computed by reference to the
Alternate Base Rate at times when the Alternate Base Rate is based on the Prime
Rate shall be computed on the basis of a year of 365 days (or 366 days in a leap
year), and in each case shall be payable for the actual number of days elapsed
(including the first day but excluding the last day). The applicable Alternate
Base Rate, Adjusted LIBO Rate or LIBO Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error. SECTION 2.14. Alternate Rate of Interest. If prior to the commencement of
any Interest Period for a Eurodollar Borrowing: (a) the Administrative Agent
determines (which determination shall be conclusive absent manifest error) that
adequate and reasonable means (including, without limitation, by means of an
Interpolated Rate) do not exist for ascertaining the Adjusted LIBO Rate or the
LIBO Rate, as applicable, for such Interest Period; or (b) the Administrative
Agent is advised by the Required Lenders that the Adjusted LIBO Rate or the LIBO
Rate, as applicable, for such Interest Period will not adequately and fairly
reflect the cost to such Lenders (or Lender) of making or maintaining their
Loans (or its Loan) included in such Borrowing for such Interest Period; then
the Administrative Agent shall give notice thereof to the Borrowers and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrowers and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Revolving Borrowing to, or
continuation of any Revolving Borrowing as, a Eurodollar Borrowing shall be
ineffective and (ii) if any Borrowing Request requests a Eurodollar Revolving
Borrowing, such Borrowing shall be made as an ABR Borrowing; provided that if
the circumstances giving rise to such notice affect only one Type of Borrowings,
then the other Type of Borrowings shall be permitted; provided further, if any
such Borrowing is to be denominated in an Offshore



--------------------------------------------------------------------------------



 
[ex101amendedrestatedcred051.jpg]
46 CHI 64213081v14 Currency, such Borrowing shall instead be made as a
Eurodollar Borrowing with an Interest Period of one month. SECTION 2.15.
Increased Costs; Illegality. (a) If any Change in Law shall: (i) impose, modify
or deem applicable any reserve, special deposit or similar requirement against
assets of, deposits with or for the account of, or credit extended by, any
Lender (except any such reserve requirement reflected in the LIBO Rate) or the
Issuing Bank; (ii) impose on any Lender or the Issuing Bank or the London or
Euro- zone interbank market any other condition affecting this Agreement or
Eurodollar Loans made by such Lender or any Letter of Credit or participation
therein; or (iii) subject any Recipient to any Taxes on its loans, loan
principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto (other
than (A) Indemnified Taxes and (B) Other Connection Taxes on gross or net
income, profits or revenue (including value-added or similar Taxes)); and the
result of any of the foregoing shall be to increase the cost to such Lender or
such other Recipient of making or maintaining any Eurodollar Loan (or of
maintaining its obligation to make any such Loan) or to increase the cost to
such Lender, the Issuing Bank or such other Recipient of participating in,
issuing or maintaining any Letter of Credit or to reduce the amount of any sum
received or receivable by such Lender, the Issuing Bank or such other Recipient
hereunder (whether of principal, interest or otherwise), then the applicable
Borrower will pay to such Lender, the Issuing Bank or such other Recipient, as
the case may be, such additional amount or amounts as will compensate such
Lender, the Issuing Bank or such other Recipient, as the case may be, for such
additional costs incurred or reduction suffered. (b) If any Lender or the
Issuing Bank determines that any Change in Law regarding capital or liquidity
requirements has or would have the effect of reducing the rate of return on such
Lender’s or the Issuing Bank’s capital or liquidity or on the capital or
liquidity of such Lender’s or the Issuing Bank’s holding company, if any, as a
consequence of this Agreement or the Loans made by, or participations in Letters
of Credit held by, such Lender, or the Letters of Credit issued by the Issuing
Bank, to a level below that which such Lender or the Issuing Bank or such
Lender’s or the Issuing Bank’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or the Issuing Bank’s
policies and the policies of such Lender’s or the Issuing Bank’s holding company
with respect to such capital adequacy and liquidity requirements), then from
time to time the applicable Borrowers will pay to such Lender or the Issuing
Bank, as the case may be, such additional amount or amounts as will compensate
such Lender or the Issuing Bank or such Lender’s or the Issuing Bank’s holding
company for any such reduction suffered.



--------------------------------------------------------------------------------



 
[ex101amendedrestatedcred052.jpg]
47 CHI 64213081v14 (c) A certificate of a Lender or the Issuing Bank setting
forth the amount or amounts necessary to compensate such Lender or the Issuing
Bank or its holding company, as the case may be, as specified in clause (a) or
(b) of this Section shall be delivered to the Borrowers and shall be conclusive
absent manifest error. The applicable Borrower shall pay such Lender or the
Issuing Bank, as the case may be, the amount shown as due on any such
certificate within ten (10) days after receipt thereof. (d) Failure or delay on
the part of any Lender or the Issuing Bank to demand compensation pursuant to
this Section shall not constitute a waiver of such Lender’s or the Issuing
Bank’s right to demand such compensation; provided that the Borrowers shall not
be required to compensate a Lender or the Issuing Bank pursuant to this Section
for any increased costs or reductions incurred more than 180 days prior to the
date that such Lender or the Issuing Bank, as the case may be, notifies the
Borrowers of the Change in Law giving rise to such increased costs or reductions
and of such Lender’s or the Issuing Bank’s intention to claim compensation
therefor; provided further that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the 180-day period referred
to above shall be extended to include the period of retroactive effect thereof.
(e) If any Lender determines that any law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender to
perform its obligations hereunder or to issue, make, maintain, fund or charge
interest with respect to any Loan or Letter of Credit to any Borrower who is
organized under the laws of a jurisdiction other than the United States, a State
thereof or the District of Columbia then, on notice thereof by such Lender to
the Borrowers through the Administrative Agent, and until such notice by such
Lender is revoked, any obligation of such Lender to issue, make, maintain, fund
or charge interest with respect to any such Loan or Letter of Credit shall be
suspended. Upon receipt of such notice, the Loan Parties shall take all
reasonable actions requested by such Lender to mitigate or avoid such
illegality. SECTION 2.16. Break Funding Payments. In the event of (a) the
payment of any principal of any Eurodollar Loan other than on the last day of an
Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion of any Eurodollar Loan other than on the last day
of the Interest Period applicable thereto, (c) the failure to borrow, convert,
continue or prepay any Eurodollar Loan on the date specified in any notice
delivered pursuant hereto (regardless of whether such notice may be revoked
under Section 2.11(b) and is revoked in accordance therewith), or (d) the
assignment of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by the Borrowers pursuant to
Section 2.19, then, in any such event, the Borrowers shall compensate each
Lender for the loss, cost and expense attributable to such event. In the case of
a Eurodollar Loan, such loss, cost or expense to any Lender shall be deemed to
include an amount determined by such Lender to be the excess, if any, of (i) the
amount of interest which would have accrued on the principal amount of such Loan
had such event not occurred, at the LIBO Rate that would have been applicable to
such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest



--------------------------------------------------------------------------------



 
[ex101amendedrestatedcred053.jpg]
48 CHI 64213081v14 rate which such Lender would bid, were it to bid, at the
commencement of such period, for U.S. Dollar or Euro deposits, as applicable, of
a comparable amount and period from other banks in the eurodollar market. A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section shall be delivered to the
Borrowers and shall be conclusive absent manifest error. The Borrowers shall pay
such Lender the amount shown as due on any such certificate within ten (10) days
after receipt thereof. SECTION 2.17. Taxes. (a) Withholding of Taxes; Gross-Up.
Each payment by any Loan Party under any Loan Document shall be made without
withholding for any Taxes, unless such withholding is required by any law. If
any Withholding Agent determines, in its sole discretion exercised in good
faith, that it is so required to withhold Taxes, then such Withholding Agent may
so withhold and shall timely pay the full amount of withheld Taxes to the
relevant Governmental Authority in accordance with applicable law. If such Taxes
are Indemnified Taxes, then the amount payable by such Loan Party shall be
increased as necessary so that, net of such withholding (including such
withholding applicable to additional amounts payable under this Section), the
applicable Recipient receives the amount it would have received had no such
withholding been made. (b) Payment of Other Taxes by the Borrowers. The
Borrowers shall timely pay any Other Taxes to the relevant Governmental
Authority in accordance with applicable law. (c) Evidence of Payments. As soon
as practicable after any payment of Indemnified Taxes by any Loan Party to a
Governmental Authority, such Loan Party shall deliver to the Administrative
Agent the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Administrative
Agent. (d) Indemnification by the Borrowers. The Loan Parties shall jointly and
severally indemnify each Recipient for any Indemnified Taxes that are paid or
payable by such Recipient in connection with any Loan Document (including
amounts paid or payable under this Section 2.17(d)) and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. The indemnity under this Section 2.17(d) shall be paid within ten
(10) days after the Recipient delivers to the Borrowers a certificate stating
the amount of any Indemnified Taxes so paid or payable by such Recipient and
describing the basis for the indemnification claim. Such certificate shall be
conclusive of the amount so paid or payable absent manifest error. Such
Recipient shall deliver a copy of such certificate to the Administrative Agent.
(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent for any Taxes (but, in the case of any Indemnified Taxes,
only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do



--------------------------------------------------------------------------------



 
[ex101amendedrestatedcred054.jpg]
49 CHI 64213081v14 so) attributable to such Lender that are paid or payable by
the Administrative Agent in connection with any Loan Document and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. The indemnity under this Section 2.17(e) shall be paid within ten
(10) days after the Administrative Agent delivers to the applicable Lender a
certificate stating the amount of Taxes so paid or payable by the Administrative
Agent. Such certificate shall be conclusive of the amount so paid or payable
absent manifest error. (f) Status of Lenders. (i) Any Lender that is entitled to
an exemption from, or reduction of, any applicable withholding Tax with respect
to any payments under any Loan Document shall deliver to the Borrowers and the
Administrative Agent, at the time or times reasonably requested by the Borrowers
or the Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrowers or the Administrative Agent as will permit
such payments to be made without, or at a reduced rate of, withholding. In
addition, any Lender, if requested by the Borrowers or the Administrative Agent,
shall deliver such other documentation prescribed by law or reasonably requested
by the Borrowers or the Administrative Agent as will enable the Borrowers or the
Administrative Agent to determine whether or not such Lender is subject to any
withholding (including backup withholding) or information reporting
requirements. Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Sections 2.17(f)(ii)(A) through (E) below)
shall not be required if in the Lender’s judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender. Upon the reasonable request of such Borrowers or the Administrative
Agent, any Lender shall update any form or certification previously delivered
pursuant to this Section 2.17(f). If any form or certification previously
delivered pursuant to this Section 2.17 expires or becomes obsolete or
inaccurate in any respect with respect to a Lender, such Lender shall promptly
(and in any event within ten (10) days after such expiration, obsolescence or
inaccuracy) notify such Borrowers and the Administrative Agent in writing of
such expiration, obsolescence or inaccuracy and update the form or certification
if it is legally eligible to do so. (ii) Without limiting the generality of the
foregoing, if a Borrower is a U.S. Person, any Lender with respect to such
Borrower shall, if it is legally eligible to do so, deliver to such Borrower and
the Administrative Agent (in such number of copies reasonably requested by such
Borrower and the Administrative Agent) on or prior to the date on which such
Lender becomes a party hereto, duly completed and executed copies of whichever
of the following is applicable:



--------------------------------------------------------------------------------



 
[ex101amendedrestatedcred055.jpg]
50 CHI 64213081v14 (A) in the case of a Lender that is a U.S. Person, IRS Form
W-9 certifying that such Lender is exempt from U.S. Federal backup withholding
tax; (B) in the case of a Non-U.S. Lender claiming the benefits of an income tax
treaty to which the United States is a party (1) with respect to payments of
interest under any Loan Document, IRS Form W-8BEN establishing an exemption
from, or reduction of, U.S. Federal withholding Tax pursuant to the “interest”
article of such tax treaty and (2) with respect to any other applicable payments
under this Agreement, IRS Form W- 8BEN establishing an exemption from, or
reduction of, U.S. Federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty; (C) in the case of a Non-U.S. Lender
for whom payments under this Agreement constitute income that is effectively
connected with such Lender’s conduct of a trade or business in the United
States, IRS Form W- 8ECI; (D) in the case of a Non-U.S. Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Code both (1) IRS Form W-8BEN and (2) a certificate substantially in the form of
Exhibit D (a “U.S. Tax Certificate”) to the effect that such Lender is not (w) a
“bank” within the meaning of Section 881(c)(3)(A) of the Code, (x) a “10 percent
shareholder” of the Borrower within the meaning of Section 881(c)(3)(B) of the
Code, (y) a “controlled foreign corporation” described in Section 881(c)(3)(C)
of the Code and (z) conducting a trade or business in the United States with
which the relevant interest payments are effectively connected; (E) in the case
of a Non-U.S. Lender that is not the beneficial owner of payments made under
this Agreement (including a partnership or a participating Lender) (1) an IRS
Form W-8IMY on behalf of itself and (2) the relevant forms prescribed in
sub-clauses (A), (B), (C), (D) and (F) of this Section 2.17(f)(ii) that would be
required of each such beneficial owner or partner of such partnership if such
beneficial owner or partner were a Lender; provided, however, that if the Lender
is a partnership and one or more of its partners are claiming the exemption for
portfolio interest under Section 881(c) of the Code, such Lender may provide a
U.S. Tax Certificate on behalf of such partners; or (F) any other form
prescribed by law as a basis for claiming exemption from, or a reduction of,
U.S. Federal withholding Tax together with such supplementary documentation
necessary to enable the Borrowers or the Administrative Agent to determine the
amount of Tax (if any) required by law to be withheld.



--------------------------------------------------------------------------------



 
[ex101amendedrestatedcred056.jpg]
51 CHI 64213081v14 (iii) If a payment made to a Lender under any Loan Document
would be subject to U.S. Federal withholding Tax imposed by FATCA if such Lender
were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Withholding Agent, at the time or
times prescribed by law and at such time or times reasonably requested by the
Withholding Agent, such documentation prescribed by applicable law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Withholding Agent as may be necessary
for the Withholding Agent to comply with its obligations under FATCA, to
determine that such Lender has or has not complied with such Lender’s
obligations under FATCA and, as necessary, to determine the amount to deduct and
withhold from such payment. Solely for purposes of this Section 2.17(f)(iii),
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement. (g) Treatment of Certain Refunds. If any party determines, in its
sole discretion exercised in good faith, that it has received a refund of any
Taxes as to which it has been indemnified pursuant to this Section 2.17
(including additional amounts paid pursuant to this Section 2.17), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including any Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid to such indemnified party pursuant to the
previous sentence (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event such indemnified party is required
to repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this Section 2.17(g), in no event will any indemnified party be
required to pay any amount to any indemnifying party pursuant to this Section
2.17(g) if such payment would place such indemnified party in a less favorable
position (on a net after-Tax basis) than such indemnified party would have been
in if the indemnification payments or additional amounts giving rise to such
refund had never been paid. This Section 2.17(g) shall not be construed to
require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes which it deems confidential) to the
indemnifying party or any other Person. (h) Issuing Bank. For purposes of
Sections 2.17(e) and (f), the term “Lender” includes any Issuing Bank. SECTION
2.18. Payments Generally; Pro Rata Treatment; Sharing of Setoffs. (a) The
Borrowers shall make each payment required to be made by it hereunder (whether
of principal, interest, fees or reimbursement of LC Disbursements, or of amounts
payable under Section 2.15, 2.16 or 2.17, or otherwise) prior to 12:00 noon,



--------------------------------------------------------------------------------



 
[ex101amendedrestatedcred057.jpg]
52 CHI 64213081v14 New York City time or London time, as applicable, on the date
when due, in immediately available funds, without setoff or counterclaim. Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent (i) with respect to U.S. Revolving
Loans, and all other such payments (other than as set forth in clause (ii)
below), at its offices at 10 S. Dearborn Street, Floor 07, Mail Code: IL1-0010,
Chicago, Illinois 60603, attention Darren Cunningham, or (ii) with respect to
any amounts owing in Euros in connection with EUR Revolving Loans, at its
offices at 25 Bank Street, Floor 6, Canary Wharf, London, E14 5JP, United
Kingdom, attention to the Manager, except payments to be made directly to the
Issuing Bank or Swingline Lender as expressly provided herein and except that
payments pursuant to Sections 2.15, 2.16, 2.17 and 9.03 shall be made directly
to the Persons entitled thereto. The Administrative Agent shall distribute any
such payments received by it for the account of any other Person to the
appropriate recipient promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension. All payments hereunder shall be made in U.S. Dollars or Euros,
as provided herein. (b) Any payments or proceeds received by the Administrative
Agent (i) not constituting either (x) a specific payment of principal, interest,
fees or other sum payable under the Loan Documents (which shall be applied as
specified by the Borrowers or in such Loan Document), or (y) a mandatory
prepayment (which shall be applied in accordance with Section 2.11) or (ii)
after an Event of Default has occurred and is continuing and the Administrative
Agent so elects or the Required Lenders so direct, shall be applied ratably
first, to pay any fees, indemnities, or expense reimbursements including amounts
then due to the Administrative Agent and the Issuing Bank from the Borrowers or
any other Loan Party (other than in connection with Swap Agreements or Banking
Services), second, to pay any fees or expense reimbursements then due to the
Lenders from the Borrowers or any other Loan Party (other than in connection
with Swap Agreements or Banking Services), third, to pay interest then due and
payable on the Loans ratably (based on the total Revolving Credit Exposure of
each Lender to the total Revolving Credit Exposure of all Lenders at such time),
fourth, to prepay or pay, as applicable, principal on the Loans and unreimbursed
LC Disbursements ratably (based on the total Revolving Credit Exposure of each
Lender to the total Revolving Credit Exposure of all Lenders at such time),
fifth, to pay an amount to the Administrative Agent equal to 105% of the
aggregate undrawn face amount of all outstanding Letters of Credit and the
aggregate amount of any unpaid LC Disbursements, to be held as cash collateral
for such Obligations, sixth to prepay or pay, as applicable, ratably, any
amounts owing with respect to Banking Service Obligations and any amounts owing
with respect to Swap Obligations (provided that funds from any Person directly
or indirectly liable for a Swap Obligation that is a Hedging Obligation and that
was not an “eligible contract participant” as defined in the Commodity Exchange
Act at the time such Swap Obligation was incurred may not be used to satisfy
such Swap Obligation), and seventh, to the payment of any other Obligation due
to the Administrative Agent, Issuing Bank or any Lender by any Loan Party
(provided that funds from any Person directly or indirectly



--------------------------------------------------------------------------------



 
[ex101amendedrestatedcred058.jpg]
53 CHI 64213081v14 liable for a Swap Obligation that is a Hedging Obligation and
that was not an “eligible contract participant” as defined in the Commodity
Exchange Act at the time such Swap Obligation was incurred may not be used to
satisfy such Swap Obligation). Notwithstanding anything to the contrary
contained in this Agreement, unless so directed by the Borrowers, or unless a
Default is in existence, neither the Administrative Agent nor any Lender shall
apply any payment which it receives to any Eurodollar Loan of any Class, except
(A) on the expiration date of the Interest Period applicable to any such
Eurodollar Loan or (B) in the event, and only to the extent, that there are no
outstanding ABR Loans of the same Class and, in any such event, the Borrowers
shall pay the break funding payment required in accordance with Section 2.16.
The Administrative Agent and the Lenders shall have the continuing and exclusive
right to apply and reverse and reapply any and all such proceeds and payments to
any portion of the Obligations. (c) At the election of the Administrative Agent,
all payments of principal, interest, LC Disbursements, fees, premiums,
reimbursable expenses (including, without limitation, all reimbursement for fees
and expenses pursuant to Section 9.03), and other sums payable under the Loan
Documents, may be paid from the proceeds of Borrowings made hereunder whether
made following a request by the Borrowers pursuant to Section 2.03 or a deemed
request as provided in this Section or may be deducted from any deposit account
of the Borrowers or any other Loan Party maintained with the Administrative
Agent. The Borrowers hereby irrevocably authorize (i) the Administrative Agent
to make a Borrowing for the purpose of paying each payment of principal,
interest and fees as it becomes due hereunder or any other amount due under the
Loan Documents and agrees that all such amounts charged shall constitute Loans
(including Swingline Loans) and that all such Borrowings shall be deemed to have
been requested pursuant to Sections 2.03 or 2.05, as applicable, and (ii) the
Administrative Agent to charge any deposit account of the Borrowers or any other
Loan Party maintained with the Administrative Agent for each payment of
principal, interest and fees as it becomes due hereunder or any other amount due
under the Loan Documents. (d) If any Lender shall, by exercising any right of
setoff or counterclaim or otherwise, obtain payment in respect of any principal
of or interest on any of its Loans or participations in LC Disbursements or its
Swingline Loans resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Loans and participations in LC
Disbursements and Swingline Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
and participations in LC Disbursements and Swingline Loans of other Lenders to
the extent necessary so that the benefit of all such payments shall be shared by
the Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and participations in LC
Disbursements and Swingline Loans; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest and (ii) the
provisions of this clause (d) shall not be construed to apply to any payment
made by the Borrowers pursuant to and in accordance with the express terms of
this Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in



--------------------------------------------------------------------------------



 
[ex101amendedrestatedcred059.jpg]
54 CHI 64213081v14 any of its Loans or participations in LC Disbursements to any
assignee or participant, other than to any Borrower or any Subsidiary or
Affiliate thereof (as to which the provisions of this clause (d) shall apply).
The Borrowers consent to the foregoing and agree, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrowers rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrowers in the amount
of such participation. (e) Unless the Administrative Agent shall have received
notice from the Borrowers prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or the Issuing Bank
hereunder that the Borrowers will not make such payment, the Administrative
Agent may assume that the Borrowers have made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
Lenders or the Issuing Bank, as the case may be, the amount due. In such event,
if the Borrowers have not in fact made such payment, then each of the Lenders or
the Issuing Bank, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or Issuing Bank with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation. (f) If any Lender shall fail to make
any payment required to be made by it pursuant to Section 2.05(c), 2.06(d),
2.06(e), 2.07(b), 2.18(e) or 9.03(c), then the Administrative Agent may, in its
discretion and notwithstanding any contrary provision hereof, (i) apply any
amounts thereafter received by the Administrative Agent for the account of such
Lender to satisfy such Lender’s obligations under such Sections until all such
unsatisfied obligations are fully paid, and/or (ii) hold any such amounts in a
segregated account as cash collateral for, and application to, any future
funding obligations of such Lender under such Sections, in the case of each of
clauses (i) and (ii) above in any order as determined by the Administrative
Agent in its discretion. (g) All payments of principal of, and interest accrued
on, any Loan hereunder shall be made in the currency in which such Loan is
denominated. All payments of fees due pursuant to Section 2.12(a) and (b) shall
be payable in U.S. Dollars. All payments of fees to the Administrative Agent for
its own account as set forth in the Fee Letter shall be paid in U.S. Dollars.
All payments made to reimburse the Administrative Agent, any Swingline Lender,
the Issuing Bank or any Lender for any costs, expenses, or other amounts
pursuant to Section 9.03 or any other Loan Document shall be made in the
currency in which such obligation to be reimbursed is invoiced or incurred. (h)
Immediately and automatically upon the occurrence of any Default with respect to
any Borrower described in clause (h) or (i) of Article VII or an acceleration of
the maturity of the Loans pursuant to Article VII, all EUR Revolving Loans shall
be converted to and redenominated in U.S. Dollars equal to the Equivalent Amount
of each



--------------------------------------------------------------------------------



 
[ex101amendedrestatedcred060.jpg]
55 CHI 64213081v14 such EUR Revolving Loan determined as of the date of such
conversion and each Lender shall be deemed to have automatically, irrevocably
and unconditionally purchased and received (to the extent of its unused
Commitment) from each other Lender an undivided interest and participation in
and to each Loan in such amounts as are necessary such that, after giving effect
thereto, each Lender shall hold its ratable share of each Loan (based on the
total Revolving Credit Exposure of each Lender to the total Revolving Credit
Exposure of all Lenders at such time); provided that, to the extent such
conversion shall occur other than at the end of an Interest Period, the
applicable Borrower shall pay to the Administrative Agent for the ratable
benefit of each applicable Lender all losses and breakage costs related thereto
in accordance with this Agreement and, upon the written request of the
Administrative Agent, each of the Lenders shall pay to the Administrative Agent
for the ratable benefit of each applicable Lender (based on the total Revolving
Credit Exposure of each Lender to the total Revolving Credit Exposure of all
Lenders at such time) not later than two Business Days following a request for
payment from such Lender, in U.S. Dollars, an amount equal to the undivided
interest in and participation in the applicable Loan purchased by such Lender
pursuant to this Section 2.18. In the event that any Lender fails to make
payment to the Administrative Agent of any amount due under this Section 2.18,
the Administrative Agent shall be entitled to receive, retain and apply against
such obligation the principal and interest otherwise payable to such Lender
hereunder until the Administrative Agent receives from such Lender an amount
sufficient to discharge such Lender’s payment obligation as prescribed in this
Section 2.18 together with interest thereon at the Federal Funds Effective Rate
for each day during the period commencing on the date of demand by the
applicable Lender and ending on the date such obligation is fully satisfied. The
Administrative Agent will promptly remit all payments received as provided above
to each relevant Lender. SECTION 2.19. Mitigation Obligations; Replacement of
Lenders. (a) If any Lender requests compensation under Section 2.15, or if any
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
or if any Lender gives a notice pursuant to Section 2.15(e), then such Lender
shall use reasonable efforts to designate a different lending office for funding
or booking its Loans hereunder or to assign its rights and obligations hereunder
to another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.15 or 2.17, as the case may be, in the future and
(ii) in each case, would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrowers
hereby agree to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment. (b) If any Lender requests
compensation under Section 2.15, or if any Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.17, or if any Lender gives notice pursuant to
Section 2.15(e), or if any Lender becomes a Defaulting Lender, then the
Borrowers may, at their sole expense and effort, upon notice to such Lender and
the Administrative Agent, require such Lender to assign and delegate, without
recourse (in



--------------------------------------------------------------------------------



 
[ex101amendedrestatedcred061.jpg]
56 CHI 64213081v14 accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights and obligations under this Agreement to
an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) the Borrowers
shall have received the prior written consent of the Administrative Agent (and
if a Commitment is being assigned, the Issuing Bank), which consent shall not
unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in LC
Disbursements and Swingline Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrowers (in
the case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.15 or payments required
to be made pursuant to Section 2.17, such assignment will result in a reduction
in such compensation or payments. A Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrowers to require
such assignment and delegation cease to apply. SECTION 2.20. Defaulting Lenders.
Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender: (a) fees shall cease to accrue on
the unfunded portion of the Commitment of such Defaulting Lender pursuant to
Section 2.12(a); (b) the Commitments and Revolving Credit Exposure of such
Defaulting Lender shall not be included in determining whether all Lenders or
the Required Lenders have taken or may take any action hereunder (including any
consent to any amendment or waiver pursuant to Section 9.02), provided that any
waiver, amendment or modification requiring the consent of all Lenders or each
affected Lender which affects such Defaulting Lender differently than other
affected Lenders shall require the consent of such Defaulting Lender; (c) if any
Swingline Exposure or LC Exposure exists at the time a Lender becomes a
Defaulting Lender then: (i) all or any part of such Swingline Exposure and LC
Exposure shall be reallocated among the non-Defaulting Lenders of the same Class
(if any) in accordance with their respective Applicable Percentages but only to
the extent (x) the sum of all non-Defaulting Lenders’ Revolving Credit Exposures
plus such Defaulting Lender’s Swingline Exposure and LC Exposure does not exceed
the total of all non-Defaulting Lenders’ Commitments, (y) the sum of all non-
Defaulting Lenders’ Revolving Credit Exposures of such Class plus such
Defaulting Lender’s Swingline Exposure of such Class and LC Exposure does not
exceed the total of such non-Defaulting Lenders’ Commitments of such Class and
(z) the conditions set forth in Section 4.02 are satisfied at such time;



--------------------------------------------------------------------------------



 
[ex101amendedrestatedcred062.jpg]
57 CHI 64213081v14 (ii) if the reallocation described in clause (i) above
cannot, or can only partially, be effected, the Borrowers shall within one (1)
Business Day following notice by the Administrative Agent (x) first, prepay such
Swingline Exposure and (y) second, cash collateralize such Defaulting Lender’s
LC Exposure (after giving effect to any partial reallocation pursuant to clause
(i) above) in accordance with the procedures set forth in Section 2.06(j) for so
long as such LC Exposure is outstanding; (iii) if the Borrowers cash
collateralizes any portion of such Defaulting Lender’s LC Exposure pursuant to
clause (ii) above, the Borrowers shall not be required to pay any fees to such
Defaulting Lender pursuant to Section 2.12(b) with respect to such Defaulting
Lender’s LC Exposure during the period such Defaulting Lender’s LC Exposure is
cash collateralized; (iv) if the LC Exposure of the non-Defaulting Lenders is
reallocated pursuant to clause (i) above, then the fees payable to the Lenders
pursuant to Section 2.12(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; or (v) if all or any portion of
such Defaulting Lender’s LC Exposure is neither cash collateralized nor
reallocated pursuant to clause (i) or (ii) above, then, without prejudice to any
rights or remedies of the Issuing Bank or any other Lender hereunder, all
commitment fees that otherwise would have been payable to such Defaulting Lender
(solely with respect to the portion of such Defaulting Lender’s Commitment that
was utilized by such LC Exposure) and letter of credit fees payable under
Section 2.12(b) with respect to such Defaulting Lender’s LC Exposure shall be
payable to the Issuing Bank until such LC Exposure is cash collateralized and/or
reallocated; and (d) so long as any Lender is a Defaulting Lender, the Swingline
Lender shall not be required to fund any Swingline Loan and the Issuing Bank
shall not be required to issue, amend or increase any Letter of Credit, unless
it is satisfied that the related exposure will be 100% covered by the
Commitments of the non-Defaulting Lenders and/or cash collateral will be
provided by the Borrowers in accordance with Section 2.20(c), and participating
interests in any such newly issued or increased Letter of Credit or newly made
Swingline Loan shall be allocated among non-Defaulting Lenders in a manner
consistent with Section 2.20(c)(i) (and Defaulting Lenders shall not participate
therein). In the event that the Administrative Agent, the Borrowers, the
Swingline Lender and the Issuing Bank each agrees that a Defaulting Lender has
adequately remedied all matters that caused such Lender to be a Defaulting
Lender, then the Swingline Exposure and LC Exposure of the Lenders shall be
readjusted to reflect the inclusion of such Lender’s Commitment and on such date
such Lender shall purchase at par such of the Loans of the other Lenders (other
than Swingline Loans) as the Administrative Agent shall determine may be
necessary in order for such Lender to hold such Loans in accordance with its
Applicable Percentage.



--------------------------------------------------------------------------------



 
[ex101amendedrestatedcred063.jpg]
58 CHI 64213081v14 ARTICLE III REPRESENTATIONS AND WARRANTIES The Borrowers
jointly and severally represent and warrant to the Administrative Agent and the
Lenders that as of the date of this Agreement and the date of making any Loan or
the issuance of any Letter of Credit: SECTION 3.01. Organization; Powers. The
Borrowers and each of their Subsidiaries are duly organized and validly existing
under the laws of the jurisdiction of their organization and have all requisite
power and authority to carry on their business as now conducted. Each Loan Party
and each of their Material Subsidiaries are in good standing under the laws of
the jurisdiction of their organization (or, if applicable in a foreign
jurisdiction, enjoys the equivalent status to the extent of such equivalent
status exists under the laws of any foreign jurisdiction of organization). The
Borrowers and their Subsidiaries, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, are qualified to do business in, and are in good
standing in, every jurisdiction where such qualification is required. SECTION
3.02. Authorization; Enforceability. The Transactions are within each Borrower’s
and each other Loan Party’s, as applicable, corporate powers and have been duly
authorized by all necessary corporate and, if required, stockholder action. This
Agreement and each other Loan Document to which a Loan Party is a party has been
duly executed and delivered by such Loan Party and constitutes a legal, valid
and binding obligation of such Borrower, enforceable in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law. SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions
(a) do not require any consent or approval of, registration or filing with, or
any other action by, any Governmental Authority as a condition to the
effectiveness thereof, except such as have been obtained or made and are in full
force and effect, (b) will not violate any applicable law or regulation or the
charter, by-laws or other organizational documents of any Loan Party or any of
its Subsidiaries or any order of any Governmental Authority, (c) will not
violate or result in a default under any material indenture, agreement or other
instrument binding upon any Loan Party or any of its Subsidiaries or its assets,
or give rise to a right thereunder to require any payment to be made by any Loan
Party or any of its Subsidiaries, and (d) will not result in the creation or
imposition of any Lien on any asset of any Loan Party or any of its
Subsidiaries. SECTION 3.04. Financial Condition; No Material Adverse Change. (a)
Parent has heretofore furnished to the Lenders its consolidated balance sheet
and statements of income, stockholders equity and cash flows (i) as of and for
the fiscal years ended December 31, 2010, December 31, 2011 and December 31,
2012, reported on and audited by Deloitte & Touche LLP, independent public
accountants, and (ii) as of and for each fiscal quarter ending after the fiscal
year ended December 31, 2012



--------------------------------------------------------------------------------



 
[ex101amendedrestatedcred064.jpg]
59 CHI 64213081v14 and ending more than 45 days before the date hereof,
certified by Parent’s chief financial officer. Such financial statements present
fairly, in all material respects, the financial position and results of
operations and cash flows of Parent and its consolidated Subsidiaries as of such
dates and for such periods in accordance with GAAP, subject to year-end audit
adjustments and the absence of footnotes in the case of the statements referred
to in clause (ii) above. (b) Since December 31, 2010, there has been no event,
circumstance or change in the business, assets, operations, prospects or
condition, financial or otherwise, of the Parent and its Subsidiaries, taken as
a whole, that has or could reasonably be expected to have a Material Adverse
Effect. SECTION 3.05. Properties. (a) Each Loan Party and each of its Material
Subsidiaries has good title to, or valid leasehold interests in, all its real
and personal property necessary to its business, free and clear of all Liens
except for Permitted Liens. (b) Each Loan Party and each of its Material
Subsidiaries owns, or is licensed to use, all trademarks, tradenames,
copyrights, patents and other intellectual property material to its business,
free and clear of all Liens (other than Permitted Liens), and the use thereof by
each Borrower and its Subsidiaries does not infringe upon the rights of any
other Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect. SECTION 3.06. Litigation and Environmental Matters. (a) There are no
actions, suits or proceedings by or before any arbitrator or Governmental
Authority pending against or, to the knowledge of each Borrower, threatened
against or affecting such Borrower or any of its Subsidiaries (i) which could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect (other than the Disclosed Matters) or (ii) that involve
this Agreement, the other Loan Documents or the Transactions. (b) Except for the
Disclosed Matters and except with respect to any other matters that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, neither the Borrowers nor any of their Subsidiaries
(i) have failed to comply with any Environmental Law or to obtain, maintain or
comply with any permit, license or other approval required under any
Environmental Law, (ii) have become subject to any Environmental Liability,
(iii) have received notice of any claim with respect to any Environmental
Liability or (iv) know of any basis for any Environmental Liability. SECTION
3.07. Compliance with Laws and Agreements. Each Borrower and its Subsidiaries is
in compliance with all laws, regulations and orders of any Governmental
Authority applicable to it or its property and all indentures, agreements and
other instruments binding upon it or its property, except where the failure to
do so, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect. No Default has



--------------------------------------------------------------------------------



 
[ex101amendedrestatedcred065.jpg]
60 CHI 64213081v14 occurred and is continuing. Neither any Borrower nor any of
its Subsidiaries or, to the knowledge of any Financial Officer of Parent, any
director, officer or employee of such Borrower or Subsidiary is a Person
currently the subject of any sanctions administered or enforced by the United
States Government (including, without limitation, OFAC), the United Nations
Security Council, the European Union or Her Majesty’s Treasury (collectively,
“Sanctions”), and neither any Borrower nor any of its Subsidiaries is located,
organized or resident in a country or territory in which Borrowers and their
Subsidiaries have more than 5% of their consolidated assets or derive more than
5% of their consolidated revenues that is subject to any of the foregoing
Sanctions in violation thereof. No proceeds of any such assets or revenues from
or in any such country or territory subject to any of the foregoing Sanctions
have been or will be used in payment of any Obligations or other amounts
hereunder or under any other Loan Documents to Administrative Agent or any
Lenders. SECTION 3.08. Investment Company Status. Neither the Borrowers nor any
of their Subsidiaries are an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940, as amended. SECTION 3.09.
Taxes. Each Borrower and each of its Subsidiaries (other than SWM Brazil with
respect to the Brazil Tax Assessment) has timely filed or caused to be filed all
Federal and material state and foreign Tax returns and reports required to have
been filed and has paid or caused to be paid all Federal and material state and
foreign Taxes required to have been paid by it, except (a) Taxes that are being
contested in good faith by appropriate proceedings and for which such Borrower
or such Subsidiary, as applicable, has set aside on its books adequate reserves
as required by GAAP or (b) to the extent that the failure to do so could not
reasonably be expected to result in a Material Adverse Effect. SECTION 3.10.
ERISA. No ERISA Event has occurred or is reasonably expected to occur that, when
taken together with all other such ERISA Events for which liability is
reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect. The Borrowers and their Subsidiaries have satisfied all
applicable minimum funding requirements with respect to each Plan, except where
the failure to do so could not reasonably be expected to result in a Material
Adverse Effect. SECTION 3.11. Disclosure. Each Borrower has disclosed to the
Lenders all agreements, instruments and corporate or other restrictions to which
it or any of its Subsidiaries is subject, and all other matters known to such
Borrower and such Subsidiaries, that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect. Neither the
Information Memorandum nor any of the other reports, financial statements,
certificates or other information furnished by or on behalf of each Borrower or
any of its Subsidiaries to the Administrative Agent or any Lender in connection
with the negotiation of this Agreement or delivered hereunder (as modified or
supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, each Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.



--------------------------------------------------------------------------------



 
[ex101amendedrestatedcred066.jpg]
61 CHI 64213081v14 SECTION 3.12. Subsidiaries. As of the Effective Date, Parent
does not have any subsidiaries other than those Subsidiaries listed on Schedule
3.12. Schedule 3.12 correctly sets forth, as of the Effective Date, (a) the
percentage ownership (direct or indirect) of Parent in the Equity Interests of
its Subsidiaries and also identifies the direct owner thereof and (b) the
jurisdiction of organization of each such Subsidiary. SECTION 3.13. Material
Agreements. All agreements and contracts to which any Loan Party is a party or
is bound as of the date of this Agreement, the breach or loss of which would
reasonably be expected to have a Material Adverse Effect, are listed on Schedule
3.13. No Loan Party is in default in the performance, observance or fulfillment
of any of the obligations, covenants or conditions contained in (a) any material
agreement or contract to which it is a party or (b) any agreement or instrument
evidencing or governing Indebtedness. SECTION 3.14. Labor Relations. To the best
knowledge of the Borrowers, none of the Borrowers or any of their Subsidiaries
are engaged in any unfair labor practice that could reasonably be expected to
have a Material Adverse Effect. There is (a) no significant unfair labor
practice complaint pending against the Borrowers or any of their Subsidiaries
or, to the best knowledge of the Borrowers, threatened against any of them
before the National Labor Relations Board or any similar Governmental Authority
in any jurisdiction, and no significant grievance or significant arbitration
proceeding arising out of or under any collective bargaining agreement is so
pending against the Borrowers or any of their Subsidiaries or, to the best
knowledge of the Borrowers, threatened against any of them, (b) no significant
strike, labor dispute, slowdown or stoppage is pending against the Borrowers or
any of their Subsidiaries or, to the best knowledge of the Borrowers, threatened
against the Borrowers or any of their Subsidiaries and (c) to the best knowledge
of the Borrowers, no question concerning union representation exists with
respect to the employees of the Borrowers or any of their Subsidiaries, except
(with respect to any matter specified in clause (a), (b) or (c) above, either
individually or in the aggregate) such as could not reasonably be expected to
have a Material Adverse Effect. SECTION 3.15. Solvency. Parent and its Material
Subsidiaries, on a consolidated basis, are Solvent. SECTION 3.16. Insurance.
Schedule 3.16 sets forth a description of all insurance maintained by or on
behalf of Parent and its Subsidiaries as of the Effective Date. As of the
Effective Date, all premiums in respect of such insurance have been paid. The
Borrowers believe that the insurance maintained by or on behalf of Parent and
its Subsidiaries is adequate. SECTION 3.17. Regulation U. No Borrower is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying Margin Stock. SECTION 3.18.
Common Enterprise. The successful operation and condition of each of the Loan
Parties is dependent on the continued successful performance of the functions of
the group of the Loan Parties as a whole and the successful operation of each of
the Loan Parties is dependent on the successful performance and operation of
each other Loan Party. Each Loan Party expects to derive benefit (and its board
of directors or other governing body has determined that it may reasonably be
expected to derive benefit), directly and



--------------------------------------------------------------------------------



 
[ex101amendedrestatedcred067.jpg]
62 CHI 64213081v14 indirectly, from (i) successful operations of each of the
other Loan Parties and (ii) the credit extended by the Lenders to the Borrowers
hereunder, both in their separate capacities and as members of the group of
companies. Each Loan Party has determined that execution, delivery, and
performance of this Agreement and any other Loan Documents to be executed by
such Loan Party is within its purpose, will be of direct and indirect benefit to
such Loan Party, and is in its best interest. SECTION 3.19. Foreign Borrower.
Each Foreign Borrower is subject to civil and commercial laws with respect to
its obligations under this Agreement and the other Loan Documents to which it is
a party (collectively, the “Foreign Borrower Documents”), and the execution,
delivery and performance by each Foreign Borrower of the Foreign Borrower
Documents to which it is a party constitutes and will constitute private and
commercial acts and not public or governmental acts. Neither any Foreign
Borrower nor any of its property has any immunity from jurisdiction of any court
or from any legal process (whether through service or notice, attachment prior
to judgment, attachment in aid of execution, execution or otherwise) under the
laws of the jurisdiction in which such Foreign Borrower is organized and
existing in respect of its obligations under the Foreign Borrower Documents.
There is no tax, levy, impost, duty, fee, assessment or other governmental
charge, or any deduction or withholding, imposed by any Governmental Authority
in or of the jurisdiction in which a Foreign Borrower is organized and existing
either (x) on or by virtue of the execution or delivery of the Foreign Borrower
Documents or (y) on any payment to be made by a Foreign Borrower pursuant to the
applicable Foreign Borrower Documents. SECTION 3.20. Compliance with
Domiciliation Law. All the legal requirements of the Luxembourg law of 31 May
1999, as amended, regarding the domiciliation of companies have been complied
with by SWM Luxembourg and each other Loan Party organized under the laws of
Luxembourg. SECTION 3.21. COMI. For the purposes of the Council Regulation (EC)
N° 1346/2000 of 29 May 2000 on insolvency proceedings (the “EU Regulation”), in
relation to any Foreign Borrower which is incorporated in a member state of the
European Union, such Foreign Borrower’s centre of main interest (as that term is
used in Article 3(1) of the EU Regulation) is situated in its jurisdiction of
incorporation and it has no “establishment” (as that term is used in Article
2(h) of the EU Regulation) in any other jurisdiction. ARTICLE IV CONDITIONS
SECTION 4.01. Effective Date. The obligations of the Lenders to make Loans and
of the Issuing Bank to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02): (a) The Administrative Agent (or
its counsel) shall have received from each Loan Party either (i) a counterpart
signature to each Loan Document to which it is a party signed on behalf of such
Loan Party or (ii) written evidence satisfactory to the



--------------------------------------------------------------------------------



 
[ex101amendedrestatedcred068.jpg]
63 CHI 64213081v14 Administrative Agent (which may include electronic delivery
of a signed signature page of this Agreement) that such party has signed a
counterpart of each Loan Document to which it is a party. (b) The Administrative
Agent shall have received favorable written opinions (addressed to the
Administrative Agent and the Lenders and dated the Effective Date) of (i)
Troutman Sanders, counsel for the Loan Parties and (ii) AMMC Law, S.A., special
Luxembourg counsel for SWM Luxembourg, each in form and substance satisfactory
to the Administrative Agent, and covering such matters relating to the Borrower,
this Agreement, the other Loan Documents or the Transactions as the
Administrative Agent shall reasonably request. The Borrowers hereby request such
counsels to deliver such opinions. (c) The Administrative Agent shall have
received such documents and certificates as the Administrative Agent or its
counsel may reasonably request relating to the organization, existence and good
standing of the Loan Parties, the authorization of the Transactions and any
other legal matters relating to the Loan Parties, this Agreement, the other Loan
Documents or the Transactions, all in form and substance satisfactory to the
Administrative Agent and its counsel. (d) The Administrative Agent shall have
received a certificate, dated the Effective Date and signed by a manager of SWM
Luxembourg and the President, a Vice President or a Financial Officer of each
other Borrower, (i) confirming compliance with the conditions set forth in
clauses (a) and (b) of Section 4.02, (ii) certifying that no event or events
have occurred since December 31, 2012 that has had or could reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect and (iii) certifying the absence of any action, suit, investigation or
proceeding that is pending or, to the knowledge of the Borrowers, threatened in
any court or before any arbitrator or Governmental Authority (other than the
Disclosed Matters) that could reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect. (e) The
Administrative Agent shall have received all fees and other amounts due and
payable on or prior to the Effective Date, including, to the extent invoiced,
reimbursement or payment of all out-of-pocket expenses required to be reimbursed
or paid by the Borrowers hereunder. (f) The Administrative Agent shall have
received (a) the audited consolidated balance sheet and statements of income,
stockholders’ equity and cash flows of Parent and its Subsidiaries as of and for
the fiscal years ended December 31, 2010, December 31, 2011 and December 31,
2012 and (b) satisfactory unaudited interim consolidated financial statements of
Parent and its Subsidiaries for each of the quarterly periods ending after
December 31, 2012 through the Effective Date. (g) The Administrative Agent shall
have received financial projections satisfactory to Administrative Agent of
Parent and its Subsidiaries for the five-year period from and including the
fiscal year ending December 31, 2014 through the fiscal year ending December 31,
2018, prepared on a pro forma consolidated basis after giving



--------------------------------------------------------------------------------



 
[ex101amendedrestatedcred069.jpg]
64 CHI 64213081v14 effect to the Delstar Acquisition, together with such
information as the Administrative Agent may reasonably request to confirm the
tax, legal, and business assumptions made therein. (h) The Administrative Agent
shall have received copies of all Governmental Authorizations and third party
approvals necessary or, in the reasonable discretion of the Administrative Agent
in consultation with the Borrowers, advisable in connection with the
Transactions (other than the Delstar Acquisition) and all other documents
reasonably requested by the Administrative Agent, and such Governmental
Authorizations and third party approvals are in full force and effect as of the
Effective Date. (i) With respect to the Loan Parties and their respective
Subsidiaries existing on the Effective Date, the Administrative Agent shall have
received insurance certificates or binders and endorsements for all insurance as
the Administrative Agent shall request naming the Administrative Agent, on
behalf of the Lenders, as additional insured for any liability policies, in form
and substance satisfactory to the Administrative Agent. (j) The Administrative
Agent shall have received such other documents, instruments and items as
Administrative Agent shall have requested (including, without limitation, any
such documents, instruments and items set forth on that certain closing
checklist delivered to Borrowers by Administrative Agent). The Administrative
Agent shall notify the Borrowers and the Lenders of the Effective Date, and such
notice shall be conclusive and binding. SECTION 4.02. Each Credit Event. The
obligation of each Lender to make a Loan on the occasion of any Borrowing, and
of the Issuing Bank to issue, amend, renew or extend any Letter of Credit, is
subject to the satisfaction of the following conditions: (a) the representations
and warranties of the Borrowers and each other Loan Party set forth in this
Agreement and the other Loan Documents shall be true and correct on and as of
the date of such Borrowing or the date of issuance, amendment, renewal or
extension of such Letter of Credit, as applicable; (b) at the time of and
immediately after giving effect to such Borrowing or the issuance, amendment,
renewal or extension of such Letter of Credit, as applicable, no Default shall
have occurred and be continuing; (c) at the time of making and immediately after
giving effect to such Loan or the issuance, amendment, renewal or extension of
such Letter of Credit, as applicable, the total Revolving Credit Exposures of
any Class shall not exceed the total Commitments for such Class; and (d)
Administrative Agent and, if applicable, the Issuing Bank or the Swingline
Lender shall have received a Borrowing Request or a notice requesting the
issuance, amendment, renewal or extension of such Letter of Credit, as the case
may be, in each case, in accordance with the requirements of this Agreement.



--------------------------------------------------------------------------------



 
[ex101amendedrestatedcred070.jpg]
65 CHI 64213081v14 Each Borrowing and each issuance, amendment, renewal or
extension of a Letter of Credit shall be deemed to constitute a representation
and warranty by the Borrowers on the date thereof as to the matters specified in
clauses (a), (b) and (c) of this Section. SECTION 4.03. Delstar Acquisition
Effective Date. The obligations of the Lenders to make Loans hereunder for the
purpose of funding all or a portion of the purchase price pursuant to the Merger
Agreement to consummate the Delstar Acquisition shall not become effective until
the date on which each of the following conditions (in addition to the
conditions set forth in Section 4.02) is satisfied (or waived in accordance with
Section 9.02) (the date on which such conditions are satisfied or waived, the
“Delstar Acquisition Effective Date”): (a) The Administrative Agent shall have
received (i) the audited consolidated balance sheet and statements of income,
stockholders’ equity and cash flows of Delstar and its Subsidiaries as of and
for the fiscal years ended September 30, 2010, September 30, 2011 and September
30, 2012 and (ii) satisfactory unaudited interim consolidated financial
statements of Delstar and its Subsidiaries for each of the quarterly periods
ending after September 30, 2012 through the Effective Date (it being
acknowledged and agreed that the financial statements delivered to the
Administrative Agent pursuant to clause (ii) on or prior to the execution and
delivery of this Agreement by each party hereto are satisfactory to the
Administrative Agent and the Lenders). (b) The conditions precedent set forth in
Article IX of the Merger Agreement to the obligations of each party thereto to
consummate the Delstar Acquisition (other than evidence of wire transfers under
Section 3.1 thereof) shall have been satisfied substantially on the terms set
forth in the Merger Agreement, without giving effect to any amendments, waivers,
or consents by Parent (or any other Borrower) or its Subsidiaries that are a
party thereto that have or could reasonably be expected to have a Material
Adverse Effect. (c) Prior to or substantially simultaneously with the closing of
the Delstar Acquisition, all obligations (including all principal, interest and
fees) under the Delstar Existing Debt Documents shall be paid in full and
terminated, all commitments thereunder shall be terminated, and all Liens on
collateral securing any such obligations under the Delstar Existing Debt
Documents shall be released (or arrangements reasonably satisfactory to the
Administrative Agent shall have been made for such release). (d) The
Administrative Agent shall have received all documents and other information
with respect to Delstar and its Subsidiaries required by regulatory authorities
under applicable “know you customer” and anti-money laundering rules and
regulations, including, without limitation, the Act requested by the
Administrative Agent at least 48 hours in advance of the scheduled closing of
the Delstar Acquisition. The Administrative Agent shall notify the Borrowers and
the Lenders of the Delstar Acquisition Effective Date, and such notice shall be
conclusive and binding.



--------------------------------------------------------------------------------



 
[ex101amendedrestatedcred071.jpg]
66 CHI 64213081v14 ARTICLE V AFFIRMATIVE COVENANTS Until the Commitments have
expired or been terminated and the Obligations and other amounts payable
hereunder and under the other Loan Documents shall have been paid in full and
all Letters of Credit shall have expired or terminated and all LC Disbursements
shall have been reimbursed, each Borrower covenants and agrees with the
Administrative Agent and the Lenders that: SECTION 5.01. Financial Statements
and Other Information. Each Borrower will furnish to the Administrative Agent
and each Lender: (a) within ninety (90) days after the end of each fiscal year
of Parent, Parent’s audited consolidated balance sheet and related statements of
operations, stockholders’ equity and cash flows as of the end of and for such
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all reported on by Deloitte & Touche LLP or other
independent public accountants of recognized national standing (without a “going
concern” or like qualification or exception and without any qualification or
exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of Parent and its consolidated Subsidiaries
on a consolidated basis in accordance with GAAP consistently applied; (b) within
forty-five (45) days after the end of each of the first three fiscal quarters of
each fiscal year of Parent, Parent’s consolidated and consolidating balance
sheet and related statements of operations, stockholders’ equity and cash flows
as of the end of and for such fiscal quarter and the then elapsed portion of the
fiscal year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by one of its Financial
Officers as presenting fairly in all material respects the financial condition
and results of operations of Parent and its consolidated Subsidiaries on a
consolidated and consolidating basis in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments and the absence of
footnotes; (c) concurrently with any delivery of financial statements under
clause (a) or (b) of this Section, a compliance certificate in the form of
Exhibit C and signed by a Financial Officer of Parent (i) certifying as to
whether a Default has occurred and, if a Default has occurred, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto, and (ii) stating whether any change in GAAP or in the application
thereof has occurred since the date of the audited financial statements referred
to in Section 3.04 and, if any such change has occurred, specifying the effect
of such change on the financial statements accompanying such certificate; (d) as
soon as available, but in any event not more than forty-five (45) days after the
end of each fiscal year of such Borrower, a copy of the budget and forecast
(including a projected consolidated income statement) of Parent and its
Subsidiaries for



--------------------------------------------------------------------------------



 
[ex101amendedrestatedcred072.jpg]
67 CHI 64213081v14 each quarter of the upcoming fiscal year in form reasonably
satisfactory to the Administrative Agent; (e) promptly upon receipt thereof,
copies of any reports submitted by Parent’s accountants in connection with each
annual, interim or special audit or review of any type of the financial
statements or internal control systems of any such Borrower or any of its
Subsidiaries made by such accounts, including any comment letters submitted by
such accountants to management of any Borrower or any Subsidiary in connection
with their services; (f) promptly after the same become publicly available,
copies of all periodic and other reports, proxy statements and other materials
filed by any Borrower or any Subsidiary with the Securities and Exchange
Commission, or any Governmental Authority succeeding to any or all of the
functions of said commission, or with any national securities exchange; or
distributed by a Borrower to its shareholders generally as the case may be; and
(g) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of each Borrower or any
Subsidiary, or compliance with the terms of this Agreement or any other Loan
Document, as the Administrative Agent or any Lender may reasonably request. The
information and other materials required to be delivered pursuant to this
Section 5.01 may be delivered electronically by Parent to Administrative Agent
and Lenders pursuant to procedures approved by the Administrative Agent;
provided that, Parent shall deliver paper copies of any such information and/or
materials delivered electronically after the date delivery is required under
this Section 5.01 to the Administrative Agent or any Lender which requests such
delivery within five Business Days after such request. SECTION 5.02. Notices of
Material Events. Borrowers will furnish to the Administrative Agent and each
Lender prompt written notice of the following: (a) the occurrence of any
Default; (b) the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting any
Borrower, any Loan Party or any Affiliate thereof that could reasonably be
expected to result in a Material Adverse Effect; (c) an Adverse Tax Ruling; and
(d) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect. Each notice delivered under this Section
shall be accompanied by a statement of a Financial Officer or other executive
officer of the applicable Borrower setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.



--------------------------------------------------------------------------------



 
[ex101amendedrestatedcred073.jpg]
68 CHI 64213081v14 SECTION 5.03. Existence; Conduct of Business. Each Loan Party
will, and will cause each of its Material Subsidiaries to, do or cause to be
done all things necessary to preserve, renew and keep in full force and effect
its legal existence and the rights, licenses, permits, privileges and franchises
material to the conduct of its business; provided that the foregoing shall not
prohibit any merger, consolidation, liquidation or dissolution permitted under
Section 6.03. SECTION 5.04. Payment of Obligations. Each Borrower will, and will
cause each of its Subsidiaries to, pay its obligations, including liabilities
for any Taxes, that, if not paid, could result in a Material Adverse Effect
before the same shall become delinquent or in default, except where (a) the
validity or amount thereof is being contested in good faith by appropriate
proceedings, (b) such Borrower or such Subsidiary has set aside on its books
adequate reserves with respect thereto in accordance with GAAP and (c) the
failure to make payment pending such contest could not reasonably be expected to
result in a Material Adverse Effect. Each Borrower will, and will cause each of
its Subsidiaries to, perform its obligations under any contractual obligation to
which such Borrower or such Subsidiary is bound or to which any of its
properties is subject, except where the failure to perform could not reasonably
be expected to have, either individually or in the aggregate, a Material Adverse
Effect. SECTION 5.05. Maintenance of Properties; Insurance. Each Borrower will,
and will cause each of its Subsidiaries to (a) keep and maintain all property
material to the conduct of its business in good working order and condition,
ordinary wear and tear excepted, and (b) maintain, with financially sound and
reputable insurance companies, insurance in such amounts and against such risks
as are customarily maintained by companies engaged in the same or similar
businesses operating in the same or similar locations. SECTION 5.06. Books and
Records; Inspection Rights. Parent will, and will cause each of its Subsidiaries
to, keep proper books of record and accounts in which full, true and correct
entries are made of all dealings and transactions in relation to its business
and activities. Each Borrower will, and will cause each of its Subsidiaries to,
permit any representatives designated by the Administrative Agent or any Lender,
upon reasonable prior notice, to visit and inspect its properties, to examine
and make extracts from its books and records (and, at the request of the
Administrative Agent or Required Lenders, to perform audits of such books and
records), and to discuss its affairs, finances and condition with its officers
and independent accountants, all at such reasonable times and as often as
reasonably requested. All such visits, inspections, or audits by the
Administrative Agent or any Lender shall be at the Borrowers’ expense. Each
Borrower acknowledges that the Administrative Agent, after exercising its rights
hereunder, may prepare and distribute to the Lenders certain Reports pertaining
to the Loan Parties’ and their Subsidiaries’ assets for internal use by the
Administrative Agent and the Lenders. SECTION 5.07. Compliance with Laws. Each
Borrower will, and will cause each of its Subsidiaries to, comply with all laws,
rules, regulations and orders of any Governmental Authority applicable to it or
its property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.



--------------------------------------------------------------------------------



 
[ex101amendedrestatedcred074.jpg]
69 CHI 64213081v14 SECTION 5.08. Use of Proceeds. The proceeds of the Loans
shall be used only (a) for general corporate purposes of the Borrowers and their
Subsidiaries in the ordinary course of business (including, without limitation,
to fund Permitted Acquisitions), (b) subject to the satisfaction of the
conditions precedent set forth in Section 4.03, to fund all or a portion of the
purchase price pursuant to and in accordance with the Merger Agreement to
consummate the Delstar Acquisition on the Delstar Acquisition Effective Date and
(c) to pay Acquisition Expenses and expenses relating to the negotiation and
documentation of this Agreement. No part of the proceeds of any Loan (i) will be
used, whether directly or indirectly, for any purpose that entails a violation
of any of the Regulations of the Board, including Regulations T, U and X or (ii)
will be used in violation of any Sanctions applicable to any party hereto.
SECTION 5.09. Further Assurances; Additional Borrowers. (a) Subject to
applicable law and Section 5.12, each Loan Party shall cause each of its
Domestic Subsidiaries that constitutes a Material Subsidiary (other than, unless
no adverse tax impact would exist as a result of such guaranty, Domestic
Subsidiaries owned indirectly through a Foreign Subsidiary) to guaranty the
Obligations on or prior to the date such Subsidiary becomes a Material
Subsidiary (or such longer period as may be agreed to by Administrative Agent in
writing) by executing a Subsidiary Guaranty or one (1) or more joinder
agreements (or similar documents) to any such Subsidiary Guaranty. Upon
execution and delivery thereof, each such Person shall become a Subsidiary
Guarantor and thereupon shall have all of the rights, benefits, duties and
obligations in such capacity under the Loan Documents. Without limiting the
foregoing, each Borrower will, and will cause each Subsidiary to, execute and
deliver, or cause to be executed and delivered, to the Administrative Agent such
documents, agreements and instruments, and will take or cause to be taken such
further actions which may be required by law or which the Administrative Agent
may, from time to time, reasonably request to carry out the terms and conditions
of this Agreement and the other Loan Documents at the expense of the Borrowers.
The Loan Parties shall deliver, or cause to be delivered, to Administrative
Agent, in connection with the execution and delivery of each such Subsidiary
Guaranty, appropriate resolutions, secretary certificates, certified
organizational documents and, if requested by Administrative Agent, legal
opinions relating to the matters described in this Section 5.09 (which opinions
shall be in form and substance reasonably acceptable to Administrative Agent).
(b) The Borrowers may, upon not less than twenty (20) Business Days’ notice from
the Borrowers to the Administrative Agent (or such shorter period as may be
agreed by the Administrative Agent in its sole discretion), designate, with the
prior written consent of the Administrative Agent (such consent not to be
unreasonably withheld), any Subsidiary of Parent (an “Additional Borrower”) as a
new borrower to receive Loans (or reallocate existing Loans), pursuant to terms
and conditions to be mutually agreed to by the Borrowers and the Administrative
Agent and in accordance with this Section 5.09(b). Prior to any Borrower
becoming entitled to receive certain Loans, the Administrative Agent and the
Lenders shall have received (i) an amendment hereto in form, content and scope
reasonably satisfactory to the Administrative Agent providing for such
Additional Borrower becoming a Borrower hereunder, such amendment only requiring
the signatures of the Administrative Agent, the Borrowers and the Additional
Borrower(s),



--------------------------------------------------------------------------------



 
[ex101amendedrestatedcred075.jpg]
70 CHI 64213081v14 subject only to the approval of all Lenders if any such
amendment also amends terms which would require the approval of the Required
Lenders, affected Lenders or all Lenders, as the case may be, pursuant to
Section 9.02, (ii) one or more joinder agreements (or similar documents) to the
applicable Loan Documents as requested by Administrative Agent, (iii) such
supporting resolutions, secretary certificates, opinions of counsel and other
documents or information, in form, content and scope reasonably satisfactory to
the Administrative Agent, as may be required by the Administrative Agent or the
Required Lenders in their sole discretion, and (iv) Notes signed by such new
Additional Borrower to the extent any Lender so requires. If the Administrative
Agent agrees that the Additional Borrower shall be entitled to receive Loans and
that the conditions set forth in this Section 5.09(b) are satisfied, then the
Administrative Agent shall send a written notice to the Lenders specifying the
effective date upon which the Additional Borrower may receive Loans, whereupon
each of the Lenders agrees to permit such Additional Borrower to receive Loans
(or reallocate existing Loans), on the terms and conditions set forth herein.
Notwithstanding the foregoing, and as conditions precedent to any Lender being
obligated to make any Loans or issue any Letters of Credit to any Additional
Borrower on the occasion of the first Borrowing by, or issuance of a Letter of
Credit for the account of, such Additional Borrower, if the designation of such
Additional Borrower obligates the Administrative Agent or any Lender to comply
with “know your customer” or similar identification procedures in circumstances
where the necessary information is not already available to it, Parent shall,
and shall cause such Additional Borrower to, promptly upon the request of the
Administrative Agent or any Lender, supply such documentation and other evidence
as is reasonably requested by the Administrative Agent or any Lender in order
for the Administrative Agent or such Lender to carry out and be satisfied it has
complied with all necessary “know your customer” or other similar checks under
all applicable laws and regulations. In addition to the immediately preceding
condition precedent, on the occasion of the first Borrowing by, or issuance of a
Letter of Credit for the account of, an Additional Borrower, any extension of
credit or issuance of a Letter of Credit to a proposed Additional Borrower that
is not organized under the laws of the United States or any political
subdivision thereof shall not contravene any law or regulation applicable to
each Lender extending credit. SECTION 5.10. OFAC. Each Borrower shall (a)
ensure, and cause each of its Subsidiaries to ensure, that no Person who owns a
controlling interest in or otherwise controls such Borrower or any such
Subsidiary is or shall be listed on the Specially Designated Nationals and
Blocked Person List or other similar lists maintained by the Office of Foreign
Assets Control (“OFAC”), the Department of the Treasury or included in any
Executive Orders, (b) not use or permit the use of the proceeds of the Loans to
violate any of the foreign asset control regulations of OFAC or any enabling
statute or Executive Order relating thereto and (c) comply, and cause each
Subsidiary to comply, with all applicable Bank Secrecy Act regulations, as
amended. SECTION 5.11. Status of Obligations. No Borrower shall cause, or
consent in writing to permit, any of its obligations under this Agreement or
under any of the other Loan Documents to rank less than pari passu in right of
payment with all other unsecured Indebtedness of such Borrower.



--------------------------------------------------------------------------------



 
[ex101amendedrestatedcred076.jpg]
71 CHI 64213081v14 SECTION 5.12. Post-Closing Obligations. The Borrowers shall
cause the Persons set forth on Schedule 5.12 to execute and deliver to the
Administrative Agent a Subsidiary Guaranty within sixty (60) days following the
Effective Date (as extended by the Administrative Agent in its discretion).
SECTION 5.13. Centre of Main Interest. Each Foreign Borrower will maintain its
centre of main interest in its jurisdiction of organization. ARTICLE VI NEGATIVE
COVENANTS Until the Commitments have expired or terminated and the Obligations
and other amounts payable hereunder and under the other Loan Documents have been
paid in full and all Letters of Credit have expired or terminated and all LC
Disbursements have been reimbursed, each Borrower covenants and agrees with the
Administrative Agent and the Lenders that: SECTION 6.01. Indebtedness. Parent
will not permit any of its Subsidiaries (other than Subsidiary Guarantors) to
create, incur, assume, or permit to exist any Indebtedness, except: (i)
Indebtedness created under the Loan Documents; (ii) intercompany Indebtedness
permitted pursuant to Section 6.04; (iii) Indebtedness arising under any
employee benefit plan sponsored by Schweitzer Mauduit France S.A.S., LTR
Industries S.A., PDM Industries S.N.C., Papeteries de Mauduit S.A.S., Malaucene
Industries S.N.C., Papeteries de Mauduit S.A.S., Papeteries de Saint-Girons
S.A.S., Saint-Girons Industries S.N.C., SWM-Poland Sp. Zo o, or any of their
Subsidiaries; (iv) other Indebtedness of any such Person of the type permitted
to be secured by Sections 6.02(o) or 6.02(p); (v) all reimbursement obligations
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments arising in
the ordinary course of business; and (vi) other Indebtedness of Subsidiaries of
Parent (other than Subsidiary Guarantors) in an aggregate principal amount not
to exceed the Equivalent Amount of $150,000,000 at any time outstanding. SECTION
6.02. Liens. The Borrowers will not, nor will they permit any Significant
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned or hereafter acquired by it, or assign or sell any income or
revenues (including accounts receivable) or rights in respect of any thereof,
except:



--------------------------------------------------------------------------------



 
[ex101amendedrestatedcred077.jpg]
72 CHI 64213081v14 (a) Permitted Encumbrances; (b) Liens securing the
Obligations; (c) Liens securing Indebtedness set forth in Schedule 6.02 and
refinancings of such Indebtedness; provided that, the aggregate principal amount
of such Indebtedness shall not be increased since the Effective Date; (d) Liens
arising in the ordinary course of business in favor of customs and revenue
authorities arising as a matter of law to secure payment of customs duties in
connection with the importation of goods; (e) Liens on the assets and properties
of Persons which become Subsidiaries of Parent after the date of this Agreement
securing Indebtedness permitted hereby; provided that, such Liens are in
existence at the time the respective Persons become Subsidiaries of Parent and
were not created in anticipation thereof; (f) Liens resulting from progress
payments or partial payments under United States government contracts or
subcontracts; (g) Liens existing on the assets and properties acquired by the
Borrowers or their Subsidiaries in the ordinary course of business prior to any
such Borrower’s or such Subsidiary’s acquisition of such assets and properties;
(h) bankers’ Liens, rights of setoff and other similar Liens existing solely
with respect to cash and cash equivalents on deposit in one or more accounts
maintained by Parent or any Subsidiary of Parent, in each case granted in the
ordinary course of business in favor of the bank or banks with which such
accounts are maintained, securing amounts owing to such bank with respect to
cash management and operating account arrangements, including those involving
pooled accounts and netting arrangements; (i) leases or subleases granted to
others not interfering in any material respect with the business of Parent or
any Subsidiary of Parent and any interest or title of a lessor under any lease
(whether a Capital Lease or an operating lease) permitted by this Agreement; (j)
Liens arising from the granting of a lease or license to enter into or use any
asset of Parent or any Subsidiary of Parent to any Person in the ordinary course
of business of Parent or such Subsidiary that does not interfere in any material
respect with the use or application by Parent or such Subsidiary of the asset
subject to such license in the business of Parent or such Subsidiary; (k) Liens
attaching solely to cash earnest money deposits made by Parent or any Subsidiary
of Parent in connection with any letter of intent or purchase agreement entered
into in connection with a Permitted Acquisition permitted hereunder;



--------------------------------------------------------------------------------



 
[ex101amendedrestatedcred078.jpg]
73 CHI 64213081v14 (l) Liens arising from precautionary UCC financing statements
(or analogous personal property security filings or registrations in other
jurisdictions) regarding operating leases; (m) Liens on insurance policies and
proceeds thereof to secure premiums thereunder; (n) Liens relating solely to
employee contributions withheld from pay imposed by applicable pension law; (o)
Liens on Equity Interests issued by a joint venture of Parent or any of its
Subsidiaries (but that is not a Subsidiary of Parent) securing Indebtedness of
such joint venture permitted hereunder so long as such Indebtedness is recourse
to Parent and/or its Subsidiaries solely to the extent of such Equity Interest
and substantially similar Liens have been pledged by each other Person owning
Equity Interests in such joint venture to secure such Indebtedness; (p) purchase
money Liens or purchase money security interests upon or in any fixed assets
acquired or held by any Borrower or its Subsidiaries in the ordinary course of
business to secure the purchase price of such fixed assets or to secure
Indebtedness incurred solely for the purpose of financing the acquisition of
such fixed assets; provided that the aggregate principal amount of the
Indebtedness secured by the Liens permitted by this clause (p) shall not, on the
date such Lien is granted and after giving effect thereto, exceed an aggregate
amount equal to 30% of Parent’s Tangible Net Worth at any time; and (q) Liens
securing Indebtedness and other obligations or liabilities not expressly
permitted by clauses (a) through (p) above; provided that the aggregate
principal amount of the Indebtedness and other obligations or liabilities
secured by the Liens permitted by this clause (q) shall not exceed an aggregate
amount equal to the Equivalent Amount of $175,000,000 at any time outstanding
(for purposes of this clause (q), the amount of such obligations or liabilities
(other than with respect to Indebtedness) shall equal the amounts for such
obligations or liabilities set forth in the financial statements then last
delivered to the Administrative Agent under Sections 5.01(a) and 5.01(b) or, to
the extent not set forth in such financial statements, as determined in good
faith by a Financial Officer of the Parent). SECTION 6.03. Fundamental Changes;
Asset Sales. (a) The Borrowers will not, nor will they permit any of their
Subsidiaries to, merge into or consolidate with any other Person, or permit any
other Person to merge into or consolidate with, or liquidate or dissolve or
commence a Bankruptcy Action, except that, if at the time thereof and
immediately after giving effect thereto no Default shall have occurred and be
continuing, (i) any Subsidiary may merge into a Borrower in a transaction in
which such Borrower is the surviving entity, (ii) any Subsidiary may merge into
any Subsidiary in a transaction in which the surviving entity is a Subsidiary
(and, if either such Subsidiary is a Subsidiary Guarantor, then the surviving
entity shall also be a



--------------------------------------------------------------------------------



 
[ex101amendedrestatedcred079.jpg]
74 CHI 64213081v14 Subsidiary Guarantor); provided that if a Foreign Borrower is
a party to any such transaction, either such Foreign Borrower shall be the
surviving entity or the surviving entity thereof shall assume the obligations of
such Foreign Borrower under this Agreement and the other Loan Documents pursuant
to such documents, instruments and agreements and further actions which the
Administrative Agent may request (including, without limitation, one or more
opinions of legal counsel) in form and substance acceptable to the
Administrative Agent, (iii) any Subsidiary (other than a Subsidiary that is a
Borrower) may liquidate or dissolve if Parent determines in good faith that such
liquidation or dissolution is in the best interests of Parent and its
Subsidiaries and is not materially disadvantageous to the Lenders (provided that
in the event any such liquidation or dissolution involves a Subsidiary Guarantor
then the assets of such Subsidiary (if any) shall be transferred to Parent or
another Subsidiary Guarantor), (iv) a Borrower or any Subsidiary may consummate
a Permitted Acquisition and, subject to the satisfaction of the conditions
precedent set forth in Section 4.03, the Delstar Acquisition, and (v) upon the
occurrence of an Adverse Tax Ruling with respect to SWM Brazil or at any time
from and after the Effective Date with respect to P de Mal, Parent may (A)
abandon, transfer or otherwise dispose of its Equity Interest in SWM Brazil or P
de Mal, as applicable, to any one or more Persons or (B) undertake a Bankruptcy
Action if Parent determines in good faith that such abandonment, transfer,
disposition or Bankruptcy Action is in the best interests of Parent and its
Subsidiaries; provided that any such merger involving a Person that is not a
wholly-owned Subsidiary immediately prior to such merger shall not be permitted
unless also permitted by Section 6.04; (b) The Borrowers will not, nor will they
permit any of their Subsidiaries to, make any Asset Disposition, except for (i)
Asset Dispositions among the Subsidiaries, (ii) Asset Dispositions of equipment
held by SWM Philippines as of the Effective Date in and to a joint venture
formed in the People’s Republic of China directly or indirectly by Parent to the
extent permitted under Section 6.04(f), (iii) Asset Dispositions to the extent
made in connection with an investment in a Person expressly permitted under
Section 6.04(f); (iv) other Asset Dispositions of property that, together with
all other property of Borrowers and its Subsidiaries previously leased, sold or
disposed of in Asset Dispositions do not exceed $20,000,000 with respect to any
one such Asset Disposition or $45,000,000 in the aggregate for all such Asset
Dispositions since the Effective Date; and (v) Asset Dispositions permitted
under Section 6.03(a)(v). (c) The Borrowers will not, nor will they permit any
of their Subsidiaries to, engage to any material extent in any business other
than businesses of the type conducted by each such Borrower and its Subsidiaries
on the date of execution of this Agreement and businesses reasonably related
thereto. SECTION 6.04. Investments, Loans, Advances, Guarantees and
Acquisitions. The Borrowers will not, nor will they permit any of their
Subsidiaries to, purchase, hold or acquire (including pursuant to any merger
with any Person that was not a wholly-owned Subsidiary prior to such merger) any
Equity Interests, evidences of indebtedness or other securities (including any
option, warrant or other right to acquire any of the foregoing) of, make or
permit to exist any loans or advances to, Guarantee any obligations of, or make
or permit to exist any investment or any other interest in, any other Person, or
purchase or otherwise



--------------------------------------------------------------------------------



 
[ex101amendedrestatedcred080.jpg]
75 CHI 64213081v14 acquire (in one transaction or a series of transactions) any
assets of any other Person constituting a business unit, except: (a) Permitted
Investments; (b) investments by any Borrower existing on the date hereof and on
the Delstar Acquisition Effective Date in the Equity Interests of its
Subsidiaries; (c) investments (i) to consummate Permitted Acquisitions and,
subject to the satisfaction of the conditions precedent set forth in Section
4.03, the Delstar Acquisition and (ii) consisting of transfers of the Equity
Interests of any Foreign Subsidiary acquired in a Permitted Acquisition or in
the Delstar Acquisition by any Loan Party or other Domestic Subsidiary to any
other Foreign Subsidiary to the extent such transfer is not prohibited under
Section 6.03; (d) (i) loans, advances or Guarantees of obligations which are not
Indebtedness made by any Borrower to any Subsidiary Guarantor and made by any
Subsidiary Guarantor to any Borrower or any other Subsidiary Guarantor, (ii)
loans, advances or Guarantees of obligations which are not Indebtedness made by
any Subsidiary that is not a Subsidiary Guarantor to any other Subsidiary that
is not a Subsidiary Guarantor, (iii) loans, advances or Guarantees of
obligations which are not Indebtedness made by any Subsidiary that is not a
Subsidiary Guarantor to any Borrower or any Subsidiary Guarantor and (iv) loans,
advances or Guarantees of obligations which are not Indebtedness made by any
Borrower to any Subsidiary that is not a Subsidiary Guarantor and made by any
Subsidiary that is not a Subsidiary Guarantor to any Borrower or any other
Subsidiary that is not a Subsidiary Guarantor so long as at the time of such
loan, advance or Guarantee pursuant to this clause (iv), Parent on a
consolidated basis shall be in compliance with Section 6.10(b) as of the last
day of the most recently ended quarter for which financial statements of Parent
have been delivered (and such financial statements have been delivered in
accordance with the terms hereof); (e) Guarantees constituting Indebtedness
permitted by Section 6.01; (f) any other investments, loans or advances (other
than any such investments, loans or advances made in connection with acquiring
from any Person other than Parent or a Subsidiary (i) all or substantially all
of the assets of a Person, (ii) all or substantially all of any business or
division of a Person, or (iii) a majority or more of the Equity Interests of any
Person), so long as prior to and after giving effect to any such investment,
loan or advance, Parent on a consolidated basis shall have a Net Debt to EBITDA
Ratio (after giving effect to any such investment, loan or advance, calculated
on a pro forma basis in a manner satisfactory to Administrative Agent) of not
greater than 2.75:1.00 for the twelve (12) month period ending on the last day
of the most recently ended quarter for which financial statements of Parent have
been delivered to Administrative Agent pursuant to Section 5.01(b); and (g) Swap
Agreements entered into by any Borrower or any Subsidiary permitted by Section
6.05



--------------------------------------------------------------------------------



 
[ex101amendedrestatedcred081.jpg]
76 CHI 64213081v14 SECTION 6.05. Swap Agreements. The Borrowers will not, and
will not permit any of their Subsidiaries to, enter into any Swap Agreement,
except (a) Swap Agreements entered into to hedge or mitigate risks to which any
such Borrower or any Subsidiary has actual exposure (other than those in respect
of Equity Interests of any such Borrower or any of its Subsidiaries) and (b)
Swap Agreements entered into in order to effectively cap, collar or exchange
interest rates (from fixed to floating rates, from one floating rate to another
floating rate or otherwise) with respect to any interest-bearing liability or
investment of any such Borrower or any Subsidiary. SECTION 6.06. Restricted
Payments; Stock Purchases. (a) The Borrowers will not, nor will they permit any
of their Subsidiaries to, declare, pay or make, or agree to declare, pay or
make, directly or indirectly, any Restricted Payment, except (i) each Borrower
may declare and pay dividends with respect to its Equity Interests payable
solely in additional shares of its common stock, (ii) Subsidiaries may declare
and pay dividends ratably with respect to their Equity Interests, (iii) the
Borrower may make Restricted Payments pursuant to and in accordance with equity
incentive plans or other benefit plans for management or employees of the
Borrower and its Subsidiaries, and (iv) Parent may declare and pay cash
dividends with respect to its Equity Interests, so long as prior to and after
giving effect to any dividend, Parent on a consolidated basis shall have a Net
Debt to EBITDA Ratio (after giving effect to any such dividend, calculated on a
pro forma basis in a manner satisfactory to Administrative Agent) of not greater
than 2.75:1.00 for the 12 month period ending on the last day of the most
recently ended quarter for which financial statements of Parent have been
delivered to Administrative Agent pursuant to Section 5.01(b). (b) Parent will
not purchase, redeem or otherwise acquire any shares of its Equity Interests
except that Parent may purchase, redeem or acquire (i) shares of its Equity
Interests, so long as prior to and after giving effect to any such purchase,
redemption or other acquisition, Parent on a consolidated basis shall have a Net
Debt to EBITDA Ratio (after giving effect thereto, calculated on a pro forma
basis in a manner satisfactory to Administrative Agent) of not greater than
2.75:1.00 for the 12 month period ending on the last day of the most recently
ended quarter for which financial statements of Parent have been delivered to
Administrative Agent pursuant to Section 5.01(b), (ii) its Equity Interests in
connection with its employee 401(k) retirement plan, and (iii) its Equity
Interests sold in connection with a cashless exercise of stock options granted
under Parent’s equity participation plan. SECTION 6.07. Transactions with
Affiliates. The Borrowers will not, nor will they permit any of their
Subsidiaries to, sell, lease or otherwise transfer any property or assets to, or
purchase, lease or otherwise acquire any property or assets from, or otherwise
engage in any other transactions with, any of its Affiliates, except (a) in the
ordinary course of business at prices and on terms and conditions not less
favorable to any Borrower or such Subsidiary than could be obtained on an
arm’s-length basis from unrelated third parties, (b) transactions between or
among either of the Borrowers and their wholly owned Subsidiaries not involving
any other Affiliate, (c) any Restricted Payment permitted by Section 6.06; (d)
any transaction which is not permitted (in whole or in part) under Section
6.07(a) above entered into



--------------------------------------------------------------------------------



 
[ex101amendedrestatedcred082.jpg]
77 CHI 64213081v14 by Parent or any of its Subsidiaries with a joint venture of
Parent or any of its Subsidiaries (but that is not a Subsidiary of Parent) to
the extent such transaction (or the portion thereof which is not permitted under
Section 6.07(a)) constitutes an investment permitted under Section 6.04, (e)
customary fees paid, and reimbursement of reasonable expenses, to members of the
board of directors of Parent or any of its Subsidiaries, (f) customary
compensation (including salaries and bonuses) paid, and reimbursement of
reasonable expenses, to officers and employees of Parent or any Subsidiary of
Parent and (g) pursuant to one of more transaction permitted under Section
6.03(b)(ii). SECTION 6.08. Restrictive Agreements. The Borrowers will not, nor
will they permit any of their Subsidiaries to, directly or indirectly, enter
into, incur or permit to exist any agreement or other arrangement that
prohibits, restricts or imposes any condition upon (a) the ability of any such
Borrower or any Subsidiary to create, incur or permit to exist any Lien upon any
of the property or assets of any Borrower or any of its Subsidiaries or (b) the
ability of any Subsidiary to pay dividends or other distributions with respect
to any shares of its capital stock or to make or repay loans or advances to any
Borrower or any other Subsidiary or to Guarantee Indebtedness of any such
Borrower or any other Subsidiary; provided that (i) the foregoing shall not
apply to restrictions and conditions imposed by law or by this Agreement, (ii)
the foregoing shall not apply to restrictions and conditions existing on the
date hereof identified on Schedule 6.08 (but shall apply to any extension or
renewal of, or any amendment or modification expanding the scope of, any such
restriction or condition), (iii) the foregoing shall not apply to customary
restrictions and conditions contained in agreements relating to the sale of
assets or Equity Interests of a Subsidiary pending such sale, provided that such
restrictions and conditions apply only to the Subsidiary or such Equity
Interests that are to be sold and such sale is permitted hereunder, (iv) clause
(a) of the foregoing shall not apply to restrictions or conditions imposed by
any agreement relating to secured Indebtedness permitted by this Agreement if
such restrictions or conditions apply only to the property or assets securing
such Indebtedness, (v) clause (a) of the foregoing shall not apply to customary
provisions in leases restricting the assignment thereof, (vi) the foregoing
shall not apply to customary encumbrances or restrictions in joint venture
agreements, asset sale agreements, sale-leaseback agreements, stock sale
agreements and other similar agreements, which restrictions relate solely to the
activities of such joint venture or are otherwise applicable only to the assets
that are the subject to such agreement, (vii) the foregoing shall not apply to
any such agreement imposed in connection with consignment agreements entered
into in the ordinary course of business, (viii) the foregoing shall not apply to
customary anti-assignment provisions contained in agreements entered into in the
ordinary course of business, (ix) the foregoing shall not apply to customary
subordination of subrogation, contribution and similar claims contained in
guaranties permitted hereunder, (x) the foregoing shall not apply to customary
restrictions on cash deposits or other deposits imposed by customers under
contracts entered into in the ordinary course of business, (xi) the foregoing
shall not apply to customary restrictions on the transfer, lease, or license of
any property or asset of any Loan Party in effect on the Effective Date that
were entered into in the ordinary course of business, and (xii) the foregoing
shall not apply to encumbrances or restrictions in documents governing
Indebtedness assumed or incurred under Section 6.01(vi) or existing with respect
to any Person or the property or assets of such Person acquired by Parent or any
Subsidiary of Parent in an acquisition permitted hereunder, provided, further,
that such encumbrances and restrictions are not applicable to any Person or the
property or assets of any Person other than such acquired Person or the property
or assets of such acquired Person.



--------------------------------------------------------------------------------



 
[ex101amendedrestatedcred083.jpg]
78 CHI 64213081v14 SECTION 6.09. Amendment of Material Documents. Borrowers
shall not amend, modify or waive any of its rights under its articles of
association, certificate of incorporation, by-laws, operating, management or
partnership agreement or other organizational documents to the extent any such
amendment, modification or waiver would be materially adverse or could
reasonably be expected to be materially adverse to Lenders. SECTION 6.10.
Financial Covenants. (a) Interest Coverage Ratio. Borrowers shall not permit the
Interest Coverage Ratio to be less than 3.50 to 1.00 as of the last day of any
fiscal quarter for the four fiscal quarter period then ending. (b) Maximum Net
Debt to EBITDA Ratio. Borrowers shall not permit the Net Debt to EBITDA Ratio to
be greater than 3.00 to 1.00 as of the last day of any fiscal quarter for the
four fiscal quarter period then ending. SECTION 6.11. Fiscal Year. No Borrower
shall change its fiscal year to end on any date other than December 31 of each
year. SECTION 6.12. Excluded Subsidiaries. From and after the commencement of
any proceeding, filing or other action (whether judicial or non-judicial)
seeking a liquidation, reorganization or other relief under any federal, state
or foreign bankruptcy, insolvency, receivership or other similar laws now or
hereinafter in effect, or any other cessation of operations and settlement with
creditors, in any such case with respect to either SWM Brazil or P de Mal (any
such proceeding, filing or action, a “Bankruptcy Action”), SWM Brazil or P de
Mal, to the extent subject to such Bankruptcy Action, as applicable, shall not
engage in any business or activity other than the completion of the liquidation,
reorganization or other requested relief with respect thereto and will not
obtain ownership of or acquire any assets (other than in connection with the
liquidation, reorganization or other requested relief with respect thereto), or
incur any material liabilities, in each case, from and after the date of such
Bankruptcy Action (other than those (a) that are incidental to the maintenance
of its existence in compliance with applicable law, (b) reasonably necessary in
connection with the completion of the liquidation, reorganization or other
requested relief with respect thereto and (c) that are incidental to legal, tax
and accounting matters in connection with any of the foregoing activities) and
no Borrower nor any of its Subsidiaries shall make any loans or other
investments in or to or enter into any other transactions with SWM Brazil or P
de Mal, as applicable, unless such loans, investments or transactions would be
necessary in connection with the undertaking of the matters described in clauses
(a) through (c) above and are otherwise permitted hereunder. ARTICLE VII EVENTS
OF DEFAULT If any of the following events (“Events of Default”) shall occur: (a)
the Borrowers shall fail to pay any principal of any Loan or any reimbursement
obligation in respect of any LC Disbursement or any cash collateral amount due
pursuant to Section 2.06(j) when and as the same shall become due and



--------------------------------------------------------------------------------



 
[ex101amendedrestatedcred084.jpg]
79 CHI 64213081v14 payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise; (b) the Borrowers shall fail to pay any
interest on any Loan or any fee or any other amount (other than an amount
referred to in clause (a) of this Article) payable under this Agreement or the
other Loan Documents, when and as the same shall become due and payable, and
such failure shall continue unremedied for a period of five days; (c) any
representation or warranty made or deemed made by or on behalf of the Borrowers
or any Subsidiary in or in connection with this Agreement or any other Loan
Document or any amendment or modification hereof or thereof or waiver hereunder
or thereunder, or in any report, certificate, financial statement or other
document furnished pursuant to or in connection with this Agreement or any other
Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, shall prove to have been incorrect in any material
respect when made or deemed made; (d) the Borrowers shall fail to observe or
perform any covenant, condition or agreement contained in Section 5.02, 5.03
(with respect to the Borrowers’ existence), 5.08, 5.12 or in Article VI; (e) the
Borrowers shall fail to observe or perform any covenant, condition or agreement
contained in this Agreement (other than those specified in clause (a), (b) or
(d) of this Article), and such failure shall continue unremedied for a period of
thirty (30) days after notice thereof from the Administrative Agent to the
Borrowers (which notice will be given at the request of any Lender); (f) the
Borrowers shall fail to make any payment (whether of principal or interest and
regardless of amount) in respect of any Material Indebtedness, when and as the
same shall become due and payable; (g) any default or event of default occurs
under any Material Indebtedness and continues beyond any applicable grace,
notice or cure period, that results in any Material Indebtedness becoming due
prior to its scheduled maturity or that enables or permits the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness; (h) an involuntary proceeding shall be
commenced or an involuntary petition shall be filed seeking (i) liquidation,
reorganization or other relief in respect of any Loan Party or any Material
Subsidiary (other than, from and after and as a result of the occurrence of an
Adverse Tax Ruling, SWM Brazil) or its debts, or of a substantial part of its
assets, under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect or (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for any Loan
Party or any Material Subsidiary (other than, from and after and as a result of
the occurrence of an Adverse Tax



--------------------------------------------------------------------------------



 
[ex101amendedrestatedcred085.jpg]
80 CHI 64213081v14 Ruling, SWM Brazil) or for a substantial part of its assets,
and, in any such case, such proceeding or petition shall continue undismissed
for sixty (60) days or an order or decree approving or ordering any of the
foregoing shall be entered; (i) any Loan Party or any Material Subsidiary (other
than, from and after and as a result of the occurrence of an Adverse Tax Ruling,
SWM Brazil) shall (i) voluntarily commence any proceeding or file any petition
seeking liquidation, reorganization or other relief under any Federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect, (ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (h) of this
Article, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for any Borrower or any
such Subsidiary or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors or (vi)
take any action for the purpose of effecting any of the foregoing; (j) any Loan
Party or any Material Subsidiary (other than, from and after and as a result of
the occurrence of an Adverse Tax Ruling, SWM Brazil) shall become unable, admit
in writing its inability or fail generally to pay its debts as they become due;
(k) one or more judgments for the payment of money in an aggregate amount in
excess of $10,000,000 shall be rendered against any Loan Party, any Material
Subsidiary or any combination thereof (other than, from and after and as a
result of the occurrence of an Adverse Tax Ruling, SWM Brazil) and the same
shall remain undischarged for a period of thirty (30) consecutive days during
which execution shall not be effectively stayed, or any action shall be legally
taken by a judgment creditor to attach or levy upon any assets of any Borrower
or any Subsidiary to enforce any such judgment; (l) an ERISA Event shall have
occurred that, in the opinion of the Required Lenders, when taken together with
all other ERISA Events that have occurred, could reasonably be expected to
result in a Material Adverse Effect; (m) a Change in Control shall occur; (n)
the occurrence of any “default”, as defined in any Loan Document (other than
this Agreement) or the breach of any of the terms or provisions of any Loan
Document (other than this Agreement), which default or breach continues beyond
any period of grace or cure therein provided or, if no such grace period is
provided for therein, continues for a period of fifteen (15) days after notice
thereof from the Administrative Agent to the Borrowers (which notice will be
given at the request of any Lender); or (o) the Loan Guaranty herein or any
Subsidiary Guaranty for any reason ceases to be valid, binding and enforceable
in accordance with its terms or any action shall be taken to discontinue or to
assert the invalidity or unenforceability of the Loan



--------------------------------------------------------------------------------



 
[ex101amendedrestatedcred086.jpg]
81 CHI 64213081v14 Guaranty or any Subsidiary Guaranty, or any Guarantor shall
fail to comply with any of the terms or provisions of the Loan Guaranty or any
Subsidiary Guaranty to which it is a party, or any Guarantor shall deny that it
has any further liability under the Loan Guaranty or any Subsidiary Guaranty to
which it is a party or shall give notice to such effect; or (p) Article X herein
for any reason ceases to be valid, binding and enforceable in accordance with
its terms or any Loan Party shall challenge the enforceability of any Loan
Document, or any provision therein, or shall assert in writing, or engage in any
action or inaction based on any such assertion, that any provision of any of the
Loan Documents has ceased to be or otherwise is not valid, binding and
enforceable in accordance with its terms; then, and in every such event (other
than an event with respect to any Borrower or any Subsidiary described in clause
(h) or (i) of this Article), and at any time thereafter during the continuance
of such event, the Administrative Agent may, and at the request of the Required
Lenders shall, by notice to the Borrowers, take either or both of the following
actions, at the same or different times: (i) terminate the Commitments, and
thereupon the Commitments shall terminate immediately, and (ii) declare the
Loans then outstanding to be due and payable in whole (or in part, in which case
any principal not so declared to be due and payable may thereafter be declared
to be due and payable), and thereupon the principal of the Loans so declared to
be due and payable, together with accrued interest thereon and all fees and
other obligations of the Borrowers accrued hereunder, shall become due and
payable immediately, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrowers; and in case of any event
with respect to the Borrowers or any Subsidiary described in clause (h) or (i)
of this Article, the Commitments shall automatically terminate and the principal
of the Loans then outstanding, together with accrued interest thereon and all
fees and other obligations of the Borrowers accrued hereunder, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrowers. Upon
the occurrence and the continuance of an Event of Default, the Administrative
Agent may, and at the request of the Required Lenders shall, exercise any rights
and remedies provided to the Administrative Agent and/or Lenders under the Loan
Documents or at law or equity. ARTICLE VIII THE ADMINISTRATIVE AGENT Each of the
Lenders and the Issuing Bank hereby irrevocably appoints the Administrative
Agent as its agent and authorizes the Administrative Agent to take such actions
on its behalf, including execution of the other Loan Documents, and to exercise
such powers as are delegated to the Administrative Agent by the terms hereof and
of the other Loan Documents, together with such actions and powers as are
reasonably incidental thereto. The bank serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent, and such bank and its Affiliates may accept deposits from,



--------------------------------------------------------------------------------



 
[ex101amendedrestatedcred087.jpg]
82 CHI 64213081v14 lend money to and generally engage in any kind of business
with the Loan Parties or any Subsidiary of a Loan Party or other Affiliate
thereof as if it were not the Administrative Agent hereunder. The Administrative
Agent shall not have any duties or obligations except those expressly set forth
in the Loan Documents. Without limiting the generality of the foregoing, (a) the
Administrative Agent shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default has occurred and is continuing, (b) the
Administrative Agent shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated by the Loan Documents that the Administrative Agent is
required to exercise in writing as directed by the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.02) and (c) except as expressly set forth
in the Loan Documents, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Borrowers or any of its/their Subsidiaries that is communicated
to or obtained by the bank serving as Administrative Agent or any of its
Affiliates in any capacity. The Administrative Agent shall not be liable for any
action taken or not taken by it with the consent or at the request of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 9.02) or in the absence
of its own gross negligence or willful misconduct. The Administrative Agent
shall be deemed not to have knowledge of any Default unless and until written
notice thereof is given to the Administrative Agent by the Borrowers or a
Lender, and the Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with any Loan Document, (ii) the contents of any
certificate, report or other document delivered hereunder or in connection with
any Loan Document, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth in any Loan Document, (iv) the
validity, enforceability, effectiveness or genuineness of any Loan Document or
any other agreement, instrument or document or (v) the satisfaction of any
condition set forth in Article IV or elsewhere herein or in any other Loan
Document, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing believed by it to be genuine and to have been signed or sent by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to be made by the proper Person,
and shall not incur any liability for relying thereon. The Administrative Agent
may consult with legal counsel (who may be counsel for the Borrowers),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts. The Administrative Agent may perform
any and all its duties and exercise its rights and powers by or through any one
or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all its duties and exercise its
rights and powers through their respective Related Parties. The exculpatory
provisions of the preceding paragraphs shall apply to any such sub-agent and to
the Related Parties of the



--------------------------------------------------------------------------------



 
[ex101amendedrestatedcred088.jpg]
83 CHI 64213081v14 Administrative Agent and any such sub-agent, and shall apply
to their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.
Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Bank and the Borrowers. Upon any such
resignation, the Required Lenders shall have the right, in consultation with the
Borrowers, to appoint a successor. If no successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within thirty
(30) days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may, on behalf of the
Lenders and the Issuing Bank, appoint a successor Administrative Agent which
shall be a bank with an office in New York, New York, or an Affiliate of any
such bank. Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder. The fees payable by the Borrowers to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed among the Borrowers and such successor. After the
Administrative Agent’s resignation hereunder, the provisions of this Article and
Section 9.03 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent. Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement. Each
Lender also acknowledges that it will, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or related agreement or any document furnished hereunder
or thereunder. Each Lender hereby agrees that (a) it has requested a copy of
each Report prepared by or on behalf of the Administrative Agent; (b) the
Administrative Agent (i) makes no representation or warranty, express or
implied, as to the completeness or accuracy of any Report or any of the
information contained therein or any inaccuracy or omission contained in or
relating to a Report and (ii) shall not be liable for any information contained
in any Report; (c) the Reports are not comprehensive audits or examinations, and
that any Person performing any examination or inspection will inspect only
specific information regarding the Loan Parties and will rely significantly upon
the Loan Parties’ books and records, as well as on representations of the Loan
Parties’ personnel and that the Administrative Agent undertakes no obligation to
update, correct or supplement the Reports; (d) it will keep all Reports
confidential and strictly for its internal use, not share the Report with any
Loan Party or any other Person except as otherwise permitted pursuant to this
Agreement; and (e) without limiting the generality of any other indemnification
provision contained in this Agreement, it will pay and protect, and indemnify,
defend, and hold the Administrative Agent and any such other Person preparing a
Report harmless from and against, the claims, actions, proceedings, damages,
costs, expenses, and other amounts (including



--------------------------------------------------------------------------------



 
[ex101amendedrestatedcred089.jpg]
84 CHI 64213081v14 reasonable attorney fees) incurred by as the direct or
indirect result of any third parties who might obtain all or part of any Report
through the indemnifying Lender. By accepting the benefits of the Loan
Documents, any Affiliate of a Lender that is owed any Obligation is bound by the
terms of the Loan Documents. Notwithstanding the foregoing: (a) neither
Administrative Agent, any Lender nor any Borrower or Guarantor shall be
obligated to deliver any notice or communication required to be delivered to any
Lender under any Loan Documents to any Affiliate of any Lender; and (b) no
Affiliate of any Lender that is owed any Obligation shall be included in the
determination of the Required Lenders or entitled to consent to, reject, or
participate in any manner in any amendment, waiver or other modification of any
Loan Document. The Administrative Agent shall deal solely and directly with the
related Lender of any such Affiliate in connection with all matters relating to
the Loan Documents. The Obligations owed to such Affiliate shall be considered
the Obligations of its related Lender for all purposes under the Loan Documents
and such Lender shall be solely responsible to the other parties hereto for all
the obligations of such Affiliate under any Loan Document. It is understood and
agreed that the rights and benefits under this Agreement, the Loan Guaranty and
each Subsidiary Guaranty of each Product Provider, in such capacity, consist
exclusively of such Product Provider’s right to share in payments and
collections under the Loan Guaranty and each Subsidiary Guaranty; provided that,
for the avoidance of doubt, (i) any Banking Services Obligations and any Swap
Obligations of any Borrower or any Subsidiary shall be guaranteed pursuant to
the Loan Guaranty and each Subsidiary Guaranty only to the extent that, and for
so long as, the other Obligations are so guaranteed, and (ii) any release of any
Loan Party shall not require the consent of any holders of Banking Services
Obligations or Swap Obligations. Notwithstanding any other provision in this
Agreement, the Loan Guaranty or any Subsidiary Guaranty, no Product Provider
shall, with respect to Swap Obligations and/or Banking Services Obligations, be
able to take any action in respect of this Agreement, the Loan Guaranty or any
Subsidiary Guaranty nor instruct the Required Lenders or the Administrative
Agent to take any such action or have any rights in connection with the
management or release of any of the obligations of any Loan Party under this
Agreement, the Loan Guaranty or any Subsidiary Guaranty. By accepting the
benefits of the Loan Guaranty and each Subsidiary Guaranty, each Product
Provider shall be deemed to have appointed the Administrative Agent as its agent
and agreed to be bound by the Loan Documents as a Guaranteed Party, subject to
the limitations set forth in this Article VIII; provided, that the
Administrative Agent shall not owe any fiduciary duty, duty of loyalty, duty of
care, duty of disclosure or any other obligation whatsoever to any Product
Provider with respect to any Swap Obligations or any Banking Services
Obligations. The Administrative Agent shall have no duty to determine the amount
or the existence of any Banking Services Obligations or any Swap Obligations. In
connection with any such distribution of payments and collections or termination
or release by the Administrative Agent of any Loan Parties hereunder or
thereunder, the Administrative Agent shall be entitled to assume no amounts are
due with respect to Banking Services Obligations or Swap Obligations unless such
Product Provider has notified the Administrative Agent in writing of the amount
of any such liability owed to it at least five (5) Business Days to such
distribution, termination or release.



--------------------------------------------------------------------------------



 
[ex101amendedrestatedcred090.jpg]
85 CHI 64213081v14 ARTICLE IX MISCELLANEOUS SECTION 9.01. Notices. (a) Except in
the case of notices and other communications expressly permitted to be given by
telephone (and subject to clause (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopy, as follows: (i) if to the Borrower, to it at 100 North Point
Center East, Suite 600, Alpharetta, Georgia 30022, Attention of the General
Counsel (Telecopy No. (770) 569-4275); (ii) if to the Administrative Agent, to:
(A) JPMorgan Chase Bank, N.A., Loan and Agency Services Group, 10 South Dearborn
Street, Floor 07, Chicago, Illinois 60603-2300, Attention Darren Cunningham
(Telecopy No. (888) 292-9533; E-mail jpm.agency.servicing.4@jpmchase.com), with
a copy to JPMorgan Chase Bank, N.A., 3475 Piedmont Road NE, Floor 18, Atlanta,
Georgia 30305- 2954, Attention of John Horst (Telecopy No. (404) 926-2592); and
(B) JPMorgan Europe Limited, 25 Bank Street, Floor 6, Canary Wharf, London,
United Kingdom E14 5JP, Attention to The Manager (Telecopy No. +44 (0) 20
77772360; E-mail loan_and_agency_london@jpmorgan.com); (iii) if to the Issuing
Bank, to it at 10 South Dearborn Street, Floor 07, Chicago, Illinois 60603-2300,
Attention of Pavithra Charles (Telecopy No. (312) 256-2608; E-mail
Chicago.lc.agency.activity.team@jpmchase.com); (iv) if to Swingline Lender, to
it at JPMorgan Chase Bank, N.A., Loan and Agency Services Group, 10 South
Dearborn Street, Floor 07, Chicago, Illinois 60603-2300, Attention Darren
Cunningham (Telecopy No. (888) 292- 9533; E-mail
jpm.agency.servicing.4@jpmchase.com); and (v) if to any other Lender, to it at
its address (or telecopy number) set forth in its Administrative Questionnaire.
(b) Notices and other communications to the Administrative Agent and the Lenders
hereunder may be delivered or furnished by electronic communications pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or each
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic



--------------------------------------------------------------------------------



 
[ex101amendedrestatedcred091.jpg]
86 CHI 64213081v14 communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications. (c) Any party hereto may change its address or telecopy
number for notices and other communications hereunder by notice to the other
parties hereto. All notices and other communications given to any party hereto
in accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt. SECTION 9.02. Waivers; Amendments. (a) No failure
or delay by the Administrative Agent, the Issuing Bank or any Lender in
exercising any right or power hereunder or under any other Loan Document shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right or power, or any abandonment or discontinuance of steps to enforce
such a right or power, preclude any other or further exercise thereof or the
exercise of any other right or power. The rights and remedies of the
Administrative Agent, the Issuing Bank and the Lenders hereunder and under any
other Loan Document are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of any Loan
Document or consent to any departure by any Loan Party therefrom shall in any
event be effective unless the same shall be permitted by clause (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. Without limiting the generality of
the foregoing, the making of a Loan or issuance of a Letter of Credit shall not
be construed as a waiver of any Default, regardless of whether the
Administrative Agent, any Lender or the Issuing Bank may have had notice or
knowledge of such Default at the time. (b) Neither this Agreement nor any other
Loan Document nor any provision hereof or thereof may be waived, amended or
modified, except (i) in the case of this Agreement (except as provided in clause
(ii) below), pursuant to an agreement or agreements in writing entered into by
the Borrowers, the Administrative Agent and the Required Lenders, (ii) in the
case of any amendment to this Agreement for the sole purpose of adding
Additional Borrower(s) pursuant to and in accordance with Section 5.09(b),
pursuant to an agreement or agreements in writing entered into by the Borrowers,
the Additional Borrower(s) and the Administrative Agent, or (iii) in the case of
any amendment to any Loan Document other than this Agreement, pursuant to an
agreement or agreements in writing entered into by the Administrative Agent and
the Loan Party or Loan Parties that are parties thereto, with the consent of the
Required Lenders; provided that no such agreement shall (A) increase any
Commitment of any Lender without the written consent of such Lender, (B) reduce
the principal amount of any Loan or LC Disbursement or reduce the rate of
interest thereon (other than to reduce the default rate accruing under and in
accordance with Section 2.13(d)), or reduce any fees payable hereunder, without
the written consent of each Lender directly affected thereby, (C) postpone any
scheduled date of payment of the principal amount of any Loan or LC
Disbursement, or any date for the payment of any interest thereon, or any fees
payable hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender directly affected thereby, (D) change Section 2.18(b) or
(d) in a manner that



--------------------------------------------------------------------------------



 
[ex101amendedrestatedcred092.jpg]
87 CHI 64213081v14 would alter the pro rata sharing of payments required
thereby, without the written consent of each Lender, (E) change any of the
provisions of this Section or the definition of “Required Lenders” or any other
provision hereof specifying the number or percentage of Lenders required to
waive, amend or modify any rights hereunder or make any determination or grant
any consent hereunder, without the written consent of each Lender, or (F) except
in connection with a transaction permitted by Section 6.03, release any
Subsidiary Guarantor from its obligations under the Subsidiary Guaranty, without
the written consent of each Lender; provided, further, that no such agreement
shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent, the Issuing Bank or the Swingline Lender hereunder without
the prior written consent of the Administrative Agent, the Issuing Bank or the
Swingline Lender, as the case may be (it being understood that any change to
Section 2.20 shall require the consent of the Administrative Agent, the
Swingline Lender and the Issuing Bank). The Administrative Agent may amend the
Commitment Schedule to reflect assignments entered into pursuant to Section 9.04
or increases or decreases in Commitments pursuant to Section 2.09.
Notwithstanding anything contained in this Agreement or any other Loan Document
to the contrary, the Administrative Agent and the Loan Parties may amend or
modify this Agreement and any other Loan Document by written agreement signed by
the Administrative Agent and the Loan Parties to cure any ambiguity, omission,
defect or inconsistency herein or therein. (c) [Intentionally Omitted.] (d) If,
in connection with any proposed amendment, waiver or consent requiring the
consent of “each Lender” or “each Lender affected thereby,” the consent of the
Required Lenders is obtained, but the consent of other necessary Lenders is not
obtained (any such Lender whose consent is necessary but not obtained being
referred to herein as a “Non-Consenting Lender”), then the Borrowers may elect
to replace a Non- Consenting Lender as a Lender party to this Agreement,
provided that, concurrently with such replacement, (i) another bank or other
entity which is acceptable to the Borrowers and the Administrative Agent shall
agree, as of such date, to purchase for cash the Loans and other Obligations due
to the Non-Consenting Lender pursuant to an Assignment and Assumption, to become
a Lender for all purposes under this Agreement, to assume all obligations of the
Non-Consenting Lender to be terminated as of such date, to comply with the
requirements of clause (b) of Section 9.04, and provide each Class of the
Commitments of such Non-Consenting Lender and (ii) the applicable Borrower shall
pay to such Non-Consenting Lender in same day funds on the day of such
replacement (1) all interest, fees and other amounts then accrued but unpaid to
such Non-Consenting Lender by such Borrower hereunder to and including the date
of termination, including without limitation payments due to such Non-Consenting
Lender under Sections 2.15 and 2.17, and (2) an amount, if any, equal to the
payment which would have been due to such Lender on the day of such replacement
under Section 2.16 had the Loans of such Non- Consenting Lender been prepaid on
such date rather than sold to the replacement Lender. (e) Notwithstanding
anything to the contrary in this Agreement, upon the execution and delivery of
all documentation required by Section 2.09 to be delivered in connection with an
increase to the Commitments, the Administrative Agent, the



--------------------------------------------------------------------------------



 
[ex101amendedrestatedcred093.jpg]
88 CHI 64213081v14 Borrowers and the new or existing Lenders whose Commitments
have been affected may and shall enter into an amendment hereof (which shall be
binding on all parties hereto and the new Lenders) solely for the purpose of
reflecting any new Lenders and their new Commitments and any increase in the
Commitment of any existing Lender. SECTION 9.03. Expenses; Indemnity; Damage
Waiver. (a) The Borrowers shall pay (i) all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates,
including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent, in connection with the syndication of the credit
facilities provided for herein, the preparation and administration of the Loan
Documents or any amendments, modifications or waivers of the provisions of the
Loan Documents (whether or not the Transactions contemplated hereby or thereby
shall be consummated), (ii) all reasonable and documented out-of-pocket expenses
incurred by the Issuing Bank in connection with the issuance, amendment, renewal
or extension of any Letter of Credit or any demand for payment thereunder and
(iii) all documented out-of-pocket expenses incurred by the Administrative
Agent, the Issuing Bank or any Lender, including the fees, charges and
disbursements of any counsel for the Administrative Agent, the Issuing Bank or
any Lender, in connection with the enforcement or protection of its rights in
connection with the Loan Documents, including its rights under this Section, or
in connection with the Loans made or Letters of Credit issued hereunder,
including all such out-of pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit. (b)
Each Borrower, jointly and severally, shall indemnify the Administrative Agent,
the Issuing Bank, and each Lender and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses, including the fees, charges and disbursements of any counsel
for any Indemnitee, incurred by or asserted against any Indemnitee arising out
of, in connection with, or as a result of (i) the execution or delivery of this
Agreement and each other Loan Document or any agreement or instrument
contemplated hereby or thereby, the performance by the parties hereto of their
respective obligations hereunder or thereunder or the consummation of the
Transactions or any other transactions contemplated hereby, (ii) any Loan or
Letter of Credit or the use of the proceeds therefrom (including any refusal by
the Issuing Bank to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property owned or operated by any
Borrower or any of its Subsidiaries, or any Environmental Liability related in
any way to any Borrower or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross



--------------------------------------------------------------------------------



 
[ex101amendedrestatedcred094.jpg]
89 CHI 64213081v14 negligence or willful misconduct of such Indemnitee. This
Section 9.03(b) shall not apply with respect to Taxes other than any Taxes that
represent losses or damages arising from any non-Tax claim. (c) To the extent
that the Borrowers fail to pay any amount required to be paid by them to the
Administrative Agent, the Issuing Bank or the Swingline Lender under clauses (a)
or (b) of this Section, each Lender severally agrees to pay to the
Administrative Agent, the Issuing Bank or the Swingline Lender, as the case may
be, such Lender’s Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount; provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent, the Issuing Bank or the Swingline
Lender in its capacity as such. (d) To the extent permitted by applicable law,
the Borrowers shall not assert, and hereby waive any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement or any agreement or
instrument contemplated hereby, the Transactions, any Loan or Letter of Credit
or the use of the proceeds thereof. (e) All amounts due under this Section shall
be payable promptly after written demand therefor. SECTION 9.04. Successors and
Assigns. (a) The provisions of this Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), except that (i) the Borrowers may not assign or otherwise
transfer any of their respective rights or obligations hereunder without the
prior written consent of each Lender (and any attempted assignment or transfer
by the Borrowers without such consent shall be null and void) and (ii) no Lender
may assign or otherwise transfer its rights or obligations hereunder except in
accordance with this Section. Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby (including any
Affiliate of the Issuing Bank that issues any Letter of Credit), Participants
(to the extent provided in clause (c) of this Section) and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent, the Issuing Bank and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement. (b) (i) Subject to the conditions
set forth in clause (b)(ii) below, any Lender may assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitments and the Loans at the time owing
to it) with the prior written consent (such consent not to be unreasonably
withheld) of:



--------------------------------------------------------------------------------



 
[ex101amendedrestatedcred095.jpg]
90 CHI 64213081v14 (A) the Borrowers; provided that no consent of the Borrowers
shall be required for an assignment to a Lender, an Affiliate of a Lender, an
Approved Fund or, if an Event of Default has occurred and is continuing, any
other assignee; (B) the Administrative Agent; provided that no consent of the
Administrative Agent shall be required for an assignment of any Commitment to an
assignee that is a Lender with a Commitment immediately prior to giving effect
to such assignment; and (C) the Issuing Bank. (ii) Assignments shall be subject
to the following additional conditions: (A) except in the case of an assignment
to a Lender, an Affiliate of a Lender, an Approved Fund or an assignment of the
entire remaining amount of the assigning Lender’s Commitment or Loans of any
Class, the amount of the Commitment or Loans of the assigning Lender subject to
each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent) shall
not be less than $5,000,000 unless the Borrowers and the Administrative Agent
otherwise consent; provided that no such consent of the Borrowers shall be
required if an Event of Default has occurred and is continuing; (B) each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement, provided that
this clause shall not be construed to prohibit the assignment of a proportionate
part of all the assigning Lender’s rights and obligations in respect of one
Class of Commitments or Loans; (C) the parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of $3,500; and (D) the assignee, if it
shall not be a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire in which the assignee designates one or more credit
contacts to whom all syndicate- level information (which may contain material
non-public information about the Borrowers and their Affiliates, the Loan
Parties and their related parties or their respective securities) will be made
available and who may receive such information in accordance with the assignee’s
compliance procedures and applicable laws, including federal and state
securities laws. For the purposes of this Section 9.04(b), the term “Approved
Fund” has the following meaning:



--------------------------------------------------------------------------------



 
[ex101amendedrestatedcred096.jpg]
91 CHI 64213081v14 “Approved Fund” means any Person (other than a natural
person) that is engaged in making, purchasing, holding or investing in bank
loans and similar extensions of credit in the ordinary course of its business
and that is administered or managed by (x) a Lender, (y) an Affiliate of a
Lender or (z) an entity or an Affiliate of an entity that administers or manages
a Lender. (iii) Subject to acceptance and recording thereof pursuant to clause
(b)(iv) of this Section, from and after the effective date specified in each
Assignment and Assumption the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with clause (c) of
this Section. (iv) The Administrative Agent, acting for this purpose as an agent
of the Borrowers, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitments of, and principal amount of
the Loans and LC Disbursements owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrowers, the Administrative Agent, the Issuing Bank and
the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrowers, the Issuing Bank and any Lender, at
any reasonable time and from time to time upon reasonable prior notice. (v) Upon
its receipt of a duly completed Assignment and Assumption executed by an
assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in clause (b) of this Section and any
written consent to such assignment required by clause (b) of this Section, the
Administrative Agent shall accept such Assignment and Assumption and record the
information contained therein in the Register; provided that if either the
assigning Lender or the assignee shall have failed to make any payment required
to be made by it pursuant to Section 2.05(c), 2.06(d) or (e), 2.07(b), 2.18(e)
or 9.03(c), the Administrative Agent shall have no obligation to accept such
Assignment and Assumption and record the information therein in the Register
unless and until such payment shall have been made in full, together with all
accrued interest thereon. No assignment shall be effective for purposes of this



--------------------------------------------------------------------------------



 
[ex101amendedrestatedcred097.jpg]
92 CHI 64213081v14 Agreement unless it has been recorded in the Register as
provided in this clause (v). (c) Any Lender may, without the consent of the
Borrowers, the Administrative Agent, the Issuing Bank or the Swingline Lender,
sell participations to one or more banks or other entities (a “Participant”) in
all or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided that: (i) such Lender’s obligations under this Agreement shall remain
unchanged; (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations; and (iii) the Borrowers, the
Administrative Agent, the Issuing Bank and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to vote upon
and/or approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 9.02(b) that
affects such Participant. The Borrowers agree that each Participant shall be
entitled to the benefits of Sections 2.15, 2.16 and 2.17 (subject to the
requirements and limitations therein, including the requirements under Section
2.17(f) (it being understood that the documentation required under Section
2.17(f) shall be delivered to the participating Lender)) to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
clause (b) of this Section; provided that such Participant (A) agrees to be
subject to the provisions of Sections 2.18 and 2.19 as if it were an assignee
under clause (b) of this Section; and (B) shall not be entitled to receive any
greater payment under Section 2.15 or 2.17, with respect to any participation,
than its participating Lender would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable participation. To
the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 9.08 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.18(d) as though it were a Lender. Each Lender
that sells a participation shall, acting solely for this purpose as an agent of
the Borrowers, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under this Agreement
(the “Participant Register”); provided that no Lender shall have any obligation
to disclose all or any portion of the Participant Register to any Person
(including the identity of any Participant or any information relating to a
Participant’s interest in any Commitments, Loans, Letters of Credit or its other
obligations under any Loan Document), except to the extent that such disclosure
is necessary to establish that such Commitment, Loan, Letter of Credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.



--------------------------------------------------------------------------------



 
[ex101amendedrestatedcred098.jpg]
93 CHI 64213081v14 (d) Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank, and this Section
shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto. SECTION 9.05. Survival. All
covenants, agreements, representations and warranties made by the Loan Parties
in the Loan Documents and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement or any other Loan Documents shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of the Loan Documents and the making of any
Loans and issuance of any Letters of Credit, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that the
Administrative Agent, the Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated. The provisions of Sections 2.15, 2.16, 2.17 and 9.03 and Article
VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.
SECTION 9.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and thereof and supersede any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof and thereof. Except as provided in Section 4.01, this Agreement
shall become effective when it shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
which, when taken together, bear the signatures of each of the other parties
hereto, and thereafter shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns. Delivery of an
executed counterpart of a signature page of this Agreement by telecopy or other
electronic transmission shall be effective as delivery of a manually executed
counterpart of this Agreement. SECTION 9.07. Severability. Any provision of this
Agreement held to be invalid, illegal or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof; and the invalidity of a
particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.



--------------------------------------------------------------------------------



 
[ex101amendedrestatedcred099.jpg]
94 CHI 64213081v14 SECTION 9.08. Right of Setoff. If an Event of Default shall
have occurred and be continuing, each Lender and each of its Affiliates is
hereby authorized at any time and from time to time, to the fullest extent
permitted by law, to setoff and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held and other obligations at
any time owing by such Lender or Affiliate to or for the credit or the account
of the Borrowers against any and all of the Obligations held by such Lender,
irrespective of whether or not such Lender shall have made any demand under this
Agreement and/or any of the other Loan Documents and although such obligations
may be unmatured. The applicable Lender shall notify the Borrowers and the
Administrative Agent of such setoff or application, provided that any failure to
give or any delay in giving such notice shall not affect the validity of any
such setoff or application under this Section. The rights of each Lender under
this Section are in addition to other rights and remedies (including other
rights of setoff) which such Lender may have. SECTION 9.09. Governing Law;
Jurisdiction; Consent to Service of Process. (a) The Loan Documents (other than
those containing a contrary express choice of law provision) shall be governed
by and construed in accordance with the laws of the State of New York. (b) Each
Borrower hereby irrevocably and unconditionally submits, for itself and its
property, to the nonexclusive jurisdiction of the Supreme Court of the State of
New York sitting in New York County and of the United States District Court of
the Southern District of New York, and any appellate court from any thereof, in
any action or proceeding arising out of or relating to this Agreement, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that the Administrative Agent, the Issuing Bank or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement
against the Borrowers or their properties in the courts of any jurisdiction. (c)
Each Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or any other Loan Documents in any court
referred to in clause (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court. (d) Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.01. Nothing in this
Agreement or any other Loan Document will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.



--------------------------------------------------------------------------------



 
[ex101amendedrestatedcred100.jpg]
95 CHI 64213081v14 SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION. SECTION 9.11. Headings. Article and Section
headings and the Table of Contents used herein are for convenience of reference
only, are not part of this Agreement and shall not affect the construction of,
or be taken into consideration in interpreting, this Agreement. SECTION 9.12.
Confidentiality. (a) Each of the Administrative Agent, the Issuing Bank and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (i) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (ii) to the extent requested
by any regulatory authority, (iii) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (iv) to any other party
to this Agreement, (v) in connection with the exercise of any remedies hereunder
or any suit, action or proceeding relating to this Agreement or any other Loan
Document or the enforcement of rights hereunder, (vi) subject to an agreement
containing provisions substantially the same as those of this Section, to (A)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights or obligations under this Agreement or (B) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to the Borrowers and their obligations, (vii) with the consent of the
Borrowers, or (viii) to the extent such Information (A) becomes publicly
available other than as a result of a breach of this Section or (B) becomes
available to the Administrative Agent, the Issuing Bank or any Lender on a
non-confidential basis from a source other than the Borrowers. For the purposes
of this Section, “Information” means all information received from the Borrowers
relating to the Borrowers or their businesses, other than any such information
that is available to the Administrative Agent, the Issuing Bank or any Lender on
a non-confidential basis prior to disclosure by the Borrowers; provided that, in
the case of information received from the Borrowers after the date hereof, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has



--------------------------------------------------------------------------------



 
[ex101amendedrestatedcred101.jpg]
96 CHI 64213081v14 exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information. (b) EACH LENDER ACKNOWLEDGES THAT INFORMATION AS
DEFINED IN SECTION 9.12(a) FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY
INCLUDE MATERIAL NON-PUBLIC INFORMATION CONCERNING THE BORROWER AND ITS RELATED
PARTIES OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED
COMPLIANCE PROCEDURES REGARDING THE USE OF MATERIAL NON- PUBLIC INFORMATION AND
THAT IT WILL HANDLE SUCH MATERIAL NON- PUBLIC INFORMATION IN ACCORDANCE WITH
THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES
LAWS. (c) ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS,
FURNISHED BY THE BORROWERS OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE
COURSE OF ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION,
WHICH MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWERS, THE LOAN
PARTIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY,
EACH LENDER REPRESENTS TO THE BORROWERS AND THE ADMINISTRATIVE AGENT THAT IT HAS
IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE
INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW. SECTION 9.13. Interest Rate
Limitation. Notwithstanding anything herein to the contrary, if at any time the
interest rate applicable to any Loan, together with all fees, charges and other
amounts which are treated as interest on such Loan under applicable law
(collectively the “Charges”), shall exceed the maximum lawful rate (the “Maximum
Rate”) which may be contracted for, charged, taken, received or reserved by the
Lender holding such Loan in accordance with applicable law, the rate of interest
payable in respect of such Loan hereunder, together with all Charges payable in
respect thereof, shall be limited to the Maximum Rate and, to the extent lawful,
the interest and Charges that would have been payable in respect of such Loan
but were not payable as a result of the operation of this Section shall be
cumulated and the interest and Charges payable to such Lender in respect of
other Loans or periods shall be increased (but not above the Maximum Rate
therefor) until such cumulated amount, together with interest thereon at the
Federal Funds Effective Rate to the date of repayment, shall have been received
by such Lender. SECTION 9.14. USA PATRIOT Act. Each Lender that is subject to
the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Act”) hereby notifies the Borrowers that
pursuant to the requirements of the Act, it is required to obtain, verify and
record information that identifies the Borrowers, which information includes the
name and address of the Borrowers and other information that will allow such
Lender to identify the Borrower in accordance with the Act.



--------------------------------------------------------------------------------



 
[ex101amendedrestatedcred102.jpg]
97 CHI 64213081v14 SECTION 9.15. Judgment Currency. If, for the purposes of
obtaining judgment in any court, it is necessary to convert a sum due hereunder
or any other Loan Document in one currency into another currency, the rate of
exchange used shall be that at which in accordance with normal banking
procedures the Administrative Agent could purchase the first currency with such
other currency on the Business Day preceding that on which final judgment is
given. The obligation of each Borrower in respect of any such sum due from it to
the Administrative Agent or the Lenders hereunder or under the other Loan
Documents shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than that in which such sum is denominated in accordance with
the applicable provisions of this Agreement (the “Agreement Currency”), be
discharged only to the extent that on the Business Day following receipt by the
Administrative Agent of any sum adjudged to be so due in the Judgment Currency,
the Administrative Agent may, in accordance with normal banking procedures,
purchase the Agreement Currency with the Judgment Currency. If the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Administrative Agent from any Borrower in the Agreement Currency, such Borrower
agrees, as a separate obligation and notwithstanding any such judgment, to
indemnify the Administrative Agent or the Person to whom such obligation was
owing against such loss. If the amount of the Agreement Currency so purchased is
greater than the sum originally due to the Administrative Agent in such
currency, the Administrative Agent agrees to return the amount of any excess to
such Borrower (or to any other Person who may be entitled thereto under
applicable law). SECTION 9.16. Acknowledgements. The parties hereto agree that,
on the Effective Date, the following transactions shall be deemed to occur
automatically, without further action by any party hereto: (a) The Original
Credit Agreement shall be deemed to be amended and restated in its entirety in
the form of and pursuant to this Agreement. (b) All “Loans” outstanding under
the Original Credit Agreement shall be deemed to be Revolving Loans under this
Agreement. All issued and outstanding “Letters of Credit” issued pursuant to the
Original Credit Agreement shall be deemed to be Letters of Credit issued under
this Agreement. All other “Obligations” existing under the Original Credit
Agreement shall be deemed to be outstanding under this Agreement and, in each
case (i) are in all respects enforceable with only the terms thereof being
modified as provided by this Agreement and (ii) shall in all respects be
continuing after the Effective Date and shall be deemed to be Obligations
governed by this Agreement. On the Effective Date, each Lender under the
Original Credit Agreement that has a “Commitment” under the Original Credit
Agreement shall receive payments from, or shall make payments to, the
Administrative Agent such that each such Lender shall have funded its portion of
its Commitment on the Effective Date. On the Effective Date, all outstanding
“Commitments,” “Loans” and other outstanding advances under the Original Credit
Agreement shall be reallocated among the Lenders (including any newly added
Lenders) under this Agreement in accordance with such Lenders’ respective
revised Applicable Percentages. (c) All references to the Original Credit
Agreement or the “Credit Agreement” in the Existing Debt Documents executed in
connection with the Original



--------------------------------------------------------------------------------



 
[ex101amendedrestatedcred103.jpg]
98 CHI 64213081v14 Credit Agreement, whether on the Original Credit Agreement’s
“Effective Date” or at any time thereafter but prior to the Effective Date,
shall be deemed to include references to this Agreement, as amended, restated,
supplemented or otherwise modified from time to time. (d) Each Loan Party hereby
acknowledges and agrees that each of the Existing Debt Documents that are not
superseded by corresponding Loan Documents executed and delivered in connection
with this Agreement to which such Loan Party is a party remains in full force
and effect and hereby ratifies and reaffirms all of its respective repayment and
performance obligations, contingent or otherwise, under each of such Existing
Debt Documents to which it is a party and, to the extent such Loan Party
guaranteed any of the Obligations as defined in the Original Credit Agreement
pursuant to any of such Existing Debt Documents as security for such
Obligations, such Loan Party, as the case may be, hereby ratifies and reaffirms
such guaranty and agrees that such guaranty secures all of the Obligations under
this Agreement and remain in full force and effect after giving effect to this
Agreement. The execution, delivery and effectiveness of this Agreement shall not
operate as a waiver of any right, power or remedy of the Administrative Agent or
the Lenders under the Original Credit Agreement or any Existing Debt Document,
nor constitute a waiver of any provision of the Original Credit Agreement or any
other Existing Debt Document, except as specifically set forth therein or in a
corresponding Loan Document. (e) Each party to this Agreement acknowledges and
agrees that this Agreement and the documents executed and delivered in
connection herewith do not constitute a novation, payment and reborrowing or
termination of any of the Obligations under the Original Credit Agreement as in
effect prior to the Effective Date or a novation or payment and reborrowing of
any amount owing under the Original Credit Agreement as in effect prior to the
Effective Date. ARTICLE X LOAN GUARANTY SECTION 10.01. Guaranty. Parent hereby
agrees that it is liable for, and absolutely and unconditionally guarantees to
the Guaranteed Parties, the prompt payment when due, whether at stated maturity,
upon acceleration or otherwise, and at all times thereafter, of the Obligations
and all costs and expenses including, without limitation, all court costs and
attorneys’ and paralegals’ fees (including allocated costs of in-house counsel
and paralegals) and expenses paid or incurred by the Guaranteed Parties in
endeavoring to collect all or any part of such Obligations from, or in
prosecuting any action against, each such other Borrower or any other guarantor
of all or any part of such Obligations (such costs and expenses, together with
such Obligations, collectively the “Guaranteed Obligations”). Parent further
agrees that its Guaranteed Obligations may be extended or renewed in whole or in
part without notice to or further assent from it, and that it remains bound upon
its guarantee notwithstanding any such extension or renewal. All terms of this
Loan Guaranty apply to and may be enforced by or on behalf of any domestic or
foreign branch or Affiliate of any Guaranteed Party that extended any portion of
the Guaranteed Obligations.



--------------------------------------------------------------------------------



 
[ex101amendedrestatedcred104.jpg]
99 CHI 64213081v14 SECTION 10.02. Guaranty of Payment. This Loan Guaranty is a
guaranty of payment and not of collection. Parent waives any right to require
any Guaranteed Party to sue any Borrower, any other guarantor, or any other
Person obligated for all or any part of the Guaranteed Obligations (each, an
“Obligated Party”), or otherwise to enforce its payment against any collateral
securing all or any part of the Guaranteed Obligations. SECTION 10.03. No
Discharge or Diminishment of Loan Guaranty. (a) Except as otherwise provided for
herein, the obligations of Parent hereunder are unconditional and absolute and
not subject to any reduction, limitation, impairment or termination for any
reason (other than the indefeasible payment in full in cash of the Guaranteed
Obligations), including: (i) any claim of waiver, release, extension, renewal,
settlement, surrender, alteration, or compromise of any of the Guaranteed
Obligations, by operation of law or otherwise; (ii) any change in the corporate
existence, structure or ownership of any Obligated Party; (iii) any insolvency,
bankruptcy, reorganization or other similar proceeding affecting any Obligated
Party, or such Obligated Party’s assets or any resulting release or discharge of
any obligation of any Obligated Party; or (iv) the existence of any claim,
setoff or other rights which Parent may have at any time against any other
Obligated Party, any Guaranteed Party or any other Person, whether in connection
herewith or in any unrelated transactions. (b) The obligations of Parent
hereunder are not subject to any defense or setoff, counterclaim, recoupment, or
termination whatsoever by reason of the invalidity, illegality, or
unenforceability of any of the Guaranteed Obligations or otherwise, or any
provision of applicable law or regulation purporting to prohibit payment by any
Obligated Party, of its Guaranteed Obligations or any part thereof. (c) Further,
the obligations of Parent hereunder are not discharged or impaired or otherwise
affected by: (i) the failure of any Guaranteed Party to assert any claim or
demand or to enforce any remedy with respect to all or any part of the
Guaranteed Obligations; (ii) any waiver or modification of or supplement to any
provision of any agreement (including this Agreement, any Subsidiary Guaranty or
any other Loan Document) relating to the Guaranteed Obligations; (iii) any
release, non-perfection, or invalidity of any indirect or direct security (if
any) for the obligations of Parent for all or any part of its Guaranteed
Obligations or any obligations of any other guarantor of or other person liable
for any of the Guaranteed Obligations; (iv) any action or failure to act by any
Guaranteed Party with respect to any collateral (if any) securing any part of
its Guaranteed Obligations; or (v) any default, failure or delay, willful or
otherwise, in the payment or performance of any of the Guaranteed Obligations,
or any other circumstance, act, omission or delay that might in any manner or to
any extent vary the risk of Parent or that would otherwise operate as a
discharge of Parent as a matter of law or equity (other than the indefeasible
payment in full in cash of the Guaranteed Obligations). SECTION 10.04. Defenses
Waived. To the fullest extent permitted by applicable law, Parent hereby waives
any defense based on or arising out of any defense of Parent or the
unenforceability of all or any part of the Guaranteed Obligations from any
cause, or



--------------------------------------------------------------------------------



 
[ex101amendedrestatedcred105.jpg]
100 CHI 64213081v14 the cessation from any cause of the liability of Parent,
other than the indefeasible payment in full in cash of the Guaranteed
Obligations. Without limiting the generality of the foregoing, Parent
irrevocably waives acceptance hereof, presentment, demand, protest and, to the
fullest extent permitted by law, any notice not provided for herein, as well as
any requirement that at any time any action be taken by any Person against any
Obligated Party, or any other Person, and Parent confirms that it is not a
surety under any state law and shall not raise any such law as a defense to its
obligations hereunder. The Administrative Agent may, at its election, foreclose
on any collateral (if any) held by it by one or more judicial or nonjudicial
sales, accept an assignment of any such collateral in lieu of foreclosure or
otherwise act or fail to act with respect to any collateral securing all or a
part of the Guaranteed Obligations, compromise or adjust any part of the
Guaranteed Obligations, make any other accommodation with any Obligated Party or
exercise any other right or remedy available to it against any Obligated Party,
without affecting or impairing in any way the liability of Parent under this
Loan Guaranty except to the extent the Guaranteed Obligations have been fully
and indefeasibly paid in full in cash. To the fullest extent permitted by
applicable law, Parent waives any defense arising out of any such election even
though that election may operate, pursuant to applicable law, to impair or
extinguish any right of reimbursement or subrogation or other right or remedy of
Parent against any Obligated Party or any security. SECTION 10.05. Rights of
Subrogation. Parent will not assert any right, claim or cause of action,
including, without limitation, a claim of subrogation, contribution or
indemnification that it has against any Obligated Party, or any collateral (if
any), until each of the Loan Parties have fully performed all its obligations to
the Guaranteed Parties. SECTION 10.06. Reinstatement; Stay of Acceleration. If
at any time any payment of any portion of the Guaranteed Obligations is
rescinded or must otherwise be restored or returned upon the insolvency,
bankruptcy, or reorganization of any Loan Party or otherwise, Parent’s
obligations under this Loan Guaranty with respect to that payment shall be
reinstated at such time as though the payment had not been made and whether or
not the Guaranteed Parties are in possession of this Loan Guaranty. If
acceleration of the time for payment of any of the Guaranteed Obligations is
stayed upon the insolvency, bankruptcy or reorganization of any Loan Party, all
such amounts otherwise subject to acceleration under the terms of any agreement
relating to the Guaranteed Obligations shall nonetheless be payable by Parent
forthwith on demand by the Administrative Agent. SECTION 10.07. Information.
Parent assumes all responsibility for being and keeping itself informed of each
Loan Party’s financial condition and assets, and of all other circumstances
bearing upon the risk of nonpayment of the Guaranteed Obligations and the
nature, scope and extent of the risks that Parent assumes and incurs under this
Loan Guaranty, and agrees that no Guaranteed Party shall have any duty to advise
Parent of information known to it regarding those circumstances or risks.
SECTION 10.08. Termination. The Lenders may continue to make loans or extend
credit to each Borrower based on this Loan Guaranty until five (5) days after it
receives written notice of termination of this Loan Guaranty from Parent.
Notwithstanding receipt of any such notice, Parent will continue to be liable to
the Guaranteed Parties for any of its Guaranteed Obligations created, assumed or
committed to prior to the fifth (5th) day after receipt of the



--------------------------------------------------------------------------------



 
[ex101amendedrestatedcred106.jpg]
101 CHI 64213081v14 notice, and all subsequent renewals, extensions,
modifications and amendments with respect to, or substitutions for, all or any
part of such Guaranteed Obligations. SECTION 10.09. Taxes. All payments of the
Guaranteed Obligations will be made by Parent free and clear of, and without
deduction for, any Indemnified Taxes or Other Taxes; provided that if Parent
shall be required to deduct any Indemnified Taxes or Other Taxes from such
payments, then (i) the sum payable by Parent shall be increased as necessary so
that after making all required deductions (including deductions applicable to
additional sums payable under this Section 10.09) each Guaranteed Party (as the
case may be) receives an amount equal to the sum it would have received had no
such deductions been made, (ii) Parent shall make such deductions, and (iii)
Parent shall pay the full amount deducted to the relevant Governmental Authority
in accordance with applicable law. SECTION 10.10. Maximum Liability. The
provisions of this Loan Guaranty are severable, and in any action or proceeding
involving any foreign or state corporate law, or any state, federal or foreign
bankruptcy, insolvency, reorganization or other law affecting the rights of
creditors generally, if the obligations of Parent under this Loan Guaranty would
otherwise be held or determined to be avoidable, invalid or unenforceable on
account of the amount of Parent’s liability under this Loan Guaranty, then,
notwithstanding any other provision of this Loan Guaranty to the contrary, the
amount of such liability shall, without any further action by Parent or the
Guaranteed Parties, be automatically limited and reduced to the highest amount
that is valid and enforceable as determined in such action or proceeding (such
highest amount determined hereunder being the relevant Parent’s “Maximum
Liability”). This Section with respect to the Maximum Liability of Parent is
intended solely to preserve the rights of the Guaranteed Parties to the maximum
extent not subject to avoidance under applicable law, and neither Parent nor any
other Person shall have any right or claim under this Section with respect to
such Maximum Liability, except to the extent necessary so that the obligations
of Parent hereunder shall not be rendered voidable under applicable law. Parent
agrees that the Guaranteed Obligations may at any time and from time to time
exceed the Maximum Liability of Parent without impairing this Loan Guaranty or
affecting the rights and remedies of the Guaranteed Parties hereunder, provided
that, nothing in this sentence shall be construed to increase Parent’s
obligations hereunder beyond its Maximum Liability. SECTION 10.11. Liability
Cumulative. The liability of Parent under this Article X is in addition to and
shall be cumulative with all liabilities of each other Loan Party to the
Guaranteed Parties under this Agreement, the Subsidiary Guarantors and the other
Loan Documents to which each such Loan Party is a party or in respect of any
obligations or liabilities of the other Loan Parties, without any limitation as
to amount, unless the instrument or agreement evidencing or creating such other
liability specifically provides to the contrary. SECTION 10.12. Keepwell. Each
Qualified ECP Guarantor hereby jointly and severally absolutely, unconditionally
and irrevocably undertakes to provide such funds or other support as may be
needed from time to time by each other Loan Party to honor all of its
obligations under this Loan Guaranty in respect of Swap Obligations (provided,
however, that each Qualified ECP Guarantor shall only be liable under this
Section 10.12 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 10.12, or
otherwise under this Loan Guaranty, voidable under applicable law relating to



--------------------------------------------------------------------------------



 
[ex101amendedrestatedcred107.jpg]
102 CHI 64213081v14 fraudulent conveyance or fraudulent transfer, and not for
any greater amount). The obligations of each Qualified ECP Guarantor under this
Section 10.12 shall remain in full force and effect until the indefeasible
payment in full in cash of the Guaranteed Obligations. Each Qualified ECP
Guarantor intends that this Section 10.12 constitute, and this Section 10.12
shall be deemed to constitute, a “keepwell, support, or other agreement” for the
benefit of each other Loan Party for all purposes of Section 1a(18)(A)(v)(II) of
the Commodity Exchange Act. [signature pages follow]



--------------------------------------------------------------------------------



 
[ex101amendedrestatedcred108.jpg]




--------------------------------------------------------------------------------



 
[ex101amendedrestatedcred109.jpg]




--------------------------------------------------------------------------------



 
[ex101amendedrestatedcred110.jpg]




--------------------------------------------------------------------------------



 
[ex101amendedrestatedcred111.jpg]




--------------------------------------------------------------------------------



 
[ex101amendedrestatedcred112.jpg]




--------------------------------------------------------------------------------



 
[ex101amendedrestatedcred113.jpg]




--------------------------------------------------------------------------------



 
[ex101amendedrestatedcred114.jpg]




--------------------------------------------------------------------------------



 
[ex101amendedrestatedcred115.jpg]
Signature Page to Amended and Restated Credit Agreement RBS CITIZENS, N.A., as
Lender By: ________________________________ Name: Judith A. Huckins Title: Vice
President



--------------------------------------------------------------------------------



 
[ex101amendedrestatedcred116.jpg]




--------------------------------------------------------------------------------



 
[ex101amendedrestatedcred117.jpg]
Active 21587107v5 003846.107799 Schedule 2.01: Commitment Schedule Lender U.S.
Revolving Commitment EUR Revolving Commitment* Total Commitment J.P. Morgan
Chase Bank, N.A. $75,000,000.00 $45,000,000.00 $75,000,000.00 Bank of America,
N.A. $75,000,000.00 $45,000,000.00 $75,000,000.00 Fifth Third Bank
$75,000,000.00 $45,000,000.00 $75,000,000.00 SunTrust Bank $60,000,000.00
$36,000,000.00 $60,000,000.00 PNC Bank, National Association $55,000,000.00
$33,000,000.00 $55,000,000.00 Union Bank, N.A. $55,000,000.00 $33,000,000.00
$55,000,000.00 RBS Citizens, N.A. $55,000,000.00 $33,000,000.00 $55,000,000.00
Société Générale $50,000,000.00 $30,000,000.00 $50,000,000.00 TOTAL:
$500,000,000.00 $300,000,000.00 $500,000,000.00 *The EUR Revolving Commitment is
a sub-commitment and sub-facility of the U.S. Revolving Commitment.



--------------------------------------------------------------------------------



 
[ex101amendedrestatedcred118.jpg]
Exhibit A - 1 CHI 64213081v14 Exhibit A FORM OF ASSIGNMENT AND ASSUMPTION This
Assignment and Assumption (the “Assignment and Assumption”) is dated as of the
Effective Date set forth below and is entered into by and between
[______________] (the “Assignor”) and [______________] (the “Assignee”).
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as it may be amended, restated,
modified, extended or supplemented from time to time, the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full. For an agreed consideration, the
Assignor hereby irrevocably sells and assigns to the Assignee, and the Assignee
hereby irrevocably purchases and assumes from the Assignor, subject to and in
accordance with the Standard Terms and Conditions and the Credit Agreement, as
of the Effective Date inserted by the Administrative Agent as contemplated below
(i) all of the Assignor’s rights and obligations in its capacity as a Lender
under the Credit Agreement and any other documents or instruments delivered
pursuant thereto to the extent related to the amount and percentage interest
identified below of all of such outstanding rights and obligations of the
Assignor under the respective facilities identified below (including any letters
of credit, guarantees, and swingline loans included in such facilities) and (ii)
to the extent permitted to be assigned under applicable law, all claims, suits,
causes of action and any other right of the Assignor (in its capacity as a
Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including contract claims, tort
claims, malpractice claims, statutory claims and all other claims at law or in
equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned pursuant to
clauses (i) and (ii) above being referred to herein collectively as the
“Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor. 1. Assignor:
______________________________ 2. Assignee: ______________________________and is
an Affiliate/Approved Fund of [identify Lender]1 ] 3. Borrower(s):
______________________________ 4. Administrative Agent: JPMorgan Chase Bank,
N.A., as the administrative agent under the Credit Agreement. 5. Credit
Agreement: The Amended and Restated Credit Agreement, dated as of December 11,
2013, as amended, restated or otherwise modified, among Schweitzer- 1 Select as
applicable.



--------------------------------------------------------------------------------



 
[ex101amendedrestatedcred119.jpg]
Exhibit A - 2 CHI 64213081v14 Mauduit International, Inc., SWM Luxembourg, the
other Loan Parties (as defined therein) that are a party thereto from time to
time, the Lenders (as defined therein) that are a party thereto, JPMorgan Chase
Bank, N.A., as Administrative Agent, and the other agents parties thereto. 6.
Assigned Interest: Facility Assigned2 Aggregate Amount of Commitment/Loans for
all Lenders Amount of Commitment/Loans Assigned Percentage Assigned of
Commitment/Loans3 $ $ % $ $ % $ $ % Effective Date: _____________ ___, 20___ [TO
BE INSERTED BY ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF
RECORDATION OF TRANSFER IN THE REGISTER THEREFOR.] The Assignee agrees to
deliver to the Administrative Agent a completed Administrative Questionnaire in
which the Assignee designates one or more credit contacts to whom all
syndicate-level information (which may contain material non-public information
about the Borrower[, the Loan Parties] and [its] [their] Related Parties or
their respective securities) will be made available and who may receive such
information in accordance with the Assignee’s compliance procedures and
applicable laws, including federal and state securities laws. [signature page
follows] 2 Fill in the appropriate terminology for the types of facilities under
the Credit Agreement that are being assigned under this Assignment (e.g., “U.S.
Revolving Commitment,” “EUR Revolving Commitment,” etc.) 3 Set forth, to at
least 9 decimals, as a percentage of the Commitment/Loans of all Lenders
thereunder.



--------------------------------------------------------------------------------



 
[ex101amendedrestatedcred120.jpg]
Exhibit A - 3 CHI 64213081v14 The terms set forth in this Assignment and
Assumption are hereby agreed to: ASSIGNOR [NAME OF ASSIGNOR] By: Title: ASSIGNEE
[NAME OF ASSIGNEE] By: Title:



--------------------------------------------------------------------------------



 
[ex101amendedrestatedcred121.jpg]
Exhibit A - 4 CHI 64213081v14 Consented to and Accepted: JPMORGAN CHASE BANK,
N.A., as Administrative Agent By: Name: Title: [Consented to:]4 [NAME OF
RELEVANT BANK] By: Name: Title: 4 To be added only if the consent of the
Borrowers and/or other parties (e.g. Swingline Lender, Issuing Bank) is required
by the terms of the Credit Agreement.



--------------------------------------------------------------------------------



 
[ex101amendedrestatedcred122.jpg]
Exhibit A - 5 CHI 64213081v14 Annex 1 STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION 1. Representations and Warranties. 1.1 Assignor. The
Assignor (a) represents and warrants that (i) it is the legal and beneficial
owner of the Assigned Interest, (ii) the Assigned Interest is free and clear of
any lien, encumbrance or other adverse claim and (iii) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Assignment and Assumption and to consummate the transactions contemplated
hereby; and (b) assumes no responsibility with respect to (i) any statements,
warranties or representations made in or in connection with the Credit
Agreement, (ii) the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Agreement or any collateral thereunder, (iii) the
financial condition of the Borrower, any of its Subsidiaries or Affiliates or
any other Person obligated in respect of the Agreement or (iv) the performance
or observance by the Borrower, any of its Subsidiaries or Affiliates or any
other Person of any of their respective obligations under the Agreement. 1.2.
Assignee. The Assignee (a) represents and warrants that (i) it has full power
and authority, and has taken all action necessary, to execute and deliver this
Assignment and Assumption and to consummate the transactions contemplated hereby
and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Non-U.S. Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Agreement, and (ii) it will perform in accordance with their terms all
of the obligations which by the terms of the Agreement are required to be
performed by it as a Lender. 2. Payments. From and after the Effective Date, the
Administrative Agent shall make all payments in respect of the Assigned Interest
(including payments of principal, interest, fees and other amounts) to the
Assignor for amounts which have accrued to but excluding the Effective Date and
to the Assignee for amounts which have accrued from and after the Effective
Date.



--------------------------------------------------------------------------------



 
[ex101amendedrestatedcred123.jpg]
Exhibit A - 6 CHI 64213081v14 3. General Provisions. This Assignment and
Assumption shall be binding upon, and inure to the benefit of, the parties
hereto and their respective successors and assigns. This Assignment and
Assumption may be executed in any number of counterparts, which together shall
constitute one instrument. Delivery of an executed counterpart of a signature
page of this Assignment and Assumption by telecopy shall be effective as
delivery of a manually executed counterpart of this Assignment and Assumption.
This Assignment and Assumption shall be governed by, and construed in accordance
with, the laws of the State of New York.



--------------------------------------------------------------------------------



 
[ex101amendedrestatedcred124.jpg]
Exhibit B - 1 CHI 64213081v14 Exhibit B FORM OF BORROWING REQUEST
[SCHWEITZER-MAUDUIT INTERNATIONAL, INC.// SWM LUXEMBOURG] BORROWING REQUEST
Date: _____________ ___, ____ JPMorgan Chase Bank, N.A. 10 South Dearborn Street
Floor 07 Chicago, IL 60603-2300 Attention: Darren Cunningham JPMorgan Chase
Bank, N.A. c/o JPMorgan Europe Limited Floor 6 25 Bank Street Canary Wharf
London, United Kingdom E14 5JP Attention: The Manager Ladies and Gentlemen: This
Borrowing Request is furnished pursuant to Section 2.03 of that certain Amended
and Restated Credit Agreement, dated as of December 11, 2013 (as amended,
modified, supplemented, renewed or extended from time to time, the “Agreement”)
among Schweitzer- Mauduit International, Inc., a Delaware corporation (“Parent”
or “U.S. Borrower”), SWM Luxembourg, a Luxembourg private limited liability
company (société à responsabilité limitée), having its registered office at 16,
avenue Pasteur, L-2310 Luxembourg, registered with the Luxembourg Register of
Commerce and Companies (Registre de Commerce et des Sociétés, Luxembourg) under
number B 180.186 and with a share capital of EUR 3,079,205 (“SWM Luxembourg”
and, together with U.S. Borrower, the “Borrowers” and, individually, each a
“Borrower”), the other Loan Parties (as defined therein) that are party thereto
from time to time, the lenders party thereto and JPMorgan Chase Bank, N.A.
(“JPMorgan”), as Administrative Agent for the Lenders. Unless otherwise defined
herein, capitalized terms used in this Borrowing Request have the meanings
ascribed thereto in the Agreement. The Borrower represents that, as of the date
of the requested borrowing, the conditions precedent set forth in Section 4.02
[and Section 4.03] in the Agreement are satisfied. [U.S. Borrower// SWM
Luxembourg] hereby notifies JPMorgan of its request of the following Borrowing:
(1) The Borrowing shall be a:



--------------------------------------------------------------------------------



 
[ex101amendedrestatedcred125.jpg]
Exhibit B - 2 CHI 64213081v14 ___ U.S. Revolving Loan; or ___ EUR Revolving Loan
(2) Aggregate Amount of the Borrowing: $__________________ (3) The currency of
the Borrowing (which shall be in accordance with Section 2.02 of the Agreement)
shall be: ___ U.S. Dollars; or ___ Euros (4) Borrowing Date of the Borrowing
(must be a Business Day): ___________________ (5) The Borrowing shall be: ___ an
ABR Borrowing; or ___ a Eurodollar Borrowing5 (6) If a Eurodollar Borrowing, the
duration of Interest Period: ___ One Week ___ One Month ___ Two Months ___ Three
Months ___ Six Months (7) Location and number of Borrower’s account to which
Borrowing should be disbursed: Bank: ______________ ABA: ______________ SWIFT:
Acct. #: ______________ [SCHWEITZER-MAUDUIT INTERNATIONAL, INC.// SWM
LUXEMBOURG] By: Name: Title: Do not write below. For bank purposes only.
__Customer’s signature(s) verified __Call-back performed
By:________________________________________ 5 Borrowings requested by a Foreign
Borrower must be Eurodollar borrowings.



--------------------------------------------------------------------------------



 
[ex101amendedrestatedcred126.jpg]
Exhibit B - 3 CHI 64213081v14 Holds __CFC Used __Hold Placed/Pre-Approved
__Same-day Credit/Pre-Approved Phone Number:______________________________ Spoke
to:___________________________________
Date:_______________________________________
Time:______________________________________ RECEIVED BY (Print
Name/Phone(Request Only)) INITIALS PROCESSED BY (Print name) INITIALS AUTHORIZED
APPROVAL (Print Name) AUTHORIZED SIGNATURE AUTHORIZED APPROVAL (Print Name)
AUTHORIZED SIGNATURE



--------------------------------------------------------------------------------



 
[ex101amendedrestatedcred127.jpg]
Exhibit C - 1 CHI 64213081v14 Exhibit C FORM OF COMPLIANCE CERTIFICATE To: The
Lenders Parties to the Credit Agreement Described Below This Compliance
Certificate (this “Certificate”) is furnished pursuant to that certain Amended
and Restated Credit Agreement, dated as of December 11, 2013 (as amended,
restated, supplemented, modified, renewed or extended from time to time, the
“Agreement”) among Schweitzer-Mauduit International, Inc., a Delaware
corporation (“Parent”), SWM Luxembourg, a Luxembourg private limited liability
company (société à responsabilité limitée), having its registered office at 16,
avenue Pasteur, L-2310 Luxembourg, registered with the Luxembourg Register of
Commerce and Companies (Registre de Commerce et des Sociétés, Luxembourg) under
number B 180.186 and with a share capital of EUR 3,079,205 (“SWM Luxembourg”
and, together with Parent, the “Borrowers” and, individually, each a
“Borrower”), the other Loan Parties (as defined therein) that are a party
thereto from time to time, the lenders party thereto and JPMorgan Chase Bank,
N.A., as Administrative Agent for the Lenders. Unless otherwise defined herein,
capitalized terms used in this Certificate have the meanings ascribed thereto in
the Agreement. THE UNDERSIGNED HEREBY CERTIFIES THAT: 1. I am the duly elected
of Parent; 2. I have reviewed the terms of the Agreement and I have made, or
have caused to be made under my supervision, a detailed review of the
transactions and conditions of Parent and its Subsidiaries during the accounting
period covered by the attached financial statements [for quarterly financial
statements add: and such financial statements present fairly in all material
respects the financial condition and results of operations of Parent and its
consolidated Subsidiaries on a consolidated and consolidating basis in
accordance with GAAP consistently applied, subject to normal year-end audit
adjustments and the absence of footnotes]; 3. The examinations described in
paragraph 2 above did not disclose, except as set forth below, and I have no
knowledge of, (i) the existence of any condition or event which constitutes a
Default during or at the end of the accounting period covered by the attached
financial statements or as of the date of this Certificate or (ii) any change in
GAAP or in the application thereof that has occurred since the date of the
audited financial statements referred to in Section 3.04 of the Agreement; 4.
Schedule I attached hereto sets forth financial data and computations evidencing
the Borrower’s compliance with Section 6.10 of the Agreement, all of which data
and computations are true, complete and correct; 5. Schedule II hereto sets
forth the computations necessary to determine the Applicable Rate commencing on
the Business Day this Certificate is delivered; and



--------------------------------------------------------------------------------



 
[ex101amendedrestatedcred128.jpg]
Exhibit C - 2 CHI 64213081v14 6. Described below are the exceptions, if any, to
paragraph 3 by listing, in detail, the (i) nature of the condition or event, the
period during which it has existed and the action which the Borrowers have
taken, is taking, or proposes to take with respect to each such condition or
event or (ii) the change in GAAP or the application thereof and the effect of
such change on the attached financial statements: [Signature page follows
immediately.]



--------------------------------------------------------------------------------



 
[ex101amendedrestatedcred129.jpg]
Exhibit C - 3 CHI 64213081v14 The foregoing certifications, together with the
computations set forth in Schedule I and Schedule II hereto and the financial
statements delivered with this Certificate in support hereof, are made and
delivered this day of , . By: Name: Title:



--------------------------------------------------------------------------------



 
[ex101amendedrestatedcred130.jpg]
Exhibit C - 4 CHI 64213081v14 SCHEDULE I Compliance as of _________, ____ with
Provisions of 6.10 of the Agreement



--------------------------------------------------------------------------------



 
[ex101amendedrestatedcred131.jpg]
Exhibit C - 5 CHI 64213081v14 SCHEDULE II Applicable Rate



--------------------------------------------------------------------------------



 
[ex101amendedrestatedcred132.jpg]
Exhibit D - 1 CHI 64213081v14 Exhibit D-1 FORM OF U.S. TAX CERTIFICATE (For
Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax Purposes)
Reference is hereby made to the Amended and Restated Credit Agreement, dated as
of December 11, 2013 (as amended, restated, supplemented, modified, renewed or
extended from time to time, the “Credit Agreement”), among Schweitzer-Mauduit
International, Inc., SWM Luxembourg, the Loan Parties (as defined therein) that
are a party thereto from time to time, the Lenders (as defined therein) that are
a party thereto, JPMorgan Chase Bank, N.A., as Administrative Agent, and the
other agents parties thereto. Pursuant to the provisions of Section 2.17 of the
Credit Agreement, the undersigned hereby certifies that (i) it is the sole
record and beneficial owner of the Loan(s) (as well as any Note(s) evidencing
such Loan(s)) in respect of which it is providing this certificate, (ii) it is
not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is
not a ten percent shareholder of any Borrower within the meaning of Section
871(h)(3)(B) of the Code, (iv) it is not a controlled foreign corporation
related to any Borrower as described in Section 881(c)(3)(C) of the Code and (v)
the interest payments in question are not effectively connected with the
undersigned’s conduct of a U.S. trade or business. The undersigned has furnished
the Administrative Agent and the Borrowers with a certificate of its non-U.S.
person status on IRS Form W-8BEN. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrowers and the Administrative Agent
and (2) the undersigned shall have at all times furnished the Borrowers and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement. [NAME OF
LENDER] By:______________________________________ Name: Title: Date:



--------------------------------------------------------------------------------



 
[ex101amendedrestatedcred133.jpg]
Exhibit D - 2 CHI 64213081v14 Exhibit D-2 FORM OF U.S. TAX CERTIFICATE (For
Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)
Reference is hereby made to the Amended and Restated Credit Agreement, dated as
of December 11, 2013 (as amended, restated, supplemented, modified, renewed or
extended from time to time, the “Credit Agreement”), among Schweitzer-Mauduit
International, Inc., the Loan Parties (as defined therein) that are a party
thereto from time to time, the Lenders (as defined therein) that are a party
thereto, JPMorgan Chase Bank, N.A., as Administrative Agent, and the other
agents parties thereto. Pursuant to the provisions of Section 2.17 of the Credit
Agreement, the undersigned hereby certifies that (i) it is the sole record owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) its partners/members are the sole
beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement, neither the undersigned nor any of its partners/members is a bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (iv) none of its partners/members is a ten percent shareholder of any
Borrower within the meaning of Section 871(h)(3)(B) of the Code, (v) none of its
partners/members is a controlled foreign corporation related to any Borrower as
described in Section 881(c)(3)(C) of the Code, and (vi) the interest payments in
question are not effectively connected with the undersigned’s or its
partners/members’ conduct of a U.S. trade or business. The undersigned has
furnished the Administrative Agent and the Borrowers with IRS Form W-8IMY
accompanied by an IRS Form W-8BEN from each of its partners/members claiming the
portfolio interest exemption. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrowers and the Administrative Agent
and (2) the undersigned shall have at all times furnished the Borrowers and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement. [NAME OF
LENDER] By:______________________________________ Name: Title: Date:



--------------------------------------------------------------------------------



 
[ex101amendedrestatedcred134.jpg]
Exhibit D - 3 CHI 64213081v14 Exhibit D-3 FORM OF U.S. TAX CERTIFICATE (For
Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes) Reference is hereby made to the Amended and Restated Credit Agreement,
dated as of December 11, 2013 (as amended, restated, supplemented, modified,
renewed or extended from time to time, the “Credit Agreement”), among
Schweitzer-Mauduit International, Inc., SWM Luxembourg, the Loan Parties (as
defined therein) that are a party thereto from time to time, the Lenders (as
defined therein) that are a party thereto, JPMorgan Chase Bank, N.A., as
Administrative Agent, and the other agents parties thereto. Pursuant to the
provisions of Section 2.17 of the Credit Agreement, the undersigned hereby
certifies that (i) it is the sole record and beneficial owner of the
participation in respect of which it is providing this certificate, (ii) it is
not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is
not a ten percent shareholder of any Borrower within the meaning of Section
871(h)(3)(B) of the Code, (iv) it is not a controlled foreign corporation
related to any Borrower as described in Section 881(c)(3)(C) of the Code, and
(v) the interest payments in question are not effectively connected with the
undersigned’s conduct of a U.S. trade or business. The undersigned has furnished
its participating Lender with a certificate of its non-U.S. person status on IRS
Form W-8BEN. By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform such Lender in writing and (2) the undersigned shall have at
all times furnished such Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments. Unless otherwise defined herein, terms defined in the Credit Agreement
and used herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER] By:______________________________________ Name: Title: Date:



--------------------------------------------------------------------------------



 
[ex101amendedrestatedcred135.jpg]
Exhibit D - 4 CHI 64213081v14 Exhibit D-4 FORM OF U.S. TAX CERTIFICATE (For
Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes) Reference is hereby made to the Amended and Restated Credit Agreement,
dated as of December 11, 2013 (as amended, restated, supplemented, modified,
renewed or extended from time to time, the “Credit Agreement”), among
Schweitzer-Mauduit International, Inc., SWM Luxembourg, the Loan Parties (as
defined therein) that are a party thereto from time to time, the Lenders (as
defined therein) that are a party thereto, JPMorgan Chase Bank, N.A., as
Administrative Agent, and the other agents parties thereto. Pursuant to the
provisions of Section 2.17 of the Credit Agreement, the undersigned hereby
certifies that (i) it is the sole record owner of the participation in respect
of which it is providing this certificate, (ii) its partners/members are the
sole beneficial owners of such participation, (iii) with respect such
participation, neither the undersigned nor any of its partners/members is a bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (iv) none of its partners/members is a ten percent shareholder of any
Borrower within the meaning of Section 871(h)(3)(B) of the Code, (v) none of its
partners/members is a controlled foreign corporation related to any Borrower as
described in Section 881(c)(3)(C) of the Code, and (vi) the interest payments in
question are not effectively connected with the undersigned’s or its
partners/members’ conduct of a U.S. trade or business. The undersigned has
furnished its participating Lender with IRS Form W-8IMY accompanied by an IRS
Form W-8BEN from each of its partners/members claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments. Unless otherwise
defined herein, terms defined in the Credit Agreement and used herein shall have
the meanings given to them in the Credit Agreement. [NAME OF PARTICIPANT]
By:______________________________________ Name: Title: Date:



--------------------------------------------------------------------------------



 
[ex101amendedrestatedcred136.jpg]
Active 21587107v5 003846.107799 Schedule 1.01: Permitted Investments 1. In the
case of Permitted Investments made by Foreign Subsidiaries, readily marketable
direct obligations of any sovereign government or any agency or instrumentality
thereof which are unconditionally guaranteed by the full faith and credit of
such government and which have an investment grade credit rating. 2. Short term
money market mutual funds through Natixis 3. Time deposits with Société Générale
4. Deposit accounts with Société Générale



--------------------------------------------------------------------------------



 
[ex101amendedrestatedcred137.jpg]
Active 21587107v5 003846.107799 Schedule 2.01: Commitment Schedule Lender U.S.
Revolving Commitment EUR Revolving Commitment* Total Commitment J.P. Morgan
Chase Bank, N.A. $75,000,000.00 $45,000,000.00 $75,000,000.00 Bank of America,
N.A. $75,000,000.00 $45,000,000.00 $75,000,000.00 Fifth Third Bank
$75,000,000.00 $45,000,000.00 $75,000,000.00 SunTrust Bank $60,000,000.00
$36,000,000.00 $60,000,000.00 PNC Bank, National Association $55,000,000.00
$33,000,000.00 $55,000,000.00 Union Bank, N.A. $55,000,000.00 $33,000,000.00
$55,000,000.00 RBS Citizens, N.A. $55,000,000.00 $33,000,000.00 $55,000,000.00
Société Générale $50,000,000.00 $30,000,000.00 $50,000,000.00 TOTAL:
$500,000,000.00 $300,000,000.00 $500,000,000.00 *The EUR Revolving Commitment is
a sub-commitment and sub-facility of the U.S. Revolving Commitment.



--------------------------------------------------------------------------------



 
[ex101amendedrestatedcred138.jpg]
Active 21587107v5 003846.107799 Schedule 3.06: Disclosed Matters U. S.
Operations None. Brazilian Operations Name Issue Imposto sobre Circulação de
Mercadorias e Serviços, or ICMS, a form of value-added tax in Brazil, was
assessed to our Brazilian subsidiary, SWM-B, in December of 2000. SWM-B received
two assessments from the tax authorities of the State of Rio de Janeiro for
unpaid ICMS taxes from January 1995 through November 2000, collectively the
Assessment. The Assessment concerned the accrual and use by SWM-B of ICMS tax
credits generated from the production and sale of certain non-tobacco related
grades of paper sold domestically that are immune from the tax to offset ICMS
taxes otherwise owed on the sale of products that are not immune. One of the two
assessments related in part to tax periods that predated our acquisition of
Pirahy and is covered in part by an indemnification from the sellers of Pirahy,
or Assessment 1 (case number 2001.001.115144-5). The second assessment pertains
exclusively to periods that SWM-B owned the Pirahy mill, or Assessment 2 (case
number 2001.001.064544-6). Based on the foreign currency exchange rate at
September 30, 2013, the Assessment totaled approximately $40 million, of which
approximately $18 million is covered by the above- discussed indemnification.
Alleged improper use of ICMS tax credits accrued on sales of ICMS immune
products to reduce ICMS taxes on sales of non-immune products. SWM-B received
three assessments from the tax authorities of the State of Rio de Janeiro for
unpaid ICMS and Fundo Estadual de Combate à Pobreza (FECP) taxes on interstate
purchases of electricity from May 2006 – November 2007, January 2008 – December
2010, and September 2011 – September 2013. All three assessments concerned the
accrual and use by SWM-B of tax credits because SWM-B is an intensive
electricity customer and thus immune from this tax. Based on the foreign
currency exchange rate at November 30, 2013, these assessments totaled
approximately $19 million. Alleged improper use of ICMS and FECP tax credits by
SWM- B as an intensive electricity customer



--------------------------------------------------------------------------------



 
[ex101amendedrestatedcred139.jpg]
Active 21587107v5 003846.107799 Schedule 3.12: Subsidiaries Subsidiary %
Ownership of Parent in Equity Interest of Subsidiary Direct Owner of Subsidiary
Jurisdiction of Organization of Subsidiary Schweitzer-Mauduit International
China, Ltd. 100% Schweitzer-Mauduit International, Inc. Hong Kong
Schweitzer-Mauduit Canada, Inc. 100% Schweitzer- Mauduit International, Inc.
Canada Schweitzer-Mauduit Spain, S.L. 100% Schweitzer-Mauduit International,
Inc. Spain Schweitzer-Mauduit RTL Philippines Inc. 99.9% Schweitzer-Mauduit
International, Inc. Philippines SWM-Poland Sp. z o.o. 99.9% 0.1% SWM LP
Luxembourg SCSp SWM Poland GP Sp z o. o. Poland China Tobacco Mauduit (Jiangmen)
Paper Industry Company Ltd 50% Schweitzer-Mauduit International China, Ltd.
People’s Republic of China China Tobacco- Schweitzer (Yunnan) Reconstituted
Tobacco Company Ltd. 50% Schweitzer-Mauduit International China, Ltd. People’s
Republic of China Schweitzer-Mauduit do Brasil Indústria e Comércio de Papel
Ltda. 99.985% Schweitzer-Mauduit Spain, S.L. Brazil Schweitzer-Mauduit Holding
S.A.S. 100% Schweitzer-Mauduit Spain, S.L. France Schweitzer-Mauduit Industries
S.A.S. 100% Schweitzer-Mauduit Holding S.A.S. France Schweitzer-Mauduit France
S.A.S. 94% Schweitzer-Mauduit Industries S.A.S. France 3.3% Schweitzer-Mauduit
Holding S.A.S. 2.7% Schweitzer-Mauduit International, Inc. Papeteries de Saint-
Girons S.A.S. 100% Schweitzer-Mauduit France S.A.S. France Schweitzer-Mauduit
Developpements S.A.S. 100% Schweitzer-Mauduit France S.A.S. France LTR
Industries, S.A.S. 100% Schweitzer-Mauduit France



--------------------------------------------------------------------------------



 
[ex101amendedrestatedcred140.jpg]
Active 21587107v5 003846.107799 Subsidiary % Ownership of Parent in Equity
Interest of Subsidiary Direct Owner of Subsidiary Jurisdiction of Organization
of Subsidiary Developpements S.A.S. Schweitzer-Mauduit Services S.A.S. 100%
Schweitzer-Mauduit France S.A.S. France PDM Industries S.A.S. 100%
Schweitzer-Mauduit Services S.A.S. France Papeteries de Malaucène S.A.S. 100%
Schweitzer-Mauduit Services S.A.S. France Malaucène Industries S.N.C. 100%
Papeteries de Malaucene S.A.S. France PDM Philippines Industries, Inc. 99.89%
Schweitzer-Mauduit France S.A.S. Philippines Luna Rio Landholding Corporation
40% PDM Philippines Industries, Inc. Philippines SWM Holdco 1 S.à R.L. 100%
Schweitzer-Mauduit International, Inc. Luxembourg SWM Holdco 2 S.à R.L. 100%
Schweitzer-Mauduit International, Inc. Luxembourg SWM Luxembourg S.à R.L. 100%
Schweitzer-Mauduit International, Inc. Luxembourg SWM Acquisition Corp. I 100%
Schweitzer-Mauduit International, Inc. Delaware SWM Acquisition Corp. II 100%
SWM Acquisition Corp. I Delaware SWM LP Luxembourg SCSp 99.9% 0.1% Ipopema 94
Fundusz Inwestycyjny Zamkniety Aktywow Niepublicznych SWM GP Luxembourg S.à R.L.
Luxembourg SWM Poland GP Sp z o.o. 100% SWM Luxembourg S.à R.L. Poland SWM GP
Luxembourg S.à R.L. 100% SWM Luxembourg S.à R.L. Luxembourg Ipopema 94 Fundusz
Inwestycyjny Zamkniety Aktywow Niepublicznych 100% SWM Luxembourg S.à R.L.
Poland



--------------------------------------------------------------------------------



 
[ex101amendedrestatedcred141.jpg]
Active 21587107v5 003846.107799 Schedule 3.13: Material Agreements None.



--------------------------------------------------------------------------------



 
[ex101amendedrestatedcred142.jpg]
Active 21587107v5 003846.107799 Schedule 3.16: Insurance Net Insurance Premiums
– By Country: Coverage Policy # Coverage Period Insurance Company Limits
Deductible From To Corporate, U.S. Unit and Canada Directors & Officers (D&O)*
12/1/2013 12/1/2014 Federal Ins. Co. (CHUBB) $ 10,000,000 $ 1,000,000 12/1/2013
12/1/2014 ACE USA Insurance Co. $ 10,000,000 12/1/2013 12/1/2014 Liberty Mutual
Ins. Co. $ 10,000,000 12/1/2013 12/1/2014 ARCH Insurance Company $ 10,000,000
12/1/2013 12/1/2014 AIG Insurance Company $ 10,000,000 12/1/2013 12/1/2014
Federal Ins. Co. (CHUBB) $ 5,000,000 12/1/2013 12/1/2014 Zurich American
Insurance Co. $5,000,000 12/1/2013 12/1/2014 AIG Insurance Company $ 10,000,000
$ 70,000,000 Fiduciary Liability 12/1/2013 12/1/2014 ARCH Insurance Company $
10,000,000 $ 100,000 12/1/2013 12/1/2014 AIG Insurance Company $ 10,000,000 $
20,000,000



--------------------------------------------------------------------------------



 
[ex101amendedrestatedcred143.jpg]
Active 21587107v5 003846.107799 Coverage Policy # Coverage Period Insurance
Company Limits Deductible From To Crime 1/1/2011 12/1/2014 Zurich American
Insurance Co. $ 10,000,000 $ 100,000 Commercial General Liability (CGL) 1/1/2013
1/1/2014 Sentry Insurance $ 1,000,000 $ 100,000 Automobile Liability 1/1/2013
1/1/2014 Sentry Insurance $ 1,000,000 $ - Umbrella Liability* 1/1/2013 1/1/2014
National Union Fire Ins. Co. of Pittsburgh, PA (AIG) $ 25,000,000 Underlying
limit 1/1/2013 1/1/2014 Great American Insurance Co. $ 15,000,000 International
Casualty Insurance* 1/1/2013 1/1/2014 ACE USA $ 2,000,000 - Special (Kidnap &
Ransom)* 1/1/2011 1/1/2014 U.S. Specialty Insurance Company (HCC) $ 10,000,000 $
- Property Damage & Business Interruption 1/1/2013 1/1/2014 FM Global $
2,000,000,000 $100,000/day, 5 day BI 2/18/2013 2/18/2014 Federal Flood at
Columbia Mill, Lee, MA $ 500,000 $ 5,000 2/18/2013 2/18/2014 Federal Flood at
Niagara Mill, Lenox, MA $ 500,000 $ 5,000 7/25/2013 7/25/2014 Federal Flood at
Ancram, NY $ 500,000 $ 5,000 Ocean Marine 12/1/2013 12/1/2014 Zurich American
Insurance $ $



--------------------------------------------------------------------------------



 
[ex101amendedrestatedcred144.jpg]
Active 21587107v5 003846.107799 Coverage Policy # Coverage Period Insurance
Company Limits Deductible From To Company 2,000,000 5,000 Workers Compensation
and Employees Liability 1/1/2013 1/1/2014 Sentry Insurance Statutory by State $
500,000 * = Corporate Coverage Coverage Policy # Coverage Period Insurance
Company Limits Deductible From To BRAZIL All Risks 1/1/2013 1/1/2014 Allianz
Seguros BRL 464,188,668 Material Damage: $ 171.210.00 Time Element: 5 days
General Liability Issuance Process 1/1/2013 1/1/2014 AIG Seguros SA Brazil BRL
1,800,000 Commercial and Industrial Operation: R$ 1.500,00 Products Liability:
10% of loss, with a min. of R$ 2.500,00 Medical Malpractice: 10% of loss, with a
min. of R$ 1.000,00 Auto/TPL 20311901 1/1/2013 1/1/2014 AIG Seguros SA Brazil
Material Damage and Bodily Injury Nil R$ 1,500,000.00 Moral Damage R$ 200,000.00



--------------------------------------------------------------------------------



 
[ex101amendedrestatedcred145.jpg]
Active 21587107v5 003846.107799 Coverage Policy # Coverage Period Insurance
Company Limits Deductible From To All Risks (Notebooks) 3710019847 1/1/2013
1/1/2014 Allianz Seguros BRL 50,000 10% of loss, with a min of R$ 1.000,00
Inland Transit 1219186141 1/1/2013 1/1/2014 Zurich Equivalent to USD $500,000
Equivalent to USD $5.000 per event Ocean Marine- Import 1229186176 1/1/2013
1/1/2014 Zurich USD $500,000 1%of the total shipment value: with a minimum of
USD $5,000 Ocean Marine- Export 1229186177 31/1/2013 1/1/2014 Zurich USD
$500,000 USD $5,000 D&O 1041296 4-Jul-13 4-Jul-14 Liberty Mutual BRL 20,000,000
Nil Life Insurance 1-Feb-13 1-Feb-14 Itaú Seguros Sum Insured: 24 x monthly
Salary Coverage applies to all Brazil employees Limit of Sum insured: R$
328.215,47 Coverages: 100% for Death, Accidental death, Total or Partial
Permanent disability due to accident, Total Permanent Disability due to
illiness. Supplemental Coverages:



--------------------------------------------------------------------------------



 
[ex101amendedrestatedcred146.jpg]
Active 21587107v5 003846.107799 Coverage Policy # Coverage Period Insurance
Company Limits Deductible From To 50% - Automatic Spouses coverage, R$1,730.40 -
Children’s coverage, R$1.730,40 Familiar Funeral Assistance, R$1.800 Meal
allowance, R$ 3.600 Meal allowance, R$ 3.600 Education allowance, R$ 400,00
Short term disability daily per 360 days CANADA Property 1/1/2013 1/1/2014
Factory Mutual Insurance Company USD 1,700,000,000.00 USD 100,000 CGL 1/1/2013
1/1/2014 Sentry Insurance CAD 1,000,000.00 CAD 100,000 Auto TPL 1/1/2013
1/1/2014 Manitoba Public Ins. CAD 5,000,000.00 no all perils coverage Non Owned
Auto 1/1/2013 1/1/2014 Manitoba Public Ins. CAD 2,000,000.00 CAD 500 all perils
FRANCE Property FR090375 1/1/2013 1/1/2014 FM Global various various Machinery
breakdown MA 0703553 1/1/2013 1/1/2014 Albingia subject to list of equipment to
be insured 10 % of the loss mini 250 € maxi 1 000 €



--------------------------------------------------------------------------------



 
[ex101amendedrestatedcred147.jpg]
Active 21587107v5 003846.107799 Coverage Policy # Coverage Period Insurance
Company Limits Deductible From To Professional multi perils 120024868L 4/1/2013
4/1/2014 Covea Risks various various householders' comprehensive 120020915M
4/1/2013 4/1/2014 Covea Risks various none householders' comprehensive
120021318Z 4/1/2013 4/1/2014 Covea Risks various none Multi perils 22801489ZB
1/1/2013 1/1/2014 Covea risks EUR 101,118.00 10 % of the loss & various
householders' comprehensive 120020377J 4/1/2013 4/1/2014 Covea Risks various EUR
137.00 Professional multi perils 3073575604 3/1/2013 3/1/2014 Axa EUR 85,755.00
nil except theft 228 € Professional multi perils 22811054ZY 5/1/2013 5/1/2014
Covea risks EUR 65,553.00 10% of the loss & various Liability policy 7109851
1/1/2013 1/1/2014 CHARTIS Europe EUR 30 000 000 € nil for bodily injury (except
EL), property and consequential loss 5 000 € per claim, other various
Environmental Impairment Liability 7,201,040 1/1/2013 1/1/2014 CHARTIS Europe
5M€ each incident/10 M€ in aggregate 50,000 € each incident Directors and
Officers 7902787 1/1/2013 1/1/2014 AIG Europe Ltd. 11 500 000 € per claim & in
aggregate nil Marine 72474 1/1/2013 1/1/2014 Helvetia EUR 1,250,000.00 nil



--------------------------------------------------------------------------------



 
[ex101amendedrestatedcred148.jpg]
Active 21587107v5 003846.107799 Coverage Policy # Coverage Period Insurance
Company Limits Deductible From To Personal Accident 12503609 1/1/2013 1/1/2014
ALLIANZ EUR 230 000,00 nil PHILIPPINES Property Damage and Business Interruption
1/1/2013 1/1/2014 Pioneer Insurance & Surety Corp. USD 45,905,000 - applies to
each of the following: EXPEDITING COSTS and EXTRA EXPENSE combined;
MISCELLANEOUS PERSONAL PROPERTY per location; Miscellaneous Unnamed Locations
per Location; OFF PREMISES STORAGE FOR PROPERTY UNDER CONSTRUCTION per Location;
SERVICE INTERRUPTION PROPERTY DAMAGE and SERVICE INTERRUPTION TIME ELEMENT
combined; TRANSPORTATIO N combined Property Damage $100,000 PD, 5 days BI



--------------------------------------------------------------------------------



 
[ex101amendedrestatedcred149.jpg]
Active 21587107v5 003846.107799 Coverage Policy # Coverage Period Insurance
Company Limits Deductible From To and Time Element USD 25,000,000 - applies to
each of the following : DATA, PROGRAMS OR SOFTWARE and COMPUTER SYSTEMS-NON
PHYSICAL DAMAGE combined; DEPENDENT TIME ELEMENT Property Damage - USD 100,000 ;
Time Element - 5 Day Equivalent per occurrence, except as follows: A. Computer
Systems-Non Physical Damage - 2 Day Equivalent deductible subject to a minimum
deductible of USD 100,000 per occurrence USD 5,000,000 - EARTH MOVEMENT in the
aggregate during any policy year B. Data, Programs or Software - 2 Day
Equivalent deductible as respects loss or damage caused by the malicious
introduction of a machine code or instruction, subject to a minimum deductible
of USD 100,000 per occurrence. USD 250,000 - LAND AND WATER CONTAMINANT CLEANUP,
REMOVAL AND DISPOSAL in the aggregate during any policy year C. Dependent Time
Element Location - USD 100,000 per Location, at each Dependent Time Element
Location where the physical damage occurs regardless of any other deductibles
that may also apply. However, when the loss results from Earthquake, Wind and/or
Flood; such loss shall be subject to its respective deductible(s) as follows:
(a) Earthquake - USD 100,000 per location (b) Flood - USD 100,000 per location
('c) Wind - USD 100,000 per location PROFESSIONAL FEES - USD 25,000 D.
Earthquake - The following deductible(s) applies to loss



--------------------------------------------------------------------------------



 
[ex101amendedrestatedcred150.jpg]
Active 21587107v5 003846.107799 Coverage Policy # Coverage Period Insurance
Company Limits Deductible From To plus 50% of the amount recoverable under this
coverage in excess of USD 25,000 caused by or or resulting from earthquake. This
earthquake deductible will apply regardless of any other deductibles that may
also apply: Time Limits : (1) Property Damage - 5% of the value, per the
VALUATION clause of the LOSS ADJUSTMENT AND SETTLEMENT section, of the property
insured (including foundations) at the Location where the physical damage
occurred, per Location. AUTOMATIC COVERAGE - 90 day period (2) Time Element - 5%
of the full 12 months Time Element values that would have been earned following
the occurrence by use of the facilities at the Location where the physical
damage occurred and all other Locations where TIME ELEMENT loss ensues,
whichever is greater, per Location. EXTENDED PERIOD OF LIABILITY - 60 day period
(3) The above earthquake deductibles are subject to a minimum deductible of USD
200,000 for Property Damage and Time Element combined, per Location. INGRESS /
EGRESS - 30 day period E. Wind - 3% combined all coverages Includes all
Locations where Time Element loss ensues, subject to a minimum of USD 200,000
per location, combined all coverages. GROSS PROFIT - 12 month period (Day
Equivalent means an amount equivalent to the number of days



--------------------------------------------------------------------------------



 
[ex101amendedrestatedcred151.jpg]
Active 21587107v5 003846.107799 Coverage Policy # Coverage Period Insurance
Company Limits Deductible From To stated times the 100% daily Time Element value
that would have been earned following the occurrence at the Location where the
physical damage occurred and all other Locations where TIME ELEMENT loss
ensues.) Commercial General Liability 1/1/2013 1/1/2014 ACE Philippines USD
1,000,000 any one occurrence for General Liability & Products Liability NONE
Automobile Liability 1/1/2013 1/1/2014 Pioneer insurance & Surety Corp. (a) Own
Damage Limit - as per Vehicle's current Fair Market Value 0.50% of Sum Insured,
minimum of Php 2,000 each and every claim (b) Third Party Bodily Injury - Php
1,000,000 (c) Third Party Property Damage - Php 1,000,000 (d) Personal Accident
- Php 50,000 OCIP - Owners Controlled Ins. Program - Package 1/1/2013 1/1/2014
ACE America Ins. Co. a) General Liability - $!,000,000 per occurrence $10,000
per occurrence for all liability coverage except Employee Benefits which is



--------------------------------------------------------------------------------



 
[ex101amendedrestatedcred152.jpg]
Active 21587107v5 003846.107799 Coverage Policy # Coverage Period Insurance
Company Limits Deductible From To $1,000 each claim b) Auto Liability -
$1,000,000 each accident : Poland Property Damage & Business Interruption FR
230103/FR/2013 1/1/2013 1/1/2014 FM Global $2,000,000,000 $100,000/day, 5 day BI
Casualty PLCANA0210113 1/1/2013 1/1/2014 ACE European Group Ltd. Casualty &
Employers Liability - $3,079,300 PLN $1,000 EUR



--------------------------------------------------------------------------------



 
[ex101amendedrestatedcred153.jpg]
Active 21587107v5 003846.107799 Schedule 5.12: Subsidiary Guarantors Subsidiary
State of Organization % Ownership of Parent in Equity Interest of Subsidiary
Direct Owner of Subsidiary DelStar, Inc. Delaware 100% SWM Acquisition Corp. I
DelStar Holding Corp. Delaware 100% DelStar, Inc. DelStar Technologies, Inc.
Delaware 100% DelStar Holding Corp. U.S. Netting, Inc. Delaware 100% DelStar
Holding Corp. Coretec Tubing Corp. Delaware 100% DelStar Holding Corp.



--------------------------------------------------------------------------------



 
[ex101amendedrestatedcred154.jpg]
Active 21587107v5 003846.107799 Schedule 6.02: Existing Liens Debtor:
SCHWEITZER-MAUDUIT INTERNATIONAL, INC. Secured Party: Safeco Credit Co., Inc.
DBA SAFELINE Leasing Jurisdiction: Delaware Secretary of State File No./Date:
6035355 7 1/23/2006 (continued 12/2/2010) Collateral: Leased Hyster Lift Truck
Debtor: SCHWEITZER MAUDUIT INTERNATIONAL, INC. Secured Party: US Bancorp
Jurisdiction: Delaware Secretary of State File No./Date: 2009 0193497 1/20/2009
Collateral: Informational purposes leased equipment Debtor: SCHWEITZER-MAUDUIT
INTERNATIONAL, INC. Secured Party: CSI Leasing, Inc. Jurisdiction: Delaware
Secretary of State File No./Date: 2009 0808607 3/13/2009 Collateral: Leased Sony
equipment together with all repairs, accessions, accessories and replacements
Debtor: SCHWEITZER-MAUDUIT INTERNATIONAL, INC. Secured Party: CSI Leasing, Inc.
Assignee: PNCEF, LLC Jurisdiction: Delaware Secretary of State File No./Date:
2009 1469839 5/8/2009 Collateral: Leased various computer equipment together
with all repairs, accessions, accessories and replacements Debtor: SCHWEITZER
MAUDUIT INTERNATIONAL, INC. Secured Party: US Bancorp Jurisdiction: Delaware
Secretary of State File No./Date: 2009 2479704 8/3/2009 Collateral:
Informational purposes leased equipment Debtor: SCHWEITZER MAUDUIT
INTERNATIONAL, INC. Secured Party: US Bancorp Jurisdiction: Delaware Secretary
of State File No./Date: 2010 1366677 4/20/2010 Collateral: Informational
purposes leased equipment Debtor: SCHWEITZER MAUDUIT INTERNATIONAL, INC. Secured
Party: US Bancorp Jurisdiction: Delaware Secretary of State File No./Date: 2010
3104688 9/3/2010 Collateral: Informational purposes leased equipment



--------------------------------------------------------------------------------



 
[ex101amendedrestatedcred155.jpg]
Active 21587107v5 003846.107799 Debtor: SCHWEITZER-MAUDUIT INTERNATIONAL, INC.
Secured Party: U.S. Bancorp Business Equipment Finance Group Jurisdiction:
Delaware Secretary of State File No./Date: 2010 4189332 11/30/2010 Collateral:
Informational purposes leased equipment Debtor: SCHWEITZER-MAUDUIT
INTERNATIONAL, INC. Secured Party: NMGH Financial Services, Inc. Jurisdiction:
Delaware Secretary of State File No./Date: 2012 1037359 3/19/2012 Collateral:
Leased equipment and all accessions, additions, replacements, and substitutions
thereto and therefore; and all proceeds including insurance proceeds thereof
Debtor: SCHWEITZER-MAUDUIT INTERNATIONAL, INC. Secured Party: Deere Credit, Inc.
Jurisdiction: Delaware Secretary of State File No./Date: 2012 2893206 7/27/20112
Collateral: Leased John Deere equipment together with all attachments,
accessories and components, repairs and improvements; All accounts, general
intangibles, contract rights and chattel paper relating thereto and all proceeds
Debtor: SCHWEITZER-MAUDUIT INTERNATIONAL, INC. Secured Party: COACTIV CAPITAL
PARTNERS, Inc. Jurisdiction: Delaware Secretary of State File No./Date: 2012
4235554 11/2/2012 Collateral: Leased Sharp copies and Kyocera printers including
all attachments and accessories Debtor: SCHWEITZER-MAUDUIT INTERNATIONAL, INC.
Secured Party: CSI Leasing, Inc. Jurisdiction: Delaware Secretary of State File
No./Date: 2013 1649392 4/30/2013 Collateral: Leased Leibert NX Single Module UPS
System with all repairs, accessions, accessories and replacements



--------------------------------------------------------------------------------



 
[ex101amendedrestatedcred156.jpg]
Active 21587107v5 003846.107799 Schedule 6.08: Existing Restrictions None.



--------------------------------------------------------------------------------



 